Exhibit 10.1

ZIPCAR VEHICLE FINANCING LLC,

as Issuer

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

 

 

AMENDED AND RESTATED BASE INDENTURE

Dated as of May 11, 2011

 

 

Car Sharing Asset Backed Notes

(Issuable in Series)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS AND INCORPORATION BY REFERENCE      1   

Section 1.1. Definitions.

     1   

Section 1.2. Cross-References.

     1   

Section 1.3. Accounting and Financial Determinations; No Duplication.

     2   

Section 1.4. Rules of Construction.

     2   

ARTICLE II

   THE NOTES      2   

Section 2.1. Designation and Terms of Notes.

     2   

Section 2.2. Notes Issuable in Series.

     3   

Section 2.3. Series Supplement for Each Series of Indenture Notes.

     5   

Section 2.4. Execution and Authentication.

     8   

Section 2.5. Registrar and Paying Agent.

     9   

Section 2.6. Paying Agent to Hold Money in Trust.

     9   

Section 2.7. Noteholder List.

     10   

Section 2.8. Transfer and Exchange.

     11   

Section 2.9. Persons Deemed Owners.

     12   

Section 2.10. Replacement Notes.

     13   

Section 2.11. Treasury Notes.

     13   

Section 2.12. Book-Entry Notes.

     14   

Section 2.13. Definitive Notes.

     15   

Section 2.14. Cancellation.

     16   

Section 2.15. Principal and Interest.

     16   

Section 2.16. Tax Treatment.

     17   



--------------------------------------------------------------------------------

ARTICLE III

   SECURITY      17   

Section 3.1. Grant of Security Interest.

     17   

Section 3.2. Certain Rights and Obligations of ZVF Unaffected.

     19   

Section 3.3. Performance of Collateral Agreements.

     20   

Section 3.4. Release of Indenture Collateral.

     21   

Section 3.5. Opinions of Counsel.

     21   

Section 3.6. Stamp, Other Similar Taxes and Filing Fees.

     22   

ARTICLE IV

   REPORTS      22   

Section 4.1. Reports and Instructions to Trustee.

     22   

Section 4.2. Reports to Noteholders.

     24   

Section 4.3. Rule 144A Information.

     24   

Section 4.4. Administrator.

     24   

ARTICLE V

   ALLOCATION AND APPLICATION OF COLLECTIONS      25   

Section 5.1. Collection Account.

     25   

Section 5.2. Collections and Allocations.

     25   

Section 5.3. Determination of Monthly Interest.

     27   

Section 5.4. Determination of Monthly Principal.

     27   

ARTICLE VI

   DISTRIBUTIONS      28   

Section 6.1. Distributions in General.

     28   

Section 6.2. Optional Repurchase of Notes.

     28   

ARTICLE VII

   REPRESENTATIONS AND WARRANTIES      29   

Section 7.1. Existence and Power.

     29   

Section 7.2. Limited Liability Company and Governmental Authorization.

     29   

Section 7.3. No Consent.

     29   

Section 7.4. Binding Effect.

     30   

Section 7.5. Litigation.

     30   

 

2



--------------------------------------------------------------------------------

Section 7.6. No ERISA Plan.

     30   

Section 7.7. Tax Filings and Expenses.

     30   

Section 7.8. Disclosure.

     30   

Section 7.9. Investment Company Act; Securities Act.

     31   

Section 7.10. Regulations T, U and X.

     31   

Section 7.11. Solvency.

     31   

Section 7.12. Ownership of Limited Liability Company Interests; Subsidiary.

     31   

Section 7.13. Security Interests.

     32   

Section 7.14. Related Documents.

     33   

Section 7.15. Non-Existence of Other Agreements.

     34   

Section 7.16. Compliance with Contractual Obligations and Laws.

     34   

Section 7.17. Other Representations.

     34   

ARTICLE VIII

   COVENANTS      34   

Section 8.1. Payment of Notes.

     34   

Section 8.2. Maintenance of Office or Agency.

     34   

Section 8.3. Payment of Obligations.

     35   

Section 8.4. Conduct of Business and Maintenance of Existence.

     35   

Section 8.5. Compliance with Laws.

     35   

Section 8.6. Inspection of Property, Books and Records.

     35   

Section 8.7. Actions under the Collateral Agreements.

     35   

Section 8.8. Notice of Defaults.

     36   

Section 8.9. Notice of Material Proceedings.

     37   

Section 8.10. Further Requests.

     37   

Section 8.11. Further Assurances.

     37   

Section 8.12. Liens.

     38   

 

3



--------------------------------------------------------------------------------

Section 8.13. Other Indebtedness.

     38   

Section 8.14. No ERISA Plan.

     38   

Section 8.15. Mergers.

     38   

Section 8.16. Sales of Assets.

     39   

Section 8.17. Acquisition of Assets.

     39   

Section 8.18. Dividends, Officers’ Compensation, etc.

     39   

Section 8.19. Legal Name; Location Under Section 9-301.

     39   

Section 8.20. ZVF LLC Agreement.

     39   

Section 8.21. Investments.

     40   

Section 8.22. No Other Agreements.

     40   

Section 8.23. Other Business.

     40   

Section 8.24. Maintenance of Separate Existence.

     40   

Section 8.25. Manufacturer Programs.

     41   

Section 8.26. Disposition of ZVF Vehicles.

     42   

Section 8.27. Insurance.

     42   

ARTICLE IX

   AMORTIZATION EVENTS AND REMEDIES      42   

Section 9.1. Amortization Events.

     42   

Section 9.2. Rights of the Trustee upon Amortization Event or Certain Other
Events of Default.

     44   

Section 9.3. Other Remedies.

     48   

Section 9.4. Waiver of Past Events.

     48   

Section 9.5. Control by Requisite Investors.

     49   

Section 9.6. Limitation on Suits.

     49   

Section 9.7. Unconditional Rights of Holders to Receive Payment.

     49   

Section 9.8. Collection Suit by the Trustee.

     50   

Section 9.9. The Trustee May File Proofs of Claim.

     50   

 

4



--------------------------------------------------------------------------------

Section 9.10. Priorities.

     50   

Section 9.11. Undertaking for Costs.

     51   

Section 9.12. Rights and Remedies Cumulative.

     51   

Section 9.13. Delay or Omission Not Waiver.

     51   

Section 9.14. Reassignment of Surplus.

     51   

ARTICLE X

   THE TRUSTEE      51   

Section 10.1. Duties of the Trustee.

     51   

Section 10.2. Rights of the Trustee.

     54   

Section 10.3. Individual Rights of the Trustee.

     55   

Section 10.4. Notice of Amortization Events and Potential Amortization Events.

     56   

Section 10.5. Compensation.

     56   

Section 10.6. Replacement of the Trustee.

     56   

Section 10.7. Successor Trustee by Merger, etc.

     57   

Section 10.8. Eligibility Disqualification.

     57   

Section 10.9. Appointment of Co-Trustee or Separate Trustee.

     58   

Section 10.10. Representations and Warranties of Trustee.

     59   

Section 10.11. ZVF Indemnification of the Trustee.

     59   

ARTICLE XI

   DISCHARGE OF INDENTURE      60   

Section 11.1. Termination of ZVF’s Obligations.

     60   

Section 11.2. Application of Trust Money.

     61   

Section 11.3. Repayment to ZVF.

     61   

ARTICLE XII

   AMENDMENTS      61   

Section 12.1. Without Consent of the Noteholders.

     61   

Section 12.2. With Consent of the Noteholders.

     63   

Section 12.3. Supplements and Amendments.

     64   

 

5



--------------------------------------------------------------------------------

Section 12.4. Revocation and Effect of Consents.

     65   

Section 12.5. Notation on or Exchange of Notes.

     65   

Section 12.6. The Trustee to Sign Amendments, etc.

     65   

ARTICLE XIII

   MISCELLANEOUS      65   

Section 13.1. Notices.

     65   

Section 13.2. Communication by Noteholders With Other Noteholders.

     67   

Section 13.3. Certificate as to Conditions Precedent.

     67   

Section 13.4. Statements Required in Certificate.

     67   

Section 13.5. Rules by the Trustee.

     68   

Section 13.6. Duplicate Originals.

     68   

Section 13.7. Benefits of Indenture.

     68   

Section 13.8. Payment on Business Day.

     68   

Section 13.9. Governing Law.

     68   

Section 13.10. Submission To Jurisdiction; Waivers.

     68   

Section 13.11. Successors.

     69   

Section 13.12. Severability.

     69   

Section 13.13. Counterpart Originals.

     69   

Section 13.14. Table of Contents, Headings, etc.

     69   

Section 13.15. Termination; Indenture Collateral.

     69   

Section 13.16. No Bankruptcy Petition Against ZVF.

     70   

Section 13.17. No Recourse.

     70   

Section 13.18. Waiver of Jury Trial.

     71   

Section 13.19. Patriot Act.

     71   

 

Exhibits

    

Exhibit A

   Form of Monthly Servicing Certificate

Exhibit B

   Form of Officer’s Certificate

 

6



--------------------------------------------------------------------------------

AMENDED AND RESTATED BASE INDENTURE, dated as of May 11, 2011, between ZIPCAR
VEHICLE FINANCING LLC, a special purpose limited liability company established
under the laws of Delaware, as issuer (“ZVF”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as trustee (in such capacity, the
“Trustee”).

W I T N E S S E T H:

WHEREAS, ZVF and the Trustee entered into a Base Indenture, dated as of May 24,
2010, as amended pursuant to Supplemental Indenture No. 1 thereto, dated as of
June 29, 2010 (the “Prior Indenture”);

WHEREAS, ZVF and the Trustee desire to amend the Prior Indenture in its entirety
as herein set forth;

WHEREAS, ZVF has duly authorized the execution and delivery of this Base
Indenture to provide for the issuance from time to time of one or more
non-segregated Series of Car Sharing Asset Backed Notes sharing in the
collateral granted hereunder (the “Notes”) and/or one or more segregated Series
of Car Sharing Asset Backed Notes sharing in collateral specified in one or more
applicable series supplements (the “Segregated Notes” and, together with the
Notes, the “Indenture Notes”), issuable as provided in this Base Indenture; and

WHEREAS, all things necessary to make this Base Indenture a legal, valid and
binding agreement of ZVF, enforceable in accordance with its terms, have been
done, and ZVF proposes to do all the things necessary to make the Indenture
Notes, when executed by ZVF and authenticated and delivered by the Trustee
hereunder and duly issued by ZVF, the legal, valid and binding obligations of
ZVF as hereinafter provided;

NOW, THEREFORE, for and in consideration of the premises and the receipt of the
Indenture Notes by the Indenture Noteholders, it is mutually covenanted and
agreed, for the equal and proportionate benefit of all Indenture Noteholders, as
follows:

ARTICLE I    DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1. Definitions.

Certain capitalized terms used herein (including the preamble and the recitals
hereto) shall have the meanings assigned to such terms in the Definitions List
attached hereto as Schedule I (the “Definitions List”), as such Definitions List
may be amended or modified from time to time in accordance with the provisions
hereof.

Section 1.2. Cross-References.

Unless otherwise specified, references in the Indenture and in each other
Related Document to any Article or Section are references to such Article or
Section of this Base Indenture or such other Related Document, as the case may
be and, unless otherwise specified, references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.



--------------------------------------------------------------------------------

Section 1.3. Accounting and Financial Determinations; No Duplication.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of the Indenture or any other Related Document, such
determination or calculation shall be made, to the extent applicable and except
as otherwise specified in the Indenture, in accordance with GAAP. When used
herein or in any other Related Document, the term “financial statement” shall
include the notes and schedules thereto. All accounting determinations and
computations hereunder or under any other Related Documents shall be made
without duplication.

Section 1.4. Rules of Construction.

In the Indenture, unless the context otherwise requires:

(a) the singular includes the plural and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Indenture, and reference to any Person in a particular capacity only refers to
such Person in such capacity;

(c) reference to any gender includes the other gender;

(d) reference to any Requirement of Law means such Requirement of Law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

(e) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and

(f) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”.

ARTICLE II    THE NOTES

Section 2.1. Designation and Terms of Notes.

Each Series of Indenture Notes shall be substantially in the form specified in
the applicable Series Supplement and shall bear, upon its face, the designation
for such Series of Indenture Notes to which it belongs as selected by ZVF, with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted hereby or by the applicable Series Supplement and may
have such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may, consistently herewith, be determined to be
appropriate by the Authorized Officer executing such Indenture Notes, as
evidenced by his execution of the Indenture Notes. All Indenture Notes of any
Series of Indenture Notes shall, except as specified in the applicable Series
Supplement, be equally and ratably entitled as provided herein to the benefits
hereof without preference, priority or distinction on account of the actual time
or times of authentication and delivery, all in accordance with the terms and
provisions of this Base Indenture and the applicable Series Supplement. The
aggregate principal amount of Indenture Notes which may be authenticated and
delivered under the Indenture is unlimited. The Indenture Notes of each Series
of Indenture Notes shall be issued in the denominations set forth in the
applicable Series Supplement.

 

2



--------------------------------------------------------------------------------

Section 2.2. Notes Issuable in Series.

(a) The Indenture Notes may be issued in one or more Series of Indenture Notes.
Each Series of Indenture Notes shall be created by a Series Supplement.

(b) Indenture Notes of a new Series of Indenture Notes may from time to time be
executed by ZVF and delivered to the Trustee for authentication and thereupon
the same shall be authenticated and delivered by the Trustee upon the receipt by
the Trustee of a Company Request at least two (2) Business Days (or such shorter
time as is acceptable to the Trustee) in advance of the related Series Closing
Date and upon delivery by ZVF to the Trustee, and receipt by the Trustee, of the
following:

(i) a Company Order authorizing and directing the authentication and delivery of
the Indenture Notes of such new Series of Indenture Notes by the Trustee and
specifying the designation of such new Series of Indenture Notes, the Initial
Principal Amount (or the method for calculating the Initial Principal Amount) of
such new Series of Indenture Notes to be authenticated and the Note Rate with
respect to such new Series of Indenture Notes;

(ii) a Series Supplement satisfying the criteria set forth in Section 2.3
executed by ZVF and the Trustee and specifying the Principal Terms of such new
Series of Indenture Notes;

(iii) each related Enhancement Agreement, if any, executed by each of the
parties thereto, other than the Trustee;

(iv) written confirmation from each Rating Agency, if any, that the Rating
Agency Condition with respect to each Series of Indenture Notes Outstanding
(other than any such Series of Indenture Notes with respect to which an
Amortization Event or Potential Amortization Event is continuing as of the date
of the issuance of the new Series of Indenture Notes or will occur as a result
of the issuance of the new Series of Indenture Notes) shall have been satisfied
with respect to such issuance;

(v) (x) solely in connection with the issuance of a Series of Notes, an
Officer’s Certificate of ZVF dated as of the applicable Series Closing Date to
the effect that (A) no Limited Liquidation Event of Default or Enhancement
Deficiency with respect to any Series of Notes Outstanding is continuing or will
occur as a result of the issuance of such new Series of Notes, (B) no
Liquidation Event of Default, Aggregate Asset Amount Deficiency, Operating Lease
Event of Default or Potential Operating Lease Event of Default is continuing or
will occur as a result of the issuance of such new Series of Notes and
(C) consent has been obtained from the Required Noteholders of each Series of
Notes (i) with respect to which an Amortization Event or Potential Amortization
Event is continuing as of the date of the issuance of such new Series of Notes
or will occur as a result of the issuance of such new Series of Notes and
(ii) that will remain Outstanding immediately following the issuance of such new
Series of Notes and (D) all conditions precedent provided in this Base Indenture
and the related Series Supplement with respect to the authentication and
delivery of the new Series of Notes have been satisfied and (y) solely in
connection with the issuance of a Segregated Series of Notes, an Officer’s
Certificate of ZVF dated as of the applicable Series Closing Date to the effect
that all conditions precedent provided in this Base Indenture and the related
Segregated Series Supplement with respect to the authentication and delivery of
such new Segregated Series of Notes have been satisfied;

 

3



--------------------------------------------------------------------------------

(vi) a Tax Opinion;

(vii) evidence that each of the parties to the Related Documents with respect to
the new Series of Indenture Notes has covenanted and agreed in such Related
Documents that, prior to the date which is one year and one day after the
payment in full of the latest maturing Indenture Note, it will not institute
against, or join with any other Person in instituting, against ZVF any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings, under any Federal or state bankruptcy or similar law;

(viii) unless otherwise specified in the related Series Supplement, an Opinion
of Counsel, subject to the assumptions and qualifications stated therein, and in
a form substantially acceptable to the Trustee, dated the applicable Closing
Date, substantially to the effect that:

 

  (A) all instruments furnished to the Trustee conform to the requirements of
this Base Indenture and the related Series Supplement and constitute all the
documents required to be delivered hereunder and thereunder for the Trustee to
authenticate and deliver the new Series of Indenture Notes, and all conditions
precedent provided for in this Base Indenture and the related Series Supplement
with respect to the authentication and delivery of the new Series of Indenture
Notes have been complied with;

 

  (B) the related Series Supplement has been duly authorized, executed and
delivered by ZVF;

 

  (C) the new Series of Indenture Notes has been duly authorized and executed
and, when authenticated and delivered in accordance with the provisions of this
Base Indenture and the related Series Supplement, will constitute valid, binding
and enforceable obligations of ZVF entitled to the benefits of this Base
Indenture and the related Series Supplement, subject, in the case of
enforcement, to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and to general principles of
equity; and

 

4



--------------------------------------------------------------------------------

  (D) the related Series Supplement is a legal, valid and binding agreement of
ZVF, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity; and

(ix) such other documents, instruments, certifications, agreements or other
items as the Trustee may reasonably require.

Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Indenture Notes upon execution
thereof by ZVF.

(c) Prior to the issuance of any Series of Indenture Notes, ZVF shall review the
estimated costs and expenses of such issuance with the Lessee and ZVF shall not
issue any Series of Indenture Notes if the Lessee shall have notified ZVF of its
objection to such costs and expenses.

Section 2.3. Series Supplement for Each Series of Indenture Notes.

(a) In conjunction with the issuance of a new Series of Indenture Notes, the
parties hereto shall execute a Series Supplement, which shall specify the
relevant terms with respect to such new Series of Indenture Notes, which may
include without limitation:

(i) its name or designation;

(ii) the Initial Principal Amount or the method of calculating the Initial
Principal Amount with respect to such Series of Indenture Notes;

(iii) the Note Rate with respect to such Series of Indenture Notes;

(iv) the applicable Series Closing Date;

(v) each Rating Agency, if any, rating such Series of Indenture Notes;

(vi) the name of the Clearing Agency, if any;

(vii) the Payment Dates with respect to such Series of Indenture Notes and the
date or dates from which interest shall accrue;

(viii) with respect to any Series of Notes, the method of allocating collections
to such Series and with respect to any Segregated Series of Notes, the method of
allocating collections with respect to such Segregated Series;

(ix) with respect to any Series of Indenture Notes, whether the Indenture Notes
of such Series or Segregated Series, as applicable, will be issued in multiple
Classes and, if so, the method of allocating collections allocated to such
Series among such Classes and the rights and priorities of each such Class;

 

5



--------------------------------------------------------------------------------

(x) the method by which the principal amount of the Indenture Notes of such
Series of Indenture Notes shall amortize or accrete;

(xi) the names of any Series Accounts to be used by such Series of Indenture
Notes and the terms governing the operation of any such account and the use of
moneys therein;

(xii) any applicable deposit of funds to be made in any Series Account on the
Series Closing Date;

(xiii) the terms of any related Enhancement and the Enhancement Provider
thereof, if any;

(xiv) whether the Indenture Notes of such Series of Indenture Notes may be
issued in bearer form and any limitations imposed thereon;

(xv) the maturity dates of such Series of Indenture Notes; and

(xvi) any other relevant terms of such Series of Indenture Notes (including
whether or not such Series of Indenture Notes will be pledged as collateral for
an issuance by an Affiliate Issuer) (all such terms, the “Principal Terms” of
such Series of Indenture Notes).

(b) (i) A Series Supplement may specify that the related Series of Indenture
Notes (each, a “Segregated Series”) will have collateral that is to be solely
for the benefit of the Segregated Noteholders of such Segregated Series and any
other Segregated Series of Notes specified in such Series Supplement (such
collateral being referred to as “Series-Specific Collateral”). If any
Series-Specific Collateral with respect to such Segregated Series of Notes is
specified, such Series Supplement shall expressly designate the related Series
of Indenture Notes as a “Segregated Series” for purposes of this Base Indenture;
provided, however, that no such Segregated Series of Notes will be issued unless
(x) the Rating Agency Condition is satisfied with respect to each Series of
Indenture Notes Outstanding that is rated by a Rating Agency, (y) ZVF shall have
delivered to the Trustee an Officer’s Certificate to the effect that the
issuance of such Segregated Series of Notes will not have a material adverse
effect (excluding any impact from the dilution of the interests or voting
percentage of the existing Indenture Noteholders as a result of such issuance)
upon the Indenture Noteholders of any Series of Indenture Notes Outstanding at
the time of the issuance of the Segregated Series of Notes, and (z) the
applicable Series Supplement provides, in form satisfactory to the Trustee, for
the changes and modifications to the Indenture and the other Related Documents
as are described in clause (ii) below.

 

6



--------------------------------------------------------------------------------

(ii) In the event any Segregated Series of Notes is issued, the related Series
Supplement will provide that (A) the Servicer shall determine the
Series-Specific Collateral for such Segregated Series of Notes, notify the
Collateral Agent and Trustee with respect to such Series-Specific Collateral,
and the Servicer will identify the Series-Specific Collateral for such
Segregated Series of Notes such that (x) the Series-Specific Collateral will
secure only the Segregated Series of Notes to which such Series-Specific
Collateral is applicable, (y) the Indenture Noteholders with respect to any
other Series of Indenture Notes will not be entitled to the benefit of such
Series-Specific Collateral and (z) the Indenture Noteholders of such Segregated
Series of Notes will not be entitled to the benefit of the Collateral or any
Series-Specific Collateral securing other Segregated Series of Notes, (B) the
Trustee will adjust the allocations and distributions to be made under the
Indenture as calculated and determined by the Servicer and at the written
direction of the Servicer so that the Indenture Noteholders with respect to the
Segregated Series of Notes will be entitled to allocations and distributions
arising solely from the Series-Specific Collateral related to such Segregated
Series of Notes and the Noteholders will be entitled to allocations and
distributions arising solely from the Collateral, (C) the Collateral Agent shall
(x) establish and maintain a Segregated Collection Account with respect to each
Segregated Series or group of Segregated Series of Notes sharing in the same
Series-Specific Collateral, into which collections on such Series-Specific
Collateral will be deposited and (y) hold its lien encumbering the Collateral
for the benefit of the Notes and hold its lien encumbering the Series-Specific
Collateral for the benefit of the applicable Segregated Series of Notes, (D) the
Indenture Noteholders of any Segregated Series of Notes, subject to the
limitations contained in this Base Indenture and the applicable Series
Supplement, will be entitled to direct the Trustee and the Collateral Agent in
writing to exercise the remedies granted to such Segregated Series of Notes
under the Indenture, the Collateral Agency Agreement and each other Related
Document solely on behalf of such Segregated Series of Notes, (E) separate
monthly reports and other information will be furnished under the Indenture to
the holders of the Segregated Series of Notes for the Series-Specific
Collateral, which monthly reports and other information will be described in the
Series Supplement for such Segregated Series of Notes, (F) a Segregated Series
Lease and, if applicable, separate collateral agency agreements and/or nominee
agreements pertaining to the Series-Specific Collateral have been or will be
entered into by ZVF and each such document will be executed and delivered by
Zipcar, a title nominee, if any, the Trustee and a collateral agent, as
applicable, (G) to the extent specified in the Series Supplement for such
Segregated Series of Notes, ZVF and Zipcar, as the case may be, will take such
actions as are necessary to perfect (1) the interest of the Collateral Agent (or
any other collateral agent designated by ZVF) in the Series-Specific Collateral
and (2) the Trustee’s interest on behalf of the Segregated Noteholders of such
Segregated Series in the Series-Specific Collateral, (H) subject to Article XII,
amendments will be made to the Indenture and the other Related Documents, if
necessary, to reflect the foregoing, which amendments will, among other things,
provide for revisions to the term “Related Documents” and such other terms as
may be appropriate to reflect the creation of the Segregated Series, provided
that any such amendment shall not have a material adverse effect (excluding any
impact from the dilution of the percentage interests in the Collateral or voting
percentage of the existing Indenture Noteholders as a result of such issuance)
on the Indenture Noteholders of any Series of Indenture Notes Outstanding unless
the Required Noteholders of such Series of Indenture Notes shall have given
their prior written consent thereto (and, with respect to each Series, the
Trustee may conclusively rely on an Officer’s Certificate of ZVF as sufficient
evidence of such lack of a material adverse effect), (I) the relative rights and
priorities with respect to the Series-Specific Collateral relating to such
Segregated Series of Notes are adequately defined, (J) for purposes of the
Segregated Series, terms that are defined both in the applicable Series
Supplement and in the Definitions List, shall for purposes of such Series
Supplement and the Base Indenture as it relates to such Segregated Series, have
the meanings assigned to them in such Series Supplement and (K) provisions with
respect to such Segregated Series of Notes will be incorporated which are
substantially similar to those contained in Sections 3.2, 3.3, 3.4 and 3.5 and
Articles 4, 5, 6, 7, 8, 9, 10 (other than 10.6(b)) and 13.

 

7



--------------------------------------------------------------------------------

Section 2.4. Execution and Authentication.

(a) The Indenture Notes shall, upon issue pursuant to Section 2.2, be executed
on behalf of ZVF by an Authorized Officer by manual or facsimile signature and
delivered by ZVF to the Trustee for authentication and redelivery as provided
herein. If an Authorized Officer whose signature is on an Indenture Note no
longer holds that office at the time the Indenture Note is authenticated, the
Indenture Note shall nevertheless be valid.

(b) At any time and from time to time after the execution and delivery of the
Indenture, ZVF may deliver Indenture Notes of any particular Series of Indenture
Notes executed by ZVF to the Trustee for authentication, together with one or
more Company Orders for the authentication and delivery of such Indenture Notes,
and the Trustee, in accordance with such Company Order and the Indenture, shall
authenticate and deliver such Indenture Notes.

(c) No Indenture Note shall be entitled to any benefit under the Indenture or be
valid for any purpose unless there appears on such Indenture Note a certificate
of authentication substantially in the form provided for herein, duly executed
by the Trustee by the manual signature of a Trust Officer (and the Luxembourg
agent (the “Luxembourg Agent”), if the Indenture Notes of the Series of
Indenture Notes to which such Indenture Note belongs are listed on the
Luxembourg Stock Exchange and the Luxembourg Stock Exchange so requires). Such
signatures on such certificate shall be conclusive evidence, and the only
evidence, that the Indenture Note has been duly authenticated under the
Indenture. The Trustee may appoint an authenticating agent acceptable to ZVF to
authenticate Indenture Notes. Unless limited by the term of such appointment, an
authenticating agent may authenticate Indenture Notes whenever the Trustee may
do so. Each reference in the Indenture to authentication by the Trustee includes
authentication by such agent. The Trustee’s certificate of authentication shall
be in substantially the following form:

This is one of the Indenture Notes1 of a Series of Indenture Notes issued under
the within mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

By:  

 

  Authorized Signatory

(d) Each Indenture Note shall be dated and issued as of the date of its
authentication by the Trustee.

(e) Notwithstanding the foregoing, if any Indenture Note shall have been
authenticated and delivered hereunder but never issued and sold by ZVF, and ZVF
shall deliver such Indenture Note to the Trustee for cancellation as provided in
Section 2.14 together with a written statement (which need not comply with
Section 13.3 and need not be accompanied by an Opinion of Counsel) stating that
such Indenture Note has never been issued and sold by ZVF, for all purposes of
the Indenture such Indenture Note shall be deemed never to have been
authenticated and delivered hereunder and shall not be entitled to the benefits
of the Indenture.

 

1 

“Indenture Notes” may be replaced with “Notes” in the Authentication of a Note.

 

8



--------------------------------------------------------------------------------

The Trustee shall have the right to decline to authenticate and deliver any
Indenture Notes under this Section 2.4 if the Trustee, based on the written
advice of counsel, determines that such action may not lawfully be taken.

Section 2.5. Registrar and Paying Agent.

(a) ZVF shall (i) maintain an office or agency where Indenture Notes may be
presented for registration of transfer or for exchange (the “Registrar”) and
(ii) appoint a paying agent (which shall satisfy the eligibility criteria set
forth in Section 10.8(a)) (“Paying Agent”) at whose office or agency Indenture
Notes may be presented for payment. The Registrar shall keep a register of the
Indenture Notes and of their transfer and exchange (the “Note Register”). ZVF
may appoint one or more co-registrars and one or more additional paying agents.
The term “Paying Agent” includes any additional paying agent and the term
“Registrar” includes any co-registrars. ZVF may change any Paying Agent or
Registrar without prior notice to any Indenture Noteholder. ZVF shall notify the
Trustee in writing of the name and address of any Agent not a party to this Base
Indenture. The Trustee is hereby initially appointed as the Registrar, Paying
Agent and agent for service of notices and demands in connection with the
Indenture Notes.

(b) ZVF shall enter into an appropriate agency agreement with any Agent not a
party to this Base Indenture. Such agency agreement shall implement the
provisions of this Base Indenture that relate to such Agent. If ZVF fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such, and shall
be entitled to appropriate compensation in accordance with this Base Indenture
until ZVF shall appoint a replacement Registrar or Paying Agent, as applicable.

Section 2.6. Paying Agent to Hold Money in Trust.

(a) ZVF will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section 2.6, that such Paying Agent will:

(i) hold all sums held by it for the payment of amounts due with respect to the
Indenture Notes in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

(ii) give the Trustee notice of any default by ZVF of which it has actual
knowledge in the making of any payment required to be made with respect to the
Indenture Notes;

(iii) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent;

 

9



--------------------------------------------------------------------------------

(iv) immediately resign as a Paying Agent and forthwith pay to the Trustee all
sums held by it in trust for the payment of Indenture Notes if at any time it
ceases to meet the standards required to be met by a Trustee hereunder at the
time of its appointment; and

(v) comply with all requirements of the Code with respect to the withholding
from any payments made by it on any Indenture Notes of any applicable
withholding taxes imposed thereon and with respect to any applicable reporting
requirements in connection therewith.

(b) ZVF may at any time, for the purpose of obtaining the satisfaction and
discharge of the Indenture or for any other purpose, by Company Order direct any
Paying Agent to pay to the Trustee all sums held in trust by such Paying Agent,
such sums to be held by the Trustee upon the same trusts as those upon which the
sums were held by such Paying Agent; and upon such payment by any Paying Agent
to the Trustee, such Paying Agent shall be released from all further liability
with respect to such money.

(c) Subject to applicable laws with respect to escheat of funds, any money held
by the Trustee or any Paying Agent in trust for the payment of any amount due
with respect to any Indenture Note and remaining unclaimed for two years after
such amount has become due and payable shall be discharged from such trust and
be paid to ZVF on Company Request; and the Indenture Noteholder of such
Indenture Note shall thereafter, as an unsecured general creditor, look only to
ZVF for payment thereof (but only to the extent of the amounts so paid to ZVF),
and all liability of the Trustee or such Paying Agent with respect to such trust
money shall thereupon cease; provided, however, that the Trustee or such Paying
Agent, before being required to make any such repayment, may, at the expense of
ZVF, cause to be published once, in a newspaper published in the English
language, customarily published on each Business Day and of general circulation
in New York City, and (if the related Series of Indenture Notes has been listed
on the Luxembourg Stock Exchange) in a newspaper customarily published on each
Business Day and of general circulation in London and Luxembourg, notice that
such money remains unclaimed and that, after a date specified therein, which
shall not be less than 30 days from the date of such publication, any unclaimed
balance of such money then remaining will be repaid to ZVF. The Trustee may also
adopt and employ, at the expense of ZVF, any other reasonable means of
notification of such repayment.

Section 2.7. Noteholder List.

The Trustee will furnish or cause to be furnished by the Registrar to ZVF or the
Paying Agent, within five Business Days after receipt by the Trustee of a
request therefor from ZVF or the Paying Agent, respectively, in writing, a list
of the names and addresses of the Indenture Noteholders of each Series of
Indenture Notes as of the most recent Record Date for payments to such Indenture
Noteholders. Unless otherwise provided in the applicable Series Supplement,
holders of Indenture Notes of any Series of Indenture Notes having an aggregate
Principal Amount of not less than 10% of the aggregate Principal Amount of such
Series of Indenture Notes (the “Applicants”) may apply in writing to the
Trustee, and if such application states that the Applicants desire to
communicate with other Indenture Noteholders of any Series of Indenture Notes
with respect to their rights under the Indenture or under the Indenture Notes
and is accompanied by a copy of the communication which such Applicants propose
to transmit, then the Trustee, after having been adequately indemnified by such
Applicants for its costs and expenses, shall afford or shall cause the Registrar
to afford such Applicants access during normal business hours to the most recent
list of Indenture Noteholders held by the Trustee and shall give ZVF notice that
such request has been made, within five Business Days after the receipt of such
application. Such list shall be as of a date no more than 45 days prior to the
date of receipt of such Applicants’ request. Every Indenture Noteholder, by
receiving and holding an Indenture Note, agrees with the Trustee that neither
the Trustee, the Registrar, nor any of their respective agents shall be held
accountable by reason of the disclosure of any such information as to the names
and addresses of the Indenture Noteholders hereunder, regardless of the source
from which such information was obtained.

 

10



--------------------------------------------------------------------------------

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Indenture
Noteholders of each Series of Indenture Notes. If the Trustee is not the
Registrar, ZVF shall furnish to the Trustee at least seven Business Days before
each Payment Date and at such other time as the Trustee may request in writing,
a list in such form and as of such date as the Trustee may reasonably require of
the names and addresses of Indenture Noteholders of each Series of Indenture
Notes.

Section 2.8. Transfer and Exchange.

(a) Upon surrender for registration of transfer of any Indenture Note at the
office or agency of the Registrar, if the requirements of Sections 2.8 (e) and
(f) and Section 8-401(a) of the UCC are met, ZVF shall execute, and after ZVF
has executed the Trustee shall authenticate and deliver to the Indenture
Noteholder, in the name of the designated transferee or transferees, one or more
new Indenture Notes, in any authorized denominations, of the same Class and a
like principal amount. At the option of any Indenture Noteholder, Indenture
Notes may be exchanged for other Indenture Notes of the same Series of Indenture
Notes and Class in authorized denominations of like principal amount, upon
surrender of the Indenture Notes to be exchanged at any office or agency of the
Registrar maintained for such purpose. Whenever Indenture Notes of any Series of
Indenture Notes are so surrendered for exchange, if the requirements of
Section 8-401(a) of the UCC are met, ZVF shall execute and after ZVF has
executed, the Trustee shall authenticate and deliver to the Indenture
Noteholder, the Indenture Notes which the Indenture Noteholder making the
exchange is entitled to receive.

(b) Every Indenture Note presented or surrendered for registration of transfer
or exchange shall be (i) duly endorsed by, or be accompanied by a written
instrument of transfer in form satisfactory to the Trustee duly executed by, the
Indenture Noteholder thereof or such Indenture Noteholder’s attorney duly
authorized in writing, and (ii) accompanied by such other documents as the
Trustee may require. ZVF shall execute and deliver to the Trustee or the
Registrar, as applicable, Indenture Notes in such amounts and at such times as
are necessary to enable the Trustee to fulfill its responsibilities under the
Indenture and the Indenture Notes.

(c) All Indenture Notes issued upon any registration of transfer or exchange of
the Indenture Notes shall be the valid obligations of ZVF, evidencing the same
debt, and entitled to the same benefits under the Indenture, as the related
Indenture Notes surrendered upon such registration of transfer or exchange.

 

11



--------------------------------------------------------------------------------

(d) The preceding provisions of this Section 2.8 notwithstanding, the Trustee or
the Registrar, as the case may be, shall not be required to register the
transfer or exchange of any Indenture Note of any Series of Indenture Notes for
a period of 15 days preceding the due date for payment in full of the Indenture
Notes of such Series of Indenture Notes.

(e) Unless otherwise provided in the applicable Series Supplement, no service
charge shall be payable for any registration of transfer or exchange of
Indenture Notes, but ZVF or the Registrar may require payment by the Indenture
Noteholder of a sum sufficient to cover any tax or governmental charge that may
be imposed in connection with any transfer or exchange of Indenture Notes.

(f) Unless otherwise provided in the applicable Series Supplement, registration
of transfer of Indenture Notes containing a legend relating to the restrictions
on transfer of such Indenture Notes (which legend shall be set forth in the
applicable Series Supplement) shall be effected only if the conditions set forth
in such applicable Series Supplement are satisfied. Notwithstanding any other
provision of this Section 2.8 and except as otherwise provided in Section 2.13,
the typewritten Indenture Note or Indenture Notes representing Book-Entry Notes
for any Series of Indenture Notes may be transferred, in whole but not in part,
only to another nominee of the Clearing Agency for such Series of Indenture
Notes, or to a successor Clearing Agency for such Series of Indenture Notes
selected or approved by ZVF or to a nominee of such successor Clearing Agency,
only if in accordance with this Section 2.8 and Section 2.12.

(g) If the Indenture Notes are listed on the Luxembourg Stock Exchange, the
Trustee or the Luxembourg Agent, as the case may be, shall send to ZVF upon any
transfer or exchange of any Indenture Note information reflected in the copy of
the register for the Indenture Notes maintained by the Registrar or the
Luxembourg Agent, as the case may be.

(h) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Indenture Note (including any transfers between or among Depository
participants or beneficial owners of interests in any certificated Indenture
Note or global Indenture Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, the Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

Section 2.9. Persons Deemed Owners.

Prior to due presentment for registration of transfer of any Indenture Note, the
Trustee, any Agent and ZVF may deem and treat the Person in whose name any
Indenture Note is registered (as of the day of determination) as the absolute
owner of such Indenture Note for the purpose of receiving payment of principal
of and interest on such Indenture Note and for all other purposes whatsoever,
whether or not such Indenture Note is overdue, and neither the Trustee, any
Agent nor ZVF shall be affected by notice to the contrary.

 

12



--------------------------------------------------------------------------------

Section 2.10. Replacement Notes.

(a) If (i) any mutilated Indenture Note is surrendered to the Trustee, or the
Trustee receives evidence to its reasonable satisfaction of the destruction,
loss or theft of any Indenture Note, and (ii) there is delivered to the Trustee
such security or indemnity as may be reasonably required by it to hold ZVF and
the Trustee harmless then, provided that the requirements of Section 8-405 of
the UCC are met, ZVF shall execute and upon its request the Trustee shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Indenture Note, a replacement Indenture Note;
provided, however, that if any such destroyed, lost or stolen Indenture Note,
but not a mutilated Indenture Note, shall have become or within seven days shall
be due and payable in full or shall have been called for redemption, instead of
issuing a replacement Indenture Note, ZVF may pay such destroyed, lost or stolen
Indenture Note when so due or payable without surrender thereof. If, after the
delivery of such replacement Indenture Note or payment of a destroyed, lost or
stolen Indenture Note pursuant to the proviso to the preceding sentence, a
protected purchaser (within the meaning of Section 8-303 of the UCC) of the
original Indenture Note in lieu of which such replacement Indenture Note was
issued presents for payment such original Indenture Note, ZVF and the Trustee
shall be entitled to recover such replacement Indenture Note (or such payment)
from the Person to whom it was delivered or any Person taking such replacement
Indenture Note from such Person to whom such replacement Indenture Note was
delivered or any assignee of such Person, except a protected purchaser, and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by ZVF or the Trustee
in connection therewith.

(b) Upon the issuance of any replacement Indenture Note under this Section 2.10,
ZVF may require the payment by the Indenture Noteholder of such Indenture Note
of a sum sufficient to cover any tax or other governmental charge that may be
imposed in relation thereto and any other reasonable expenses (including the
reasonable fees and expenses of the Trustee) connected therewith.

(c) Every replacement Indenture Note issued pursuant to this Section 2.10 in
replacement of any mutilated, destroyed, lost or stolen Indenture Note shall be
entitled to all the benefits of the Indenture equally and proportionately with
any and all other Indenture Notes of the same Class and Series of Indenture
Notes duly issued hereunder.

(d) The provisions of this Section 2.10 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Indenture Notes.

Section 2.11. Treasury Notes.

In determining whether the Indenture Noteholders of the required Principal
Amount of Indenture Notes have concurred in any direction, waiver or consent,
Indenture Notes owned by ZVF or any Affiliate of ZVF (other than an Affiliate
Issuer with respect to such Indenture Notes) shall be considered as though they
are not Outstanding, except that for the purpose of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Indenture Notes of which a Trust Officer has received written notice of
such ownership shall be so disregarded. Absent written notice to the Trustee of
such ownership, the Trustee shall not be deemed to have knowledge of the
identity of the individual owners of the Indenture Notes.

 

13



--------------------------------------------------------------------------------

Section 2.12. Book-Entry Notes.

(a) Unless otherwise provided in any applicable Series Supplement, the Indenture
Notes of each Series of Indenture Notes, upon original issuance, shall be issued
in the form of typewritten Indenture Notes representing the Book-Entry Notes, to
be delivered to the depository specified in such Series Supplement (the
“Depository”) which shall be the Clearing Agency on behalf of such Series of
Indenture Notes. The Indenture Notes of each Series of Indenture Notes shall,
unless otherwise provided in the applicable Series Supplement, initially be
registered on the Note Register in the name of the Clearing Agency or the
nominee of the Clearing Agency. No Note Owner will receive a definitive note
representing such Note Owner’s interest in the related Series of Indenture
Notes, except as provided in Section 2.13. Unless and until definitive, fully
registered Indenture Notes of any Series of Indenture Notes (“Definitive Notes”)
have been issued to Note Owners pursuant to Section 2.13:

(i) the provisions of this Section 2.12 shall be in full force and effect with
respect to each such Series of Indenture Notes;

(ii) ZVF, the Paying Agent, the Registrar and the Trustee may deal with the
Clearing Agency and the applicable Clearing Agency Participants for all purposes
(including the payment of principal of and interest on the Indenture Notes and
the giving of instructions or directions hereunder) as the sole Indenture
Noteholder of the Indenture Notes, and shall have no obligation to the Note
Owners;

(iii) to the extent that the provisions of this Section 2.12 conflict with any
other provisions of the Indenture, the provisions of this Section 2.12 shall
control with respect to each such Series of Indenture Notes;

(iv) the rights of Note Owners of each such Series of Indenture Notes shall be
exercised only through the Clearing Agency and the applicable Clearing Agency
Participants and shall be limited to those established by law and agreements
between such Note Owners and the Clearing Agency and/or the Clearing Agency
Participants, and all references in the Indenture to actions by the Indenture
Noteholders shall refer to actions taken by the Clearing Agency upon
instructions from the Clearing Agency Participants, and all references in the
Indenture to distributions, notices, reports and statements to the Indenture
Noteholders shall refer to distributions, notices, reports and statements to the
Clearing Agency, as registered holder of the Indenture Notes of such Series of
Indenture Notes for distribution to the Note Owners in accordance with the
procedures of the Clearing Agency; and

(v) whenever the Indenture requires or permits actions to be taken based upon
instructions or directions of Indenture Noteholders evidencing a specified
percentage of the principal amount of the Outstanding Indenture Notes, the
applicable Clearing Agency shall be deemed to represent such percentage only to
the extent that it has received instructions to such effect from Note Owners
and/or their related Clearing Agency Participants owning or representing,
respectively, such required percentage of the beneficial interest in the
Outstanding Indenture Notes and has delivered such instructions to the Trustee.

 

14



--------------------------------------------------------------------------------

Pursuant to the Depository Agreement applicable to a Series of Indenture Notes,
unless and until Definitive Notes of such Series of Indenture Notes are issued
pursuant to Section 2.13, the initial Clearing Agency will make book-entry
transfers among the Clearing Agency Participants and receive and transmit
distributions of principal and interest on the Indenture Notes to such Clearing
Agency Participants.

(b) Whenever notice or other communication to the Indenture Noteholders is
required under the Indenture, unless and until Definitive Notes shall have been
issued to Note Owners pursuant to Section 2.13, the Trustee and ZVF shall give
all such notices and communications specified herein to be given to Indenture
Noteholders to the applicable Clearing Agency for distribution to the Note
Owners.

Section 2.13. Definitive Notes.

(a) The Indenture Notes of any Series of Indenture Notes, to the extent provided
in the related Series Supplement, upon original issuance, may be issued in the
form of Definitive Notes. The applicable Series Supplement shall set forth the
legend relating to the restrictions on transfer of such Definitive Notes and
such other restrictions as may be applicable.

(b) With respect to the Indenture Notes of any Series of Indenture Notes issued
in the form of typewritten Indenture Notes representing the Book-Entry Notes, if
(i) (A) ZVF advises the Trustee in writing that the Clearing Agency with respect
to any Series of Indenture Notes is no longer willing or able to discharge
properly its responsibilities under the applicable Depository Agreement and
(B) the Trustee or ZVF is unable to locate a qualified successor, (ii) ZVF, at
its option, advises the Trustee in writing that it elects to terminate the
book-entry system through the Clearing Agency with respect to any Series of
Indenture Notes Outstanding or (iii) after the occurrence of an Amortization
Event with respect to any Series of Indenture Notes Outstanding, Note Owners
holding a beneficial interest in excess of 50% of the aggregate Principal Amount
of such Series of Indenture Notes advise the Trustee and the applicable Clearing
Agency through the applicable Clearing Agency Participants in writing that the
continuation of a book-entry system through the applicable Clearing Agency is no
longer in the best interests of such Note Owners, the Trustee shall notify all
Note Owners of such Series of Indenture Notes, through the applicable Clearing
Agency Participants, of the occurrence of any such event and of the availability
of Definitive Notes to Note Owners of such Series of Indenture Notes. Upon
surrender to the Trustee of the Indenture Notes of such Series of Indenture
Notes by the applicable Clearing Agency, accompanied by registration
instructions from the applicable Clearing Agency for registration, ZVF shall
execute and the Trustee shall authenticate, upon receipt of a Company Order, and
deliver the Definitive Notes in accordance with the instructions of the Clearing
Agency. Neither ZVF nor the Trustee shall be liable for any delay in delivery of
such instructions and may each conclusively rely on, and shall be protected in
relying on, such instructions. Upon the issuance of Definitive Notes of such
Series of Indenture Notes all references herein to obligations imposed upon or
to be performed by the applicable Clearing Agency shall be deemed to be imposed
upon and performed by the Trustee, to the extent applicable with respect to such
Definitive Notes, and the Trustee shall recognize the Indenture Noteholders of
the Definitive Notes of such Series of Indenture Notes as Indenture Noteholders
of such Series of Indenture Notes hereunder.

 

15



--------------------------------------------------------------------------------

Section 2.14. Cancellation.

ZVF may at any time deliver to the Trustee for cancellation any Indenture Notes
previously authenticated and delivered hereunder which ZVF may have acquired in
any manner whatsoever, and all Indenture Notes so delivered shall be promptly
cancelled by the Trustee. The Registrar and Paying Agent shall forward to the
Trustee any Indenture Notes surrendered to them for registration of transfer,
exchange or payment. The Trustee shall cancel all Indenture Notes surrendered
for registration of transfer, exchange, payment, replacement or cancellation and
the principal of and all accrued interest on all such cancelled Indenture Notes
shall be deemed to have been paid in full (and such payment of principal and
interest shall be deemed to have been made to the relevant Indenture
Noteholders) and such cancelled Indenture Notes shall be deemed no longer to be
outstanding for all purposes hereunder. ZVF may not issue new Indenture Notes to
replace Indenture Notes that it has redeemed or paid or that have been delivered
to the Trustee for cancellation. All cancelled Indenture Notes held by the
Trustee shall be disposed of in accordance with the Trustee’s standard
disposition procedures unless ZVF shall direct that cancelled Indenture Notes be
returned to it pursuant to a Company Order.

Section 2.15. Principal and Interest.

(a) The principal of each Series of Indenture Notes shall be payable at the
times and in the amount set forth in the applicable Series Supplement and in
accordance with Section 6.1.

(b) Each Series of Indenture Notes shall accrue interest as provided in the
applicable Series Supplement and such interest shall be payable on each Payment
Date for such Series of Indenture Notes in accordance with Section 6.1 and the
applicable Series Supplement.

(c) Except as provided in the following sentence, the Person in whose name any
Indenture Note is registered at the close of business on any Record Date with
respect to a Payment Date for such Indenture Note shall be entitled to receive
the principal and interest payable on such Payment Date notwithstanding the
cancellation of such Indenture Note upon any registration of transfer, exchange
or substitution of such Indenture Note subsequent to such Record Date. Any
interest payable at maturity shall be paid to the Person to whom the principal
of such Indenture Note is payable.

(d) If ZVF defaults in the payment of interest on the Indenture Notes of any
Series of Indenture Notes, such interest, to the extent paid on any date that is
more than five (5) Business Days after the applicable due date, at the option of
ZVF, shall cease to be payable to the Persons who were Indenture Noteholders of
such Series of Indenture Notes on the applicable Record Date and ZVF shall pay
the defaulted interest in any lawful manner, plus, to the extent lawful,
interest payable on the defaulted interest, to the Persons who are Indenture
Noteholders of such Series of Indenture Notes on a subsequent special record
date which date shall be at least five (5) Business Days prior to the payment
date, at the rate provided in the Indenture and in the Indenture Notes of such
Series of Indenture Notes. ZVF shall fix or cause to be fixed each such special
record date and payment date, and at least 15 days before the special record
date, ZVF (or the Trustee, in the name of and at the expense of ZVF) shall mail
to Indenture Noteholders of such Series of Indenture Notes a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.

 

16



--------------------------------------------------------------------------------

Section 2.16. Tax Treatment.

ZVF has structured the Indenture and the Indenture Notes have been (or will be)
issued with the intention that the Indenture Notes will qualify under applicable
tax law as indebtedness and any entity acquiring any direct or indirect interest
in any Indenture Note by acceptance of its Indenture Notes (or, in the case of a
Note Owner, by virtue of such Note Owner’s acquisition of a beneficial interest
therein) agrees to treat the Indenture Notes (or beneficial interests therein)
for purposes of Federal, state and local and income or franchise taxes and any
other tax imposed on or measured by income, as indebtedness.

Section 2.17. CUSIP Numbers.

ZVF may use “CUSIP” numbers in respect of any Series of Indenture Notes (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption in respect of such Series of Indenture Notes as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Notes of such
Series of Indenture Notes or as contained in any notice of a redemption and that
reliance may be placed only on the other identification numbers printed on the
Notes of such Series of Indenture Notes, and any such redemption shall not be
affected by any defect in or omission of such numbers. ZVF shall promptly notify
the Trustee in writing of any change in any such “CUSIP” numbers.

ARTICLE III    SECURITY

Section 3.1. Grant of Security Interest.

(a) To secure the Note Obligations, ZVF hereby pledges, assigns, conveys,
delivers, transfers and sets over to the Trustee, for the benefit of the
Noteholders, and hereby grants to the Trustee, for the benefit of such
Noteholders, a security interest in all of the following property now owned or
at any time hereafter acquired by ZVF or in which ZVF now has or at any time in
the future may acquire any right, title or interest (collectively, the
“Indenture Collateral”):

(i) the Collateral Agreements as and to the extent they relate to the ZVF
Vehicle Collateral or the Note Obligations, including, without limitation, all
monies relating to such ZVF Vehicle Collateral or the Note Obligations due and
to become due to ZVF under or in connection with the Collateral Agreements,
whether payable as Rent, fees, expenses, costs, indemnities, insurance
recoveries, damages for the breach of any of the Collateral Agreements or
otherwise, all security for amounts so payable thereunder and all rights,
remedies, powers, privileges and claims of ZVF against any other party under or
with respect to the Collateral Agreements (whether arising pursuant to the terms
of such Collateral Agreements or otherwise available to ZVF at law or in equity)
as and to the extent such rights, remedies, powers, privileges and claims relate
to the ZVF Vehicle Collateral or the Note Obligations, the right to enforce any
of the Collateral Agreements to the extent they relate to the ZVF Vehicle
Collateral or the Note Obligations and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the Collateral Agreements or the obligations of any party thereunder,
in each case as and to the extent such consents, requests, notices, directions,
approvals, extensions or waivers relate to the ZVF Vehicle Collateral or the
Note Obligations;

 

17



--------------------------------------------------------------------------------

(ii) the Collection Account, all monies on deposit from time to time in the
Collection Account and all proceeds thereof;

(iii) all Investment Property (other than Investment Property relating solely to
the ZVF Segregated Vehicle Collateral);

(iv) all additional property (other than additional property relating solely to
the ZVF Segregated Vehicle Collateral) that may from time to time hereafter
(pursuant to the terms of any Series Supplement or otherwise) be subjected to
the grant and pledge hereof by ZVF or by anyone on its behalf; and

(v) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

(b) To secure the Note Obligations, ZVF hereby confirms the grant, pledge,
hypothecation, assignment, conveyance, delivery and transfer to the Collateral
Agent under the Collateral Agency Agreement for the benefit of the Trustee, on
behalf of the Noteholders, of a continuing first priority perfected Lien on all
right, title and interest of ZVF in, to and under the ZVF Vehicle Collateral.

(c) The foregoing grant is made in trust to secure the Note Obligations and to
secure compliance with the provisions of this Base Indenture and any Series
Supplement (other than any Segregated Series Supplement), all as provided in
this Base Indenture. The Trustee, as trustee on behalf of the Noteholders,
acknowledges such grant, accepts the trusts under this Base Indenture in
accordance with the provisions of this Base Indenture and subject to
Section 10.1 and 10.2, agrees to perform its duties required in this Base
Indenture. The Collateral shall secure the Notes equally and ratably without
prejudice, priority or distinction (except, with respect to any Series of Notes,
as otherwise stated in the applicable Series Supplement).

(d) For all purposes hereunder and for the avoidance of doubt, the Collateral
will be held by the Trustee solely for the benefit of the Noteholders, and no
Segregated Series Noteholder will have any right, title or interest in, to or
under the Collateral. ZVF may identify and pledge to the Trustee additional
pools of Series-Specific Collateral to secure Segregated Series of Notes, as
specified in the related Segregated Series Supplement. For all purposes
hereunder and for the avoidance of doubt, any Series-Specific Collateral pledged
to the Trustee for the benefit of any Segregated Series of Notes will be held by
the Trustee solely for the benefit of the Segregated Noteholders for such
Segregated Series of Notes and no other Indenture Noteholders shall have any
right, title or interest in, to or under such Series-Specific Collateral unless
specifically provided in the Series Supplement for such Segregated Series of
Notes. For the avoidance of doubt, if it is determined that the Segregated
Noteholders of a Segregated Series of Notes have any right, title or interest
in, to or under the Collateral or Series-Specific Collateral other than the
Series-Specific Collateral securing such Segregated Series of Notes, then such
Segregated Noteholders shall be deemed to agree, by their acceptance of an
Indenture Note of such Segregated Series of Notes (and the Note Owners with
respect to such Segregated Series of Notes shall be deemed to agree, by their
acceptance of a beneficial interest in an Indenture Note of such Segregated
Series of Notes) that their right, title and interest in, to or under the
Collateral or such Series-Specific Collateral not securing such Segregated
Noteholder’s Segregated Series of Notes shall be subordinate in all respects to
the claims or rights of the Noteholders with respect to such Collateral or the
Segregated Noteholders with respect to such Series-Specific Collateral, as the
case may be. Similarly, if it is determined that any Noteholders have any right,
title or interest in, to or under any Series-Specific Collateral, then such
Noteholders shall be deemed to agree, by their acceptance of a Note (and the
Note Owners with respect to such Notes shall be deemed to agree, by their
acceptance of a beneficial interest in a Note) that their right, title and
interest in, to or under such Series-Specific Collateral shall be subordinate in
all respects to the claims or rights of the Segregated Noteholders with respect
to the Segregated Series of Notes entitled to the benefit of such
Series-Specific Collateral. This Base Indenture shall constitute a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.

 

18



--------------------------------------------------------------------------------

Section 3.2. Certain Rights and Obligations of ZVF Unaffected.

(a) Notwithstanding the assignment and security interest so granted to the
Trustee on behalf of the Noteholders, ZVF shall nevertheless be permitted,
subject to the Trustee’s right to revoke such permission with respect to the
Collateral in the event of an Amortization Event with respect to any Series of
Notes Outstanding and subject to the provisions of Section 3.3, to give all
consents, requests, notices, directions, approvals, extensions or waivers, if
any, which are required to be given in the normal course of business (which, for
the avoidance of doubt, does not include waivers of default under any of the
Collateral Agreements or any of the Manufacturer Programs).

(b) The assignment of the Collateral to the Trustee on behalf of the Noteholders
shall not (i) relieve ZVF from the performance of any term, covenant, condition
or agreement on ZVF’s part to be performed or observed under or in connection
with any of the Collateral Agreements or any of the Manufacturer Programs or
(ii) impose any obligation on the Trustee or any such Noteholders to perform or
observe any such term, covenant, condition or agreement on ZVF’s part to be so
performed or observed or impose any liability on the Trustee or any of the
Noteholders for any act or omission on the part of ZVF or from any breach of any
representation or warranty on the part of ZVF.

(c) ZVF hereby agrees to indemnify and hold harmless the Trustee (including its
directors, officers, employees and agents) from and against any and all losses,
liabilities (including liabilities for penalties), claims, demands, actions,
suits, judgments, reasonable out-of-pocket costs and expenses arising out of or
resulting from the assignment granted hereby or by the Collateral Agency
Agreement or any Assignment Agreement, whether arising by virtue of any act or
omission on the part of ZVF or otherwise, including, without limitation, the
reasonable out-of-pocket costs, expenses, and disbursements (including
reasonable attorneys’ fees and expenses) incurred by the Trustee in enforcing
the Indenture or preserving any of its rights to, or realizing upon, any of the
Collateral; provided, however, the foregoing indemnification shall not extend to
any action by the Trustee which constitutes negligence, bad faith or willful
misconduct by the Trustee or any other indemnified person hereunder. The
indemnification provided for in this Section 3.2 shall survive the removal of,
or a resignation by, such Person as Trustee as well as the termination of this
Base Indenture, any Series Supplement or the Collateral Agency Agreement or any
Assignment Agreement.

 

19



--------------------------------------------------------------------------------

Section 3.3. Performance of Collateral Agreements.

Upon the occurrence of a default or breach by any Person party to a Collateral
Agreement (other than any Collateral Agreement relating solely to a Segregated
Series) or a Manufacturer Program, promptly following a request from the Trustee
or the Collateral Agent to do so and at ZVF’s expense, ZVF agrees to take all
such lawful action as permitted under the Indenture and in accordance with the
terms of the applicable Collateral Agreements as the Trustee or the Collateral
Agent may request, or as necessary, to compel or secure the performance and
observance by (i) the Administrator, the Servicer, the Lessee or any other party
to any of the Collateral Agreements of its obligations to ZVF, solely to the
extent that such obligations relate to or otherwise affect the Collateral or the
Note Obligations, and (ii) a Manufacturer under a Manufacturer Program of its
obligations to ZVF, solely to the extent that such obligations relate to or
otherwise affect the Collateral, including, without limitation, any obligations
of such Manufacturer to Zipcar that have been assigned to ZVF and constitute a
part of the Collateral, in each case in accordance with the applicable terms
thereof, and to exercise any and all rights, remedies, powers and privileges
relating to the Collateral as are lawfully available to ZVF to the extent and in
the manner directed by the Trustee or the Collateral Agent, as applicable,
including, without limitation, the transmission of notices of default and the
institution of legal or administrative actions or proceedings to compel or
secure performance by the Administrator, the Servicer or the Lessee (or such
other party to any of the Collateral Agreements), or by a Manufacturer under a
Manufacturer Program, of their respective obligations thereunder. If (i) ZVF
shall have failed, within 30 days of receiving such direction of the Trustee or
the Collateral Agent, as applicable, to take commercially reasonable action to
accomplish such directions of the Trustee or the Collateral Agent, as
applicable, (ii) ZVF refuses to take any such action or has failed to take any
such action or (iii) the Trustee or the Collateral Agent, a applicable,
reasonably determines that such action must be taken immediately, in any such
case the Trustee or the Collateral Agent, as applicable, may, but shall not be
obligated to, take, at the expense of ZVF, such previously directed action and
any related action permitted under the Indenture, provided such action relates
to the Collateral or the Note Obligations, which the Trustee or the Collateral
Agent, as applicable, thereafter determines is appropriate (without the need
under this provision or any other provision under the Indenture to direct ZVF to
take such action), on behalf of ZVF and the Noteholders. Prior to taking any
action described in this Section 3.3, the Trustee shall be entitled to seek the
direction of the Requisite Investors or the Required Noteholders of the affected
Series of Notes, as applicable. In no event shall the Trustee or the Collateral
Agent be charged with knowledge of a default or breach of a Manufacturer Program
or of Past Due Amounts unless a Trust Officer has actual knowledge thereof.

 

20



--------------------------------------------------------------------------------

Section 3.4. Release of Indenture Collateral.

(a) The Trustee shall, when required by the provisions of the Indenture, execute
instruments reasonably requested of it to release property from the lien of the
Indenture, or convey the Trustee’s interest in the same, in a manner and under
circumstances that are not inconsistent with the provisions of the Indenture as
evidenced by an Opinion of Counsel if requested. No party relying upon an
instrument executed by the Trustee as provided in this Section 3.4 shall be
bound to ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any moneys.

(b) In accordance with the Collateral Agency Agreement, from and after the
earliest of (i) in the case of a Casualty, the date the related Casualty Payment
is deposited into the Collection Account, (ii) in the case of a Program Vehicle
subject to a Repurchase Program returned to the related Manufacturer pursuant to
such Repurchase Program, the Turnback Date for such Program Vehicle, (iii) in
the case of a Program Vehicle subject to a Guaranteed Depreciation Program sold
pursuant to such Guaranteed Depreciation Program, the date of sale of such
Program Vehicle by an auction dealer to a third party and (iv) in the case of a
Non-Program Vehicle (other than a Non-Program Vehicle that is subject to
disposition in accordance with the preceding clauses (ii) or (iii)), the date of
the deposit of the Disposition Proceeds of such Non-Program Vehicle by or on
behalf of ZVF into the Collection Account, such ZVF Vehicle and the related
Certificate of Title shall automatically be released from the lien of the
Collateral Agency Agreement. Any Lien of the Trustee on the ZVF Vehicles shall
automatically be deemed to be released concurrently with any release of the Lien
of the Collateral Agent as provided in the Collateral Agency Agreement.

(c) The Trustee shall, at such time as there is no Note Outstanding, release any
remaining portion of the Collateral from the lien of the Indenture and release
to ZVF any funds then on deposit in the Collection Account and any Series
Accounts (other than any Series Accounts relating solely to any Segregated
Series of Notes). The Trustee shall release property from the lien of the
Indenture pursuant to this Section 3.4(c) only upon receipt of a Company Order
accompanied by an Officer’s Certificate meeting the applicable requirements of
Section 13.3 and the Trustee shall be fully protected in relying upon such
Company Order and such Officer’s Certificate.

Section 3.5. Opinions of Counsel.

The Trustee shall receive at least seven days’ notice when requested by ZVF to
take any action pursuant to Section 3.4(a), accompanied by copies of any
instruments involved, and the Trustee may also require as a condition of such
action, an Opinion of Counsel, in form and substance reasonably satisfactory to
the Trustee, stating the legal effect of any such action, outlining the steps
required to complete the same, and concluding that all such action will not
materially and adversely impair the security for the Indenture Notes or the
rights of the Indenture Noteholders; provided, however that such Opinion of
Counsel shall not be required to express an opinion as to the fair value of the
Indenture Collateral. Counsel rendering any such opinion may rely as to factual
matters, without independent investigation, on the accuracy and validity of any
certificate or other instrument delivered to the Trustee in connection with any
such action. For the avoidance of doubt, any action pursuant to Section 3.4(a)
relating to the release of Series-Specific Collateral relating to a particular
Segregated Series from the lien of the Indenture or the conveyance by the
Trustee of its security interest in the same shall be deemed not to materially
and adversely impair the security for any Notes or the rights of the Noteholders
and shall be deemed not to materially and adversely impair the security for any
other Segregated Series of Notes or the rights of the Segregated Noteholders of
such other Segregated Series of Notes not sharing in such Series-Specific
Collateral. For the avoidance of doubt, any action pursuant to Section 3.4(a)
relating to the release of Collateral or the conveyance by the Trustee of its
security interest in the same shall be deemed not to materially and adversely
impair the security for any Segregated Notes or the rights of the Segregated
Noteholders.

 

21



--------------------------------------------------------------------------------

Section 3.6. Stamp, Other Similar Taxes and Filing Fees.

ZVF shall indemnify and hold harmless the Trustee, the Collateral Agent and each
Indenture Noteholder from any present or future claim for liability for any
stamp or other similar tax and any penalties or interest with respect thereto,
that may be assessed, levied or collected by any jurisdiction in connection with
the Indenture (to the extent relating to such Indenture Notes, any Collateral or
any Series-Specific Collateral). ZVF shall pay any and all amounts in respect
of, all search, filing, recording and registration fees, taxes, excise taxes and
other similar imposts that may be payable or determined to be payable in respect
of the execution, delivery, performance and/or enforcement of the Indenture.

ARTICLE IV    REPORTS

Section 4.1. Reports and Instructions to Trustee.

(a) Daily Collection Reports. On each Business Day, commencing on the Initial
Closing Date, ZVF shall prepare and maintain, or cause to be prepared and
maintained, a record (each, a “Daily Collection Report”) setting forth the
aggregate of the amounts deposited in the Collection Account on the immediately
preceding Business Day, which shall consist of: (A) the aggregate amount of
payments received from Manufacturers and/or auction dealers under Manufacturer
Programs related to Program Vehicles and in each case deposited in the
Collection Account, plus (B) the aggregate amount of proceeds received from
third parties (other than Manufacturers and auction dealers) with respect to the
sale of ZVF Vehicles and in each case deposited in the Collection Account, plus
(C) the aggregate amount of other Collections deposited in the Collection
Account. ZVF shall deliver a copy of the Daily Collection Report for each
Business Day to the Trustee by noon (New York City time) on such Business Day.

(b) Reports and Certificates. Promptly following delivery to ZVF, ZVF shall
forward to the Trustee copies of all reports, certificates, information or other
materials delivered to ZVF pursuant to the ZVF Lease.

(c) Monthly Servicing Certificate. On or before the fourth Business Day prior to
each Payment Date (unless otherwise agreed by the Trustee), ZVF shall furnish to
the Trustee and the Paying Agent a certificate substantially in the form of
Exhibit A (each a “Monthly Servicing Certificate”).

(d) Monthly Noteholders’ Statement. On or before the fourth Business Day prior
to each Payment Date (unless otherwise agreed by the Trustee), ZVF shall furnish
to the Trustee a Monthly Noteholders’ Statement with respect to each Series of
Indenture Notes substantially in the form provided in the applicable Series
Supplement.

 

22



--------------------------------------------------------------------------------

(e) Monthly Collateral Certificate. On or before each Payment Date, ZVF shall
furnish to the Trustee and the Collateral Agent an Officer’s Certificate of ZVF
to the effect that, except as stated therein, (i) the ZVF Vehicles and all other
Collateral is free and clear of all Liens, other than Permitted Liens, and
(ii) the aggregate amount of all vicarious liability claims outstanding against
ZVF as of the immediately preceding Determination Date is less than $2 million.
If the aggregate amount of vicarious liability claims outstanding against ZVF
exceeds $2 million, the Officer’s Certificate delivered pursuant to this
Section 4.1(e) shall also contain a schedule describing all of the vicarious
liability claims then outstanding against ZVF.

(f) Quarterly Compliance Certificates. On the Payment Date in each of March,
June, September and December, commencing in June 2010, ZVF shall deliver to the
Trustee an Officer’s Certificate of ZVF to the effect that, except as provided
in a notice delivered pursuant to Section 8.8, no Amortization Event or
Potential Amortization Event with respect to any Series of Notes Outstanding has
occurred or is continuing and no Operating Lease Event of Default or Potential
Operating Lease Event of Default has occurred or is continuing.

(g) Non-Program Vehicle Report. On the Payment Date in March of each year,
commencing in March 2011, ZVF shall cause a nationally recognized firm of
independent certified public accountants to furnish a report to the Trustee and
the Rating Agencies, if any, to the effect that they have performed certain
agreed upon procedures with respect to the calculations of (i) the Disposition
Proceeds received by ZVF from the sale or other disposition of all Non-Program
Vehicles (other than Casualties) sold or otherwise disposed of during the
Related Month, (ii) the respective Net Book Values of such Non-Program Vehicles
on the date of such sale or other disposition and (iii) the Market Values of
such Non-Program Vehicles on the date of such sale or other disposition.

(h) Verification of Title. On or prior to March 31 of each year, commencing
March 31, 2011, ZVF shall cause a nationally recognized firm of independent
certified public accountants to furnish a report to the Trustee and the Rating
Agencies, if any, to the effect that they have performed certain agreed upon
procedures on a statistical sample of the Certificates of Title of the ZVF
Vehicles designed to provide a ninety-five percent (95%) confidence level
confirming that the ZVF Vehicles are titled in the name of ZVF and the
Certificates of Title show a first lien in the name of the Collateral Agent,
except for such exceptions as shall be set forth in such report.

(i) Additional Information. From time to time ZVF shall supply to the Trustee
such additional information regarding the financial position, results of
operations or business of Zipcar or ZVF as the Trustee may reasonably request to
the extent that such information is available to ZVF pursuant to the Related
Documents (other than Related Documents related solely to a Segregated Series of
Notes).

(j) Instructions as to Withdrawals and Payments. ZVF will furnish, or cause to
be furnished, to the Trustee or the Paying Agent, as applicable, written
instructions to make withdrawals and payments from the Collection Account and
any other accounts specified in a Series Supplement and to make drawings under
any Enhancement, as contemplated herein and in any Series Supplement. The
Trustee and the Paying Agent shall promptly follow any such written
instructions.

 

23



--------------------------------------------------------------------------------

Section 4.2. Reports to Noteholders.

(a) On each Payment Date, the Paying Agent shall forward to each Indenture
Noteholder of record as of the immediately preceding Record Date of each Series
of Indenture Notes Outstanding the Monthly Noteholders’ Statement with respect
to such Series of Indenture Notes, with a copy to the Rating Agencies, if any,
and any Enhancement Provider with respect to such Series of Indenture Notes.

(b) Annual Noteholders’ Tax Statement. Unless otherwise specified in the
applicable Series Supplement, on or before January 31 of each calendar year,
beginning with calendar year 2011, the Paying Agent shall furnish to each Person
who at any time during the preceding calendar year was an Indenture Noteholder a
statement prepared by ZVF containing the information which is required to be
contained in the Monthly Noteholders’ Statements with respect to such Series of
Indenture Notes aggregated for such calendar year or the applicable portion
thereof during which such Person was an Indenture Noteholder, together with such
other customary information (consistent with the treatment of the Indenture
Notes as debt) as ZVF deems necessary or desirable to enable the Indenture
Noteholders to prepare their tax returns (each such statement, an “Annual
Noteholders’ Tax Statement”). Such obligations of ZVF to prepare and the Paying
Agent to distribute the Annual Noteholders’ Tax Statement shall be deemed to
have been satisfied to the extent that substantially comparable information
shall be provided by the Paying Agent pursuant to any requirements of the Code
as from time to time in effect.

Section 4.3. Rule 144A Information.

For so long as any of the Indenture Notes are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, ZVF agrees to provide to any
Indenture Noteholder or Note Owner and to any prospective purchaser of Indenture
Notes designated by such Indenture Noteholder or Note Owner upon the request of
such Indenture Noteholder or Note Owner or prospective purchaser, any
information required to be provided to such holder or prospective purchaser to
satisfy the conditions set forth in Rule 144A(d)(4) under the Securities Act.

Section 4.4. Administrator.

Pursuant to the Administration Agreement, the Administrator has agreed to
provide certain reports, instructions and other services on behalf of ZVF. The
Indenture Noteholders by their acceptance of the Indenture Notes consent to the
provision of such reports by the Administrator in lieu of ZVF.

 

24



--------------------------------------------------------------------------------

ARTICLE V    ALLOCATION AND APPLICATION OF COLLECTIONS

Section 5.1. Collection Account.

(a) Establishment of Collection Account. On or prior to the Initial Closing
Date, ZVF, the Collection Account Securities Intermediary and the Trustee shall
have entered into the Collection Account Control Agreement pursuant to which the
Collection Account shall be established and maintained for the benefit of the
Noteholders. If at any time a Trust Officer obtains knowledge that the
Collection Account is no longer an Eligible Deposit Account, the Trustee shall,
within ten (10) Business Days of obtaining such knowledge, cause the Collection
Account to be moved to a Qualified Institution or a Qualified Trust Institution
and cause the depositary maintaining the new Collection Account to assume the
obligations of the existing Collection Account Securities Intermediary under the
Collection Account Control Agreement. For all purposes hereunder and for the
avoidance of doubt, the Collection Account has been established solely for the
benefit of the Noteholders, and in connection with the issuance of each
Segregated Series of Notes, ZVF will establish with the Trustee a separate and
segregated trust account with respect to collections under the Series-Specific
Collateral related to such Segregated Series of Notes as contemplated by
Section 2.3(b).

(b) Administration of the Collection Account. All amounts held in the Collection
Account (or any administrative sub-account of the Collection Account that may be
established) shall be invested in Permitted Investments in accordance with the
Collection Account Control Agreement at the written direction of ZVF.
Investments of funds on deposit in any Series Account shall be required to
mature on or before the dates specified in the applicable Series Supplement. In
the absence of written investment instructions hereunder, funds on deposit in
the Collection Account shall remain uninvested. ZVF shall not direct the
disposal of any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment.

(c) Earnings from Collection Account. All interest and earnings (net of losses
and investment expenses) paid on funds on deposit in the Collection Account
shall be deemed to be on deposit therein and available for distribution.

(d) Establishment of Series Accounts. To the extent specified in the Series
Supplement with respect to any Series of Notes, the Trustee may establish and
maintain one or more Series Accounts and/or administrative sub-accounts of the
Collection Account to facilitate the proper allocation of Collections in
accordance with the terms of such Series Supplement.

Section 5.2. Collections and Allocations.

(a) Collections in General. Until the Indenture is terminated pursuant to
Section 11.1, ZVF shall, and the Trustee is authorized (upon written
instructions from the Servicer or ZVF or, after the occurrence of a Liquidation
Event of Default or a Limited Liquidation Event of Default with respect to each
Series of Notes Outstanding, the Requisite Investors) to:

(i) direct third parties to pay all amounts due from Manufacturers and their
related auctions dealers under their Manufacturer Programs with respect to the
ZVF Vehicles, other than Excluded Payments, directly into a Collateral Account
by the Manufacturers, cause any such amount received by the Servicer to be
deposited into a Collateral Account within two Business Days of such receipt
and, in each case, cause all such amounts to be withdrawn from such Collateral
Account and deposited into the Collection Account within three Business Days of
the deposit thereof into such Collateral Account;

 

25



--------------------------------------------------------------------------------

(ii) direct third parties to pay all amounts representing the proceeds from
sales of ZVF Vehicles to third parties, other than the Manufacturers or their
auction dealers, directly into a Collateral Account, cause any such amount
received by the Servicer to be deposited into a Collateral Account within two
Business Days of such receipt and, in each case, cause all such amounts to be
withdrawn from such Collateral Account and deposited into the Collection Account
within three Business Days of the deposit thereof into a Collateral Account;

(iii) direct third parties to pay all insurance proceeds and warranty payments
in respect of the ZVF Vehicles, other than Excluded Payments, directly into a
Collateral Account, cause any such insurance proceeds and warranty payments
received by the Servicer to be deposited into a Collateral Account within two
Business Days of such receipt and, in each case, cause all such insurance
proceeds and warranty payments to be withdrawn from such Collateral Account and
deposited into the Collection Account within three Business Days of the deposit
thereof into a Collateral Account;

(iv) cause all amounts payable to ZVF pursuant to the ZVF Lease to be paid
directly to the Trustee for deposit into the Collection Account;

(v) cause all payments of Vehicle Purchase Price payable to ZVF in respect of
any ZVF Vehicles purchased by the Lessee pursuant to Section 2.4 of the ZVF
Lease to be paid directly to the Trustee for deposit into the Collection
Account; and

(vi) cause all Collections from any other source to be either paid directly into
the Collection Account at such times as such amounts are due or deposited by the
Servicer into the Collection Account within three Business Days after deposit
thereof into a Collateral Account.

Notwithstanding the foregoing, unless a Specified Potential Amortization Event
or an Amortization Event with respect to any Series of Notes has occurred and is
continuing, insurance proceeds and warranty payments with respect to the ZVF
Vehicles shall not be required to be deposited in a Collateral Account or the
Collection Account, and may be held by ZVF or paid to Zipcar. ZVF agrees that if
any Collections shall be received by ZVF in an account other than a Collateral
Account or the Collection Account or in any other manner, such monies,
instruments, cash and other proceeds will not be commingled by ZVF with any of
its other funds or property, if any, but will be held separate and apart
therefrom and shall be held in trust by ZVF for, and immediately paid over to
the Trustee or the Collateral Agent, as applicable, with any necessary
endorsement. All Collections deposited into a Collateral Account shall be
allocated and distributed to the Trustee as provided in the Collateral Agency
Agreement. All monies, instruments, cash and other proceeds received by the
Trustee pursuant to this Base Indenture (including amounts received from the
Collateral Agent) shall be immediately deposited in the Collection Account and
shall be applied as provided in this Article 5.

(b) Allocations for Noteholders. On each day on which Collections are deposited
into the Collection Account, ZVF shall allocate Collections deposited into the
Collection Account in accordance with this Article 5 and shall instruct the
Trustee in writing to withdraw the required amounts from the Collection Account
and make the required deposits in any Series Account in accordance with this
Article 5, as modified by any Series Supplement. ZVF shall make such deposits or
payments on the date indicated therein in immediately available funds or as
otherwise provided in the applicable Series Supplement for any Series of Notes.

 

26



--------------------------------------------------------------------------------

(c) Sharing Collections. In the manner described in the applicable Series
Supplement for a Series of Notes, to the extent that Principal Collections that
are allocated to any Series of Notes on a Payment Date are not needed to make
payments to Noteholders of such Series of Notes or required to be deposited in a
Series Account for such Series of Notes on such Payment Date, such Principal
Collections may, at the direction of ZVF, be applied to cover principal payments
due to or for the benefit of Noteholders of another Series of Notes. Any such
reallocation will not result in a reduction in the Principal Amount of the
Series of Notes to which such Principal Collections were initially allocated.

(d) Unallocated Principal Collections. If, after giving effect to
Section 5.2(c), Principal Collections allocated to any Series on any Payment
Date are in excess of the amount required to be paid in respect of such Series
on such Payment Date, then any such excess Principal Collections shall be
allocated to ZVF or such other party as may be entitled thereto as set forth in
any Series Supplement.

Section 5.3. Determination of Monthly Interest.

Monthly payments of interest on each Series of Indenture Notes shall be
determined, allocated and distributed in accordance with the procedures set
forth in the applicable Series Supplement. The allocation of Interest
Collections among Series of Notes shall be made based on the Invested Percentage
with respect to each Series of Notes, which for the purposes of Interest
Collections with respect to each Series of Notes shall be based on the ratio of
the Accrued Amounts with respect to such Series of Notes to the aggregate
Accrued Amounts with respect to all Series of Notes.

Section 5.4. Determination of Monthly Principal.

Monthly payments of principal of each Series of Indenture Notes shall be
determined, allocated and distributed in accordance with the procedures set
forth in the applicable Series Supplement. The allocation of Principal
Collections among Series of Notes shall be made based on the Invested Percentage
with respect to each Series of Notes, which Invested Percentage for each such
Series of Notes shall be determined based on the ratio of the Required Asset
Amount with respect to the applicable Series of Notes to the greater of the
Aggregate Asset Amount and the Aggregate Required Asset Amount and shall provide
that (x) during the Revolving Period with respect to such Series of Notes, the
Invested Percentage for the purposes of allocating Principal Collections to such
Series of Notes shall be determined based on the Required Asset Amount with
respect to such Series of Notes as of the last day of the immediately preceding
Related Month (or, until the end of the initial Related Month after the
applicable Series Closing Date, on the applicable Series Closing Date),
(y) following the end of the Revolving Period with respect to such Series of
Notes, unless an Amortization Event with respect to any other Series of Notes
has occurred after the end of such Revolving Period, the Invested Percentage for
the purposes of allocating Principal Collections to such Series of Notes shall
be determined based on the Required Asset Amount with respect to such Series of
Notes as of the last day of the Revolving Period with respect to such Series of
Notes and (z) following the end of the Revolving Period with respect to such
Series of Notes and the occurrence of an Amortization Event with respect to any
other Series of Notes after the end of such Revolving Period, the Invested
Percentage for the purposes of allocating Principal Collections to such Series
of Notes shall be determined based on the Required Asset Amount with respect to
such Series of Notes as of the Business Day immediately preceding the day on
which the latest occurring Amortization Event with respect to any Series of
Notes is deemed to have occurred.

[THE REMAINDER OF ARTICLE 5 IS RESERVED AND MAY BE SPECIFIED IN ANY SUPPLEMENT
WITH RESPECT TO ANY SERIES.]

 

27



--------------------------------------------------------------------------------

ARTICLE VI    DISTRIBUTIONS

Section 6.1. Distributions in General.

(a) Unless otherwise specified in the applicable Series Supplement for a Series
of Indenture Notes, on each Payment Date, the Paying Agent shall pay to the
Indenture Noteholders of each Series of Indenture Notes of record on the
preceding Record Date the amounts payable thereto hereunder by check mailed
first-class postage prepaid to such Indenture Noteholder at the address for such
Indenture Noteholder appearing in the Note Register except that with respect to
Indenture Notes registered in the name of a Clearing Agency or its nominee, such
amounts shall be payable by wire transfer of immediately available funds
released by the Paying Agent from the applicable Series Account on the Payment
Date for credit to the account designated by such Clearing Agency or its
nominee, as applicable, in accordance with deadlines established by the
applicable Clearing Agency, provided that the Paying Agent has received such
amounts in time to comply with such deadlines; provided, however, that, the
final principal payment due on an Indenture Note shall only be paid to the
Indenture Noteholder of a Definitive Note on due presentment of such Definitive
Note for cancellation in accordance with the provisions of the Indenture Note.

(b) Unless otherwise specified in the applicable Series Supplement for a Series
of Indenture Notes (i) all distributions to Indenture Noteholders of all Classes
within a Series of Indenture Notes will have the same priority and (ii) in the
event that on any date of determination the amount available to make payments to
the Indenture Noteholders of a Series of Indenture Notes is not sufficient to
pay all sums required to be paid to such Indenture Noteholders on such date,
then each Class of Indenture Noteholders will receive its ratable share (based
upon the aggregate amount due to such Class of Indenture Noteholders) of the
aggregate amount available to be distributed in respect of the Indenture Notes
of such Series.

Section 6.2. Optional Repurchase of Notes.

On or after the date (if any) set forth in the Series Supplement related to a
Series of Indenture Notes, ZVF shall have the option to purchase all Outstanding
Indenture Notes of such Series, or Class of such Series, at a purchase price set
forth in such Series Supplement. Unless otherwise specified in the related
Series Supplement, ZVF shall give the Trustee at least 30 days’ prior written
notice of the date on which ZVF intends to exercise such option to purchase and
the Trustee shall forward such notice to the Noteholders of the applicable
Series as soon as reasonably practicable. Not later than the Business Day prior
to the date set for purchase, an amount equal to the purchase price for the
Indenture Notes of such Series will be deposited into the Collection Account or
a Series Account for such Series in immediately available funds in accordance
with the related Series Supplement. The funds deposited into the Collection
Account or Series Account or distributed to the Trustee or the Paying Agent will
be passed through in full to the Indenture Noteholders of such Series on such
date.

 

28



--------------------------------------------------------------------------------

ARTICLE VII    REPRESENTATIONS AND WARRANTIES

ZVF hereby represents and warrants, for the benefit of the Trustee and the
Noteholders, as follows as of the Restatement Effective Date and each Series
Closing Date:

Section 7.1. Existence and Power.

ZVF (a) is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, (b) is duly qualified to do
business as a foreign limited liability company and in good standing under the
laws of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under the Related Documents make
such qualification necessary, except to the extent that the failure to so
qualify in the aggregate is not reasonably likely to result in a Material
Adverse Effect, and (c) has all limited liability company powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and for purposes of the transactions
contemplated by the Indenture and the other Related Documents.

Section 7.2. Limited Liability Company and Governmental Authorization.

The execution, delivery and performance by ZVF of this Base Indenture, the
applicable Series Supplement and the other Related Documents to which it is a
party (a) is within ZVF’s limited liability company powers and has been duly
authorized by all necessary limited liability company action, (b) requires no
action by or in respect of, or filing with, any Governmental Authority which has
not been obtained and (c) does not contravene, or constitute a default under,
any Requirements of Law with respect to ZVF or any Contractual Obligation with
respect to ZVF or result in the creation or imposition of any Lien on any
property of ZVF, except for Liens created by this Base Indenture or the other
Related Documents. This Base Indenture and each of the other Related Documents
to which ZVF is a party has been executed and delivered by a duly authorized
officer of ZVF.

Section 7.3. No Consent.

No consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery by ZVF of this Base
Indenture, any Series Supplement or any Related Documents or for the performance
of any of ZVF’s obligations hereunder or thereunder other than such consents,
approvals, authorizations, registrations, declarations or filings as shall have
been obtained by ZVF or as contemplated in Section 7.13.

 

29



--------------------------------------------------------------------------------

Section 7.4. Binding Effect.

This Base Indenture and each other Related Document to which ZVF is a party
(other than any Related Document or portion thereof relating solely to any
Segregated Series) is a legal, valid and binding obligation of ZVF enforceable
against ZVF in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing).

Section 7.5. Litigation.

There is no action, suit or proceeding pending against or, to the knowledge of
ZVF, threatened against or affecting ZVF before any court or arbitrator or any
Governmental Authority with respect to which there is a reasonable possibility
of an adverse decision that could materially adversely affect the financial
position, results of operations, business, assets or operations of ZVF or which
in any manner draws into question the validity or enforceability of this Base
Indenture, any Series Supplement or any other Related Documents or the ability
of ZVF to perform its obligations hereunder or thereunder.

Section 7.6. No ERISA Plan.

ZVF has not established and does not maintain or contribute to any Plan that is
covered by Title IV of ERISA.

Section 7.7. Tax Filings and Expenses.

ZVF has filed all federal, state and local tax returns and all other tax returns
which are required to be filed (whether informational returns or not), and has
paid all taxes due, if any, pursuant to said returns or pursuant to any
assessment received by ZVF, except such taxes, if any, as are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside on its books in accordance with GAAP. ZVF has paid all fees and
expenses required to be paid by it in connection with the conduct of its
business, the maintenance of its existence and its qualification as a foreign
limited liability company authorized to do business in each State in which it is
required to so qualify, except to the extent that the failure to pay such fees
and expenses, in the aggregate, is not reasonably likely to result in a Material
Adverse Effect.

Section 7.8. Disclosure.

(a) All certificates, reports, statements, documents and other information
furnished to the Trustee by or on behalf of ZVF pursuant to any provision of
this Base Indenture or any Related Documents (other than any Related Document
relating solely to any Segregated Series), or in connection with or pursuant to
any amendment or modification of, or waiver under, this Base Indenture or any
Related Documents (other than any Related Document relating solely to any
Segregated Series), shall, at the time the same are so furnished, be complete
and correct in all material respects to the extent necessary to give the Trustee
true and accurate knowledge of the subject matter thereof, and the furnishing of
the same to the Trustee shall constitute a representation and warranty by ZVF
made on the date the same are furnished to the Trustee to the effect specified
herein.

 

30



--------------------------------------------------------------------------------

(b) All statements of financial position, all statements of operations, all
statements of stockholders’ equity and of cash flow, and other financial data
(other than projections) which have been or shall hereafter be furnished by ZVF
to the Trustee and the Rating Agencies pursuant hereto have been and will be
prepared in accordance with GAAP applied on a consistent basis (to the extent
applicable) and do and will present fairly the financial condition of the
entities involved as of the dates thereof and the results of their operations
for the periods covered thereby, subject, in the case of all unaudited
statements, to normal year-end adjustments and lack of footnotes and
presentation items.

Section 7.9. Investment Company Act; Securities Act.

(a) ZVF is not, and is not controlled by, an “investment company” within the
meaning of, and is not required to register as an “investment company” under,
the Investment Company Act.

(b) It is not necessary in connection with the issuance and sale of the
Indenture Notes under the circumstances contemplated in each applicable Series
Supplement to register any security under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

Section 7.10. Regulations T, U and X.

The proceeds of the Indenture Notes will not be used to purchase or carry any
“margin stock” (as defined or used in the regulations of the Board of Governors
of the Federal Reserve System, including Regulations T, U and X thereof). ZVF is
not engaged in the business of extending credit for the purpose of purchasing or
carrying any margin stock.

Section 7.11. Solvency.

Both before and after giving effect to the transactions contemplated by this
Base Indenture and the other Related Documents, ZVF is solvent within the
meaning of the Bankruptcy Code and ZVF is not the subject of any voluntary or
involuntary case or proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy or insolvency
law and no Event of Bankruptcy has occurred with respect to ZVF.

Section 7.12. Ownership of Limited Liability Company Interests; Subsidiary.

All of the issued and outstanding limited liability company interests of ZVF are
owned by Zipcar, all of which limited liability company interests have been
validly issued, are fully paid and non-assessable and are owned of record by
Zipcar, free and clear of all Liens other than Permitted Liens. ZVF has no
subsidiaries and owns no capital stock of, or other equity interest in, any
other Person.

 

31



--------------------------------------------------------------------------------

Section 7.13. Security Interests.

(a) ZVF owns and has good and marketable title to the Collateral, free and clear
of all Liens other than Permitted Liens. The Manufacturer Receivables (other
than to the extent that they relate solely to ZVF Segreagted Vehicle Collateral)
and ZVF’s rights under the Collateral Agreements (other than to the extent that
they relate solely to ZVF Segregated Vehicle Collateral) constitute general
intangibles under the applicable UCC. This Base Indenture constitutes a valid
and continuing Lien on the Indenture Collateral in favor of the Trustee on
behalf of the Noteholders, which Lien on the Indenture Collateral has been
perfected and is prior to all other Liens (other than Permitted Liens), and the
Collateral Agency Agreement constitutes a valid and continuing Lien on the ZVF
Vehicle Collateral in favor of the Collateral Agent, which Lien on the ZVF
Vehicle Collateral has been perfected and is prior to all other Liens (other
than Permitted Liens) and, in each case, is enforceable as such as against
creditors of and purchasers from ZVF in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity and by an implied covenant of
good faith and fair dealing. ZVF has received all consents and approvals
required by the terms of the Collateral to the pledge of the Collateral to the
Trustee or the Collateral Agent, as the case may be.

(b) Other than the security interest granted to the Trustee hereunder and the
Collateral Agent under the Collateral Agency Agreement, ZVF has not pledged,
assigned, sold or granted a security interest in the Collateral, including,
without limitation, the Account Collateral, the Collateral that constitutes
Investment Property and the General Intangibles Collateral. All action necessary
(including the filing of UCC-1 financing statements, the assignment of rights
under the Manufacturer Programs (other than to the extent they relate solely to
ZVF Segregated Vehicle Collateral) to the Collateral Agent under the Assignment
Agreements and the notation on the Certificates of Title for all ZVF Vehicles of
the Collateral Agent’s Lien for the benefit of the Noteholders) to protect and
perfect the Trustee’s security interest in the Indenture Collateral and the
Collateral Agent’s security interests in the ZVF Vehicle Collateral has been
duly and effectively taken. No security agreement, financing statement,
equivalent security or lien instrument or continuation statement listing ZVF as
debtor covering all or any part of the Collateral is on file or of record in any
jurisdiction, except such as may have been filed, recorded or made by ZVF in
favor of the Trustee on behalf of the Noteholders in connection with this Base
Indenture or the Collateral Agent in connection with the Collateral Agency
Agreement, and ZVF has not authorized any such filing.

(c) ZVF’s legal name is Zipcar Vehicle Financing LLC and its location within the
meaning of Section 9-307 of the applicable UCC is the State of Delaware.

(d) Except for a change made pursuant to Section 8.19, (i) ZVF’s sole place of
business and chief executive office shall be at, and the place where its records
concerning the Collateral are kept is at: 25 First Street, 4th Floor, Cambridge
MA 02141 and (ii) ZVF’s jurisdiction of organization is Delaware. ZVF does not
transact, and has not transacted, business under any other name.

 

32



--------------------------------------------------------------------------------

(e) All authorizations in this Base Indenture for the Trustee to endorse checks,
instruments and securities and to execute financing statements, continuation
statements, security agreements and other instruments with respect to the
Indenture Collateral and to take such other actions with respect to the
Indenture Collateral authorized by this Base Indenture are powers coupled with
an interest and are irrevocable.

(f) This Base Indenture creates a valid and continuing Lien (as defined in the
New York UCC) in the Account Collateral, the Collateral constituting Investment
Property and the General Intangibles Collateral in favor of the Trustee on
behalf of the Trustee for the benefit of the Noteholders, which Lien is prior to
all other Liens (other than Permitted Liens) and is enforceable as such as
against creditors of and purchasers from ZVF in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing. All action necessary to perfect such
first-priority security interest has been duly taken.

(g) The General Intangibles Collateral constitutes “general intangibles” within
the meaning of the New York UCC.

(h) ZVF owns and has good and marketable title to the Account Collateral, the
Collateral constituting Investment Property and the General Intangibles
Collateral free and clear of any Liens (other than Permitted Liens), claim or
encumbrance of any Person.

(i) ZVF has caused or will have caused, within three Business Days, the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the General Intangibles Collateral and the Collateral constituting
Investment Property granted to the Trustee in favor of the Noteholders
hereunder.

(j) ZVF has not authorized the filing of and is not aware of any financing
statements against ZVF that include a description of collateral covering the
Account Collateral, the Collateral constituting Investment Property or the
General Intangibles Collateral other than any financing statement relating to
the security interest granted to the Trustee in favor of the Trustee for the
benefit of the Noteholders hereunder or that has been terminated. ZVF is not
aware of any judgment or tax lien filings against ZVF.

(k) ZVF is a Registered Organization.

Section 7.14. Related Documents.

The Collateral Agreements are in full force and effect. There are no outstanding
Servicer Defaults, Operating Lease Events of Default or Potential Operating
Lease Events of Default, nor have events occurred which, with the giving of
notice, the passage of time or both, would constitute a Servicer Default.

 

33



--------------------------------------------------------------------------------

Section 7.15. Non-Existence of Other Agreements.

Other than as permitted by Section 8.22, (i) ZVF is not a party to any contract
or agreement of any kind or nature and (ii) ZVF is not subject to any material
obligations or liabilities of any kind or nature in favor of any third party,
including, without limitation, Contingent Obligations. ZVF has not engaged in
any activities since its formation (other than those incidental to its
formation, the authorization and the issue of Indenture Notes, the execution of
the Related Documents to which it is a party and the performance of the
activities referred to in or contemplated by such agreements).

Section 7.16. Compliance with Contractual Obligations and Laws.

ZVF is not (i) in violation of the ZVF LLC Agreement, (ii) in violation of any
Requirement of Law with respect to ZVF or (iii) in violation of any Contractual
Obligation with respect to ZVF.

Section 7.17. Other Representations.

All representations and warranties of ZVF made in each Related Document (other
than any Related Document relating solely to any Segregated Series) to which it
is a party are true and correct and are repeated herein as though fully set
forth herein.

ARTICLE VIII     COVENANTS

Section 8.1. Payment of Notes.

ZVF shall pay the principal of (and premium, if any) and interest on the Notes
when due pursuant to the provisions of this Base Indenture and any applicable
Series Supplement. Principal and interest shall be considered paid on the date
due if the Paying Agent holds on that date money designated for and sufficient
to pay all principal and interest then due.

Section 8.2. Maintenance of Office or Agency.

ZVF will maintain an office or agency (which may be an office of the Trustee,
the Registrar or co-registrar) where Notes may be surrendered for registration
of transfer or exchange, where notices and demands to or upon ZVF in respect of
the Notes and the Indenture may be served, and where, at any time when ZVF is
obligated to make a payment of principal of, and premium, if any, upon, the
Notes, the Notes may be surrendered for payment. ZVF will give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency. If at any time ZVF shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.

ZVF may also from time to time designate one or more other offices or agencies
where the Notes may be presented or surrendered for any or all such purposes and
may from time to time rescind such designations. ZVF will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

 

34



--------------------------------------------------------------------------------

ZVF hereby designates the Corporate Trust Office as one such office or agency of
ZVF.

Section 8.3. Payment of Obligations.

ZVF will pay and discharge, at or before maturity, all of its respective
material obligations and liabilities, including, without limitation, tax
liabilities and other governmental claims, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, reserves as appropriate for the accrual of any of the
same.

Section 8.4. Conduct of Business and Maintenance of Existence.

ZVF will maintain its existence as a limited liability company validly existing,
and in good standing under the laws of the State of Delaware and duly qualified
as a foreign limited liability company licensed under the laws of each state in
which the failure to so qualify would be reasonably likely to result in a
Material Adverse Effect.

Section 8.5. Compliance with Laws.

ZVF will comply in all respects with all Requirements of Law with respect to ZVF
and all applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings and where such noncompliance
would not be reasonably likely to result in a Material Adverse Effect.

Section 8.6. Inspection of Property, Books and Records.

ZVF will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions, business and activities
in accordance with GAAP. ZVF will permit the Trustee or any Person appointed by
it to act as its agent to visit and inspect any of its properties, to examine
and make abstracts from any of its books and records and to discuss its affairs,
finances and accounts with its officers, directors, employees and independent
certified public accountants, all at such reasonable times upon reasonable
notice and as often as may reasonably be requested.

Section 8.7. Actions under the Collateral Agreements.

(a) ZVF will comply in all material respects with all of its obligations under
the Manufacturer Programs. ZVF will not take any action which would permit
Zipcar or any other Person to have the right to refuse to perform any of its
respective obligations under any of the Collateral Agreements, the Manufacturer
Programs or any other instrument or agreement included in the Collateral or that
would result in the amendment, hypothecation, subordination, termination or
discharge of, or impair the validity or effectiveness of, any Collateral
Agreement, Manufacturer Program or any such instrument or agreement, in each
case solely to the extent relating to or otherwise affecting the Collateral or
the Note Obligations.

 

35



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 3.2(a), ZVF agrees that it will not,
without the prior written consent of the Trustee acting at the direction of the
Requisite Investors, exercise any right, remedy, power or privilege available to
it with respect to any obligor under a Collateral Agreement or under any
instrument or agreement included in the Collateral, take any action to compel or
secure performance or observance by any such obligor of its obligations to ZVF
or give any consent, request, notice, direction, approval, extension or waiver
with respect to any such obligor. Subject to Section 12.2 hereof, ZVF agrees
that it will not, without the prior written consent of the Trustee, acting at
the direction of the Requisite Indenture Investors, amend, modify, waive,
supplement, terminate or surrender, or agree to any amendment, modification,
supplement, termination, waiver or surrender of, the terms of any of the Related
Documents or consent to the assignment of any of the Related Documents by any
other party thereto (collectively, the “Related Document Actions”); provided,
that, if any such Related Document Action does not materially adversely affect
the Indenture Noteholders of one or more, but not all, Series of Indenture
Notes, as evidenced by an Officer’s Certificate of ZVF, any such Series of
Indenture Notes that is not materially adversely affected by such Related
Document Action shall be deemed not to be Outstanding for purposes of such
obtaining such consent (and the related calculation of Requisite Indenture
Investors shall be modified accordingly); provided, further that, if any such
Related Document Action does not materially adversely affect the Indenture
Noteholders, as evidenced by an Officer’s Certificate of ZVF, ZVF shall be
entitled to effect such Related Document Action without the prior written
consent of the Trustee; provided, further that, notwithstanding any of the
foregoing, any amendment, waiver or other modification that would amend or
otherwise modify any Servicer Default shall require the consent of Noteholders
holding not less than 50% of the Aggregate Principal Amount. For the avoidance
of doubt, and notwithstanding anything herein or in any Related Document to the
contrary, any amendment, modification, waiver, supplement, termination or
surrender of any Related Document relating solely to a particular Series of
Indenture Notes shall be deemed not to materially adversely affect the Indenture
Noteholders of any other Series of Indenture Notes.

(c) Upon the occurrence of a Servicer Default, (i) ZVF will not, without the
prior written consent of the Trustee acting at the direction of the Requisite
Investors, terminate the Servicer and appoint a successor Servicer and (ii) ZVF
will terminate the Servicer and appoint a successor Servicer for all purposes
under the ZVF Lease, the Collateral Agency Agreement and the other Related
Documents, if and when so directed by the Trustee acting at the direction of the
Requisite Investors. If (i) ZVF shall have failed, within five Business Days of
receiving the direction of the Trustee, to terminate the Servicer in accordance
with clause (ii) of the preceding sentence, (ii) ZVF is permitted to take such
action pursuant to the Related Documents and refuses to do so, or (iii) the
Trustee reasonably determines that such action must be taken immediately, then
the Trustee may (and, at the direction of the Requisite Investors, shall),
terminate the Servicer and appoint a successor Servicer for all purposes under
the ZVF Lease, the Collateral Agency Agreement and the other Related Documents.
Upon any termination of the Servicer, the Trustee shall deliver any notices
required under the Related Documents to cause any successor Servicer to commence
performing services.

Section 8.8. Notice of Defaults.

Promptly (and in any event within five (5) Business Days) upon becoming aware of
(i) any Potential Amortization Event or Amortization Event with respect to any
Series of Indenture Notes Outstanding, any Potential Operating Lease Event of
Default, any Operating Lease Event of Default or any Servicer Default or
(ii) any default under any other Collateral Agreement, any other Related
Documents or any Manufacturer Program, ZVF shall give the Trustee and the Rating
Agencies with respect to each Series of Notes Outstanding notice thereof,
together with an Officer’s Certificate of ZVF setting forth the details thereof
and any action with respect thereto taken or contemplated to be taken by ZVF.

 

36



--------------------------------------------------------------------------------

Section 8.9. Notice of Material Proceedings.

Promptly (and in any event within five (5) Business Days) upon becoming aware
thereof, ZVF shall give the Trustee and the Rating Agencies written notice of
the commencement or existence of any proceeding by or before any Governmental
Authority against or affecting ZVF which is reasonably likely to have a material
adverse effect on the financial condition, business, assets or operations of ZVF
or the ability of ZVF to perform its obligations under the Indenture or under
any other Related Documents to which it is a party.

Section 8.10. Further Requests.

ZVF will promptly furnish to the Trustee such other information relating to the
Notes as, and in such form as, the Trustee may reasonably request in connection
with the transactions contemplated hereby or by any Series Supplement.

Section 8.11. Further Assurances.

(a) ZVF shall do such further acts and things, and execute and deliver to the
Trustee such additional assignments, agreements, powers and instruments, as are
necessary or desirable to maintain the security interest of the Trustee in the
Indenture Collateral on behalf of the Noteholders and of the Collateral Agent in
the ZVF Vehicle Collateral as a perfected security interest subject to no prior
Liens (other than Permitted Liens), to carry into effect the purposes of the
Indenture or the other Related Documents (other than any Related Document
relating solely to any Segregated Series of Notes) or to better assure and
confirm unto the Trustee or the Noteholders their rights, powers and remedies
hereunder including, without limitation, the filing of any financing or
continuation statements under the UCC in effect in any jurisdiction with respect
to the liens and security interests granted hereby or pursuant to the Collateral
Agency Agreement. Without limiting the generality of the foregoing provisions of
this Section 8.11(a), ZVF shall take all actions that are required to maintain
the security interest of the Trustee in the Indenture Collateral and of the
Collateral Agent in the ZVF Vehicle Collateral as a perfected security interest
subject to no prior Liens (other than Permitted Liens), including, without
limitation (i) filing all UCC financing statements, continuation statements and
amendments thereto necessary to achieve the foregoing, (ii) causing the Lien of
the Collateral Agent to be noted on all Certificates of Title relating to ZVF
Vehicle Collateral and (iii) causing the Servicer, as agent for the Collateral
Agent, to maintain possession of such Certificates of Title for the benefit of
the Collateral Agent pursuant to Section 2.6(a) of the Collateral Agency
Agreement. If ZVF fails to perform any of its agreements or obligations under
this Section 8.11(a), the Trustee shall, at the direction of the Required
Noteholders of any Series of Notes, itself perform such agreement or obligation,
and the expenses of the Trustee incurred in connection therewith shall be
payable by ZVF upon the Trustee’s demand therefor. The Trustee is hereby
authorized to execute and file any financing statements, continuation statements
or other instruments necessary or appropriate to perfect or maintain the
perfection of the Trustee’s security interest in the Indenture Collateral.

 

37



--------------------------------------------------------------------------------

(b) If any amount payable under or in connection with any of the Indenture
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and physically delivered to the Trustee
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly endorsed in a manner satisfactory to the
Trustee.

(c) ZVF will warrant and defend the Trustee’s right, title and interest in and
to the Indenture Collateral and the income, distributions and proceeds thereof,
for the benefit of the Trustee on behalf of the Noteholders, against the claims
and demands of all Persons whomsoever.

(d) On or before June 30 of each calendar year, commencing with June 30, 2011,
ZVF shall furnish to the Trustee an Opinion of Counsel either stating that, in
the opinion of such counsel, such action has been taken with respect to the
recording, filing, re-recording and refiling of the Indenture, any indentures
supplemental hereto and any other requisite documents and with respect to the
execution and filing of any financing statements and continuation statements as
are necessary to maintain the perfection of the lien and security interest
created by this Base Indenture or the Collateral Agency Agreement in the
Collateral and reciting the details of such action or stating that in the
opinion of such counsel no such action is necessary to maintain the perfection
of such lien and security interest. Such Opinion of Counsel shall also describe
the recording, filing, re-recording and refiling of this Base Indenture, any
indentures supplemental hereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that will, in the opinion of such counsel, be required to maintain the
perfection of the lien and security interest of this Base Indenture in the
Collateral until June 30 in the following calendar year.

Section 8.12. Liens.

ZVF will not create, incur, assume or permit to exist any Lien upon any of its
property (including the Collateral), other than (i) Liens in favor of the
Trustee or the Collateral Agent for the benefit of the Noteholders, (ii) Liens
on Series-Specific Collateral and ZVF Segregated Vehicle Collateral in favor of
the Trustee or the Collateral Agent for the benefit of Segregated Noteholders
and (iii) other Permitted Liens.

Section 8.13. Other Indebtedness.

ZVF will not create, assume, incur, suffer to exist or otherwise become or
remain liable in respect of any Indebtedness other than Indebtedness hereunder
or under any other Related Document.

Section 8.14. No ERISA Plan.

ZVF shall not establish or maintain or contribute to any Plan that is covered by
Title IV of ERISA.

Section 8.15. Mergers.

ZVF will not merge or consolidate with or into any other Person.

 

38



--------------------------------------------------------------------------------

Section 8.16. Sales of Assets.

ZVF will not sell, lease, transfer, liquidate or otherwise dispose of any of its
property except as contemplated by the Related Documents.

Section 8.17. Acquisition of Assets.

ZVF will not acquire, by long-term or operating lease or otherwise, any property
except in accordance with the terms of the Related Documents.

Section 8.18. Dividends, Officers’ Compensation, etc.

ZVF will not declare or pay any distributions on any of its limited liability
company interests or make any purchase, redemption or other acquisition of its
limited liability company interests; provided, however, that so long as no
Amortization Event or Potential Amortization Event has occurred and is
continuing with respect to any Series of Notes Outstanding or would result
therefrom, ZVF may declare and pay distributions to the extent permitted under
Section 18-607 of the Delaware Limited Liability Company Act. ZVF will not pay
any wages or salaries or other compensation to its officers, directors,
employees or others except out of earnings computed in accordance with GAAP.

Section 8.19. Legal Name; Location Under Section 9-301.

ZVF will neither change its location (within the meaning of Section 9-301 of the
applicable UCC) or its legal name without at least 30 days’ prior written notice
to the Trustee and the Collateral Agent. In the event that ZVF desires to so
change its location or change its legal name, ZVF will make any required filings
and prior to actually changing its location or its legal name ZVF will deliver
to the Trustee and the Collateral Agent (i) an Officer’s Certificate of ZVF and
an Opinion of Counsel confirming that all required filings have been made to
continue the perfected interest of the Trustee on behalf of the Noteholders in
the Indenture Collateral and the perfected interest of the Collateral Agent in
the ZVF Vehicle Collateral in respect of the new location or new legal name of
ZVF and (ii) copies of all such required filings with the filing information
duly noted thereon by the office in which such filings were made.

Section 8.20. ZVF LLC Agreement.

(a) ZVF will not amend the ZVF LLC Agreement or its certificate of formation
unless, prior to such amendment, the Rating Agency Condition with respect to
each Series of Indenture Notes Outstanding that is rated by a Rating Agency
shall have been satisfied with respect to such amendment.

(b) ZVF shall give the Trustee and each Rating Agency at least ten (10) days’
prior written notice of the appointment of any Independent Director to its Board
of Directors, which notice shall certify that the designated Person qualifies as
an “Independent Director”; provided that if such appointment is to fill a
vacancy, such notice shall be given as promptly as possible.

(c) ZVF shall at all times remain in compliance with Section 34(b) of the ZVF
LLC Agreement.

 

39



--------------------------------------------------------------------------------

Section 8.21. Investments.

ZVF will not make, incur, or suffer to exist any loan, advance, extension of
credit or other investment in any Person other than in accordance with the
Related Documents and, in addition, without limiting the generality of the
foregoing, ZVF will not direct the investment of funds in the Collection Account
in a manner that would have the effect of causing ZVF to be an “investment
company” within the meaning of the Investment Company Act.

Section 8.22. No Other Agreements.

ZVF will not enter into or be a party to any agreement or instrument other than
any Related Document, as the same may be amended, modified or supplemented from
time to time, any documents related to any Enhancement or any documents and
agreements incidental or related thereto.

Section 8.23. Other Business.

ZVF will not engage in any business or enterprise or enter into any transaction
other than the acquisition, financing, leasing and disposition of the ZVF
Vehicles and ZVF Segregated Vehicles pursuant to the Related Documents, the
related exercise of its rights thereunder, the incurrence and payment of
ordinary course operating expenses, the issuing and selling of the Indenture
Notes and other activities related to or incidental to any of the foregoing.

Section 8.24. Maintenance of Separate Existence.

ZVF will:

(a) maintain its own deposit account or accounts, separate from those of any of
its Affiliates, with commercial banking institutions and ensure that the funds
of ZVF will not be diverted to any other Person or for any use other than the
use of ZVF, nor will such funds be commingled with the funds of Zipcar, or any
other Subsidiary or Affiliate of Zipcar other than as provided in the Related
Documents;

(b) ensure that all transactions between ZVF and any of its Affiliates, whether
currently existing or hereafter entered into, shall be only on an arm’s length
basis, it being understood and agreed that the transactions contemplated in the
Related Documents meet the requirements of this clause (b);

(c) to the extent that it requires an office to conduct its business, conduct
its business from an office at a separate address from that of Zipcar and its
Affiliates; provided, that segregated offices in the same building shall
constitute separate addresses for purposes of this clause (c). To the extent
that ZVF and any of its members or Affiliates have offices in the same location,
there shall be a fair and appropriate allocation of overhead costs among them,
and each such entity shall bear its fair share of such expenses;

(d) issue separate financial statements prepared at least annually and prepared
in accordance with GAAP;

 

40



--------------------------------------------------------------------------------

(e) conduct its affairs in its own name and in accordance with the ZVF LLC
Agreement and observe all necessary, appropriate and customary limited liability
company formalities, including, but not limited to, holding all regular and
special meetings appropriate to authorize all actions of ZVF, keeping separate
and accurate minutes of its meetings, passing all resolutions or consents
necessary to authorize actions taken or to be taken, and maintaining accurate
and separate books, records and accounts, including, but not limited to payroll
and intercompany transaction accounts;

(f) not assume or guarantee any of the liabilities of Zipcar or any Affiliate
thereof;

(g) take, or refrain from taking, as the case may be, all other actions that are
necessary to be taken or not to be taken in order to (x) ensure that the
assumptions and factual recitations set forth in the Specified Bankruptcy
Opinion Provisions remain true and correct in all material respects with respect
to ZVF and (y) comply in all material respects with those procedures described
in such provisions which are applicable to ZVF; and

(h) maintain at least two Independent Directors on its Board of Directors.

Section 8.25. Manufacturer Programs.

(a) Prior to the leasing of any Program Vehicles under the ZVF Lease for any
model year after the 2011 model year, ZVF will cause the Lessee to deliver to
the Trustee, the Lessor and the Rating Agencies an Officer’s Certificate of the
Lessee substantially in the form of Exhibit B.

(b) No later than six months following the leasing of any Program Vehicles under
the ZVF Lease for any model year after the 2011 model year, ZVF will (x) deliver
to the Trustee and the Rating Agencies an executed copy of the Manufacturer
Program for such model year and (y) have received an executed Assignment
Agreement with respect to such Manufacturer Program for such model year.

(c) Prior to the leasing of any Program Vehicles under the ZVF Lease subject to
a Manufacturer Program of a new Manufacturer, ZVF will (i) have received an
executed Assignment Agreement with respect to such Manufacturer Program and
(ii) have satisfied the Rating Agency Condition with respect to each Series of
Notes Outstanding with respect to the leasing of Program Vehicles subject to
such Manufacturer Program under the ZVF Lease.

(d) ZVF shall deliver to the Trustee, the Lessor and the Rating Agencies
promptly following the introduction of any prospective material change in any
existing Manufacturer Program or the introduction of any new Manufacturer
Program by an existing Manufacturer (other than a Manufacturer Program for a new
model year by an existing Manufacturer) notice of the same describing the
principal terms thereof. If there is a material change to a Manufacturer Program
during a model year, ZVF will satisfy the Rating Agency Condition with respect
to each Series of Notes Outstanding with respect to the leasing of Program
Vehicles subject to such Manufacturer Program, as so changed, pursuant to the
ZVF Lease. In no event shall the Trustee be charged with making the
determination of the need to satisfy the Rating Agency Condition pursuant to
this clause (d).

 

41



--------------------------------------------------------------------------------

(e) ZVF shall deliver to the Trustee a copy of any rating confirmations required
to be obtained pursuant to this Section 8.25.

(f) In no event shall ZVF agree, to the extent any consent of ZVF is solicited
or required by the Manufacturer or any assignor of such Manufacturer Program, to
any change in any Manufacturer Program that is reasonably likely to materially
adversely affect its rights or the rights of the Noteholders with respect to any
Program Vehicle previously purchased or financed under such Manufacturer
Program.

Section 8.26. Disposition of ZVF Vehicles.

(a) ZVF will turn in, or cause to be turned in, each Eligible Program Vehicle to
the relevant Manufacturer within the Repurchase Period therefor in accordance
with the applicable Manufacturer Program unless, prior to the end of such
Repurchase Period, ZVF sells such Eligible Program Vehicle and receives sales
proceeds thereof in cash plus, if the related Manufacturer is an Eligible
Program Manufacturer, non-return incentives payable by such Manufacturer to ZVF,
in an amount at least equal to the Repurchase Price that ZVF would have received
with respect to such Eligible Program Vehicle if it had turned such Eligible
Program Vehicle back to the Manufacturer.

(b) If a ZVF Vehicle is returned to ZVF pursuant to Section 2.5(c) of the ZVF
Lease, ZVF will use commercially reasonable efforts to arrange for the prompt
sale of such ZVF Vehicle and to maximize the sale price thereof.

Section 8.27. Insurance.

ZVF will obtain and maintain, or cause to be obtained and maintained, with
respect to the ZVF Vehicles commercial automobile liability insurance in respect
of the possession, condition, maintenance, operation and use of the ZVF Vehicles
in the amount required to meet the minimum financial responsibility requirements
mandated by applicable state law which shall include commercial general
liability insurance in an amount not less than $1,000,000 per occurrence with a
minimum general aggregate limit of $2,000,000, excess liability insurance in an
amount not less than $4,000,000 per occurrence and in the aggregate. All
insurance policies (to the extent that such policies relate to Vehicles with
respect to which the Collateral Agent is the lienholder pursuant to the
Collateral Agency Agreement) obtained pursuant to this Section 8.27 shall name
the Collateral Agent as a loss payee as its interest may appear. ZVF shall
provide that the Trustee and the Collateral Agent will receive at least 30 days’
prior written notice of any change or cancellation of such insurance policies or
arrangements. Any insurance, as opposed to self-insurance, obtained by ZVF shall
be obtained from a Qualified Insurer only.

ARTICLE IX    AMORTIZATION EVENTS AND REMEDIES

Section 9.1. Amortization Events.

If any one of the following events shall occur with respect to any Series of
Notes (each, an “Amortization Event”):

(a) the occurrence of an Event of Bankruptcy with respect to ZVF or Zipcar;

 

42



--------------------------------------------------------------------------------

(b) the Securities and Exchange Commission or other regulatory body having
jurisdiction reaches a final determination that ZVF is an “investment company”
or is under the “control” of an “investment company” under the Investment
Company Act;

(c) the ZVF Lease is terminated for any reason;

(d) any Lease Payment Default shall have occurred;

(e) any Aggregate Asset Amount Deficiency exists and continues for a period of
three Business Days;

(f) any Operating Lease Event of Default (other than a Lease Payment Default)
shall have occurred and be continuing;

(g) there shall have been filed against Zipcar or ZVF (i) a notice of a federal
tax lien from the Internal Revenue Service, (ii) a notice of a Lien from the
Pension Benefit Guaranty Corporation under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a Plan to which either of such sections applies or (iii) a notice of
any other Lien (other than a Permitted Lien) that could reasonably be expected
to attach to the assets of ZVF and 30 days shall have elapsed without such
notice having been effectively withdrawn or such Lien having been released or
discharged;

(h) subject to Section 8.7(b) herein, any of the Related Documents or any
material portion thereof (other than any Related Document which relates solely
to any Segregated Series of Notes) shall cease, for any reason, to be in full
force and effect or enforceable in accordance with its terms or Zipcar or ZVF
shall so assert in writing;

(i) any Servicer Default or any Administrator Default shall have occurred; or

(j) any other event shall occur which may be specified in any Series Supplement
(other than a Segregated Series Supplement) as an “Amortization Event”;

then (i) in the case of any event described in clause (f), (g), (h), (i) or
(j) above (with respect to clause (j) above, only to the extent specified in the
applicable Series Supplement), either the Trustee, by written notice to ZVF, or
the Required Noteholders of the applicable Series of Notes, by written notice to
ZVF and the Trustee, may declare that an Amortization Event has occurred with
respect to such Series of Notes as of the date of the notice or (ii) in the case
of any event described in clause (a), (b), (c), (d) or (e) above, an
Amortization Event with respect to all Series of Notes then outstanding shall
immediately occur without any notice or other action on the part of the Trustee
or any Noteholder or (iii) in the case of any event described in clause
(j) above (only to the extent specified in the applicable Series Supplement), an
Amortization Event with respect to the related Series of Notes shall immediately
occur without any notice or other action on the part of the Trustee or any
Noteholder; provided, that, the events described in clauses (a) through
(i) above shall not cause an Amortization Event to occur with respect to any
Segregated Series of Notes (unless otherwise specified in the Series Supplement
for any such Segregated Series).

 

43



--------------------------------------------------------------------------------

Section 9.2. Rights of the Trustee upon Amortization Event or Certain Other
Events of Default.

(a) General. If and whenever an Amortization Event with respect to any Series of
Notes Outstanding shall have occurred and be continuing, the Trustee may and, at
the written direction of the Requisite Investors shall (subject to
Section 10.1(d) and Section 10.2(e)), exercise (or direct the Collateral Agent
to exercise) from time to time any rights and remedies available to it on behalf
of the Noteholders under applicable law or any Related Documents (other than any
Related Document or portion thereof relating solely to any Segregated Series of
Notes); provided, however, that if such Amortization Event is with respect to
less than all Series of Notes Outstanding, then the Trustee’s rights and
remedies pursuant to the provisions of this Section 9.2 shall be limited to
rights and remedies pertaining to those Series of Notes with respect to which
such Amortization Event has occurred and the Trustee shall exercise such rights
and remedies at the written direction of Noteholders holding in excess of 50% of
the aggregate Principal Amount of all such Series of Notes with respect to which
such Amortization Event has occurred, to the extent that such rights and
remedies relate to Collateral or the Note Obligations. Any amounts relating to
the Collateral or the Note Obligations obtained by the Trustee (or by the
Collateral Agent at the direction of the Trustee) on account of or as a result
of the exercise by the Trustee of any right shall be held by the Trustee as
additional collateral for the repayment of Note Obligations and shall be applied
as provided in Article 5. If so specified in the applicable Series Supplement,
the Trustee may agree not to exercise any rights or remedies available to it as
a result of the occurrence of an Amortization Event with respect to a Series of
Notes to the extent set forth therein.

(b) Liquidation Event of Default; Limited Liquidation Event of Default. If a
Liquidation Event of Default or a Limited Liquidation Event of Default shall
have occurred and be continuing, the Trustee, at the written direction of the
Requisite Investors (in the case of a Liquidation Event of Default) or the
Required Noteholders of the applicable Series of Notes (in the case of a Limited
Liquidation Event of Default), shall direct ZVF and the Collateral Agent to
exercise (and ZVF agrees to exercise) all rights, remedies, powers, privileges
and claims of ZVF relating to the Collateral against any party to any Related
Documents (other than any Related Document relating solely to any Segregated
Series of Notes) arising as a result of the occurrence of such Liquidation Event
of Default or Limited Liquidation Event of Default, as the case may be, or
otherwise, including the right or power to take any action to compel performance
or observance by any such party of its obligations to ZVF as such obligations
relate to the Collateral and the right to terminate all or a portion of the ZVF
Lease and take possession of ZVF Vehicles and to give any consent, request,
notice, direction, approval, extension or waiver in respect of such ZVF Lease,
and any right of ZVF to take such action independent of such direction shall be
suspended. If and whenever a Liquidation Event of Default or a Limited
Liquidation Event of Default with respect to any Series of Notes Outstanding
shall have occurred and be continuing, the Trustee may and, at the written
direction of the Requisite Investors (in the case of a Liquidation Event of
Default) or the Required Noteholders of the applicable Series of Notes (in the
case of a Limited Liquidation Event of Default), shall direct ZVF to terminate
the Power of Attorney granted to Zipcar pursuant to Section 2.5(b) of the
Collateral Agency Agreement, solely to the extent such power of attorney relates
to the Collateral.

 

44



--------------------------------------------------------------------------------

(c) Manufacturer Programs and ZVF Vehicles.

(i) Upon the occurrence of a Liquidation Event of Default, the Trustee, at the
written direction of the Requisite Investors, shall promptly (and, in any event,
within any reasonably practicable period specified in such written direction)
instruct the Collateral Agent to return or cause ZVF to return the Program
Vehicles to the related Manufacturers (after the minimum holding period
specified in the Manufacturer’s Manufacturer Program and, unless otherwise
directed by the Requisite Investors, so long as a Manufacturer Event of Default
has not occurred and is continuing with respect to the related Manufacturer) and
then, to the extent any Manufacturer fails to accept any such Program Vehicles
under the terms of the applicable Manufacturer Program (or, unless otherwise
directed by the Requisite Investors, if a Manufacturer Event of Default has
occurred and is continuing with respect to any Manufacturer), to direct the
Collateral Agent to liquidate or cause ZVF to liquidate such Program Vehicles in
accordance with the rights of ZVF under the Related Documents and to otherwise
sell or cause to be sold to third parties all Non-Program Vehicles. Upon the
occurrence of a Limited Liquidation Event of Default with respect to any Series
of Notes, the Trustee, acting at the written direction of the Required
Noteholders of the applicable Series of Notes, shall promptly (and, in any
event, within any reasonably practicable period specified in such written
direction) instruct the Collateral Agent to return or cause ZVF to return
Program Vehicles to the related Manufacturers (after the minimum holding period
specified in the Manufacturer’s Manufacturer Program and, unless otherwise
directed by such Required Noteholders, so long as a Manufacturer Event of
Default has not occurred and is continuing with respect to the related
Manufacturer) and then, to the extent any Manufacturer fails to accept any such
Program Vehicles under the terms of the applicable Manufacturer Program (or,
unless otherwise directed by such Required Noteholders, if a Manufacturer Event
of Default has occurred and is continuing with respect to any Manufacturer), to
direct the Collateral Agent to liquidate or cause ZVF to liquidate such Program
Vehicles in accordance with the rights of ZVF under the Related Documents and to
sell Non-Program Vehicles or cause Non-Program Vehicles to be sold to third
parties in an amount sufficient to pay all interest and principal on such Series
of Notes; provided, however, that subject to Section 9.5 and Section 10.1(d) and
the other rights of the Trustee and the Collateral Agent under the Base
Indenture and the Collateral Agency Agreement, respectively, the Collateral
Agent, the Trustee and ZVF shall select the Program Vehicles to be returned to
the related Manufacturers and shall select the Non-Program Vehicles to be sold
to third parties in a manner that does not adversely affect in any material
respect the interests of the Noteholders of any Series of Notes Outstanding or
any Enhancement Provider.

(ii) In addition to, and not in limitation of, the remedies and duties of the
Trustee set forth in subsection (i) above or (iii) below, if a Liquidation Event
of Default or a Limited Liquidation Event of Default shall have occurred and be
continuing, the Trustee may, and at the written direction of the Requisite
Investors (in the case of a Liquidation Event of Default) or at the direction of
the Required Noteholders of the applicable Series of Notes (in the case of a
Limited Liquidation Event of Default) shall, direct the Collateral Agent to
exercise, or cause ZVF to exercise, to the extent necessary, all rights,
remedies, powers, privileges and claims of ZVF or the Collateral Agent, to the
extent such rights, remedies, powers, privileges and claims relate to the
Collateral, against the Manufacturers under or in connection with the
Manufacturer Programs.

 

45



--------------------------------------------------------------------------------

(iii) In the event that either (A) an Event of Bankruptcy with respect to any
Manufacturer of Eligible Program Vehicles shall have occurred and is continuing
and such Manufacturer shall fail to repurchase any Eligible Program Vehicles in
accordance with the terms of the related Manufacturer Program and a Trust
Officer has actual knowledge thereof or (B) if there has occurred and is
continuing any other Manufacturer Event of Default and a Trust Officer has
knowledge thereof, the Trustee shall direct the Collateral Agent to sell or
cause ZVF to sell any and all Eligible Program Vehicles covered by the related
Manufacturer Program of such Manufacturer for the highest purchase price offered
and, promptly upon receipt, to deposit the proceeds of such sale into the
Collection Account for allocation hereunder; provided, however, that if any
event described in clause (A) or (B) above occurs, ZVF shall have three Business
Days from such occurrence to redesignate such Eligible Program Vehicles as
Non-Program Vehicles in accordance with, and subject to the terms and conditions
of, Section 2.6 of the ZVF Lease before the Trustee may direct the Collateral
Agent to sell any such Eligible Program Vehicles.

(d) Failure of ZVF or the Collateral Agent to Take Action. If (i) ZVF or the
Collateral Agent shall have failed, within five Business Days of receiving the
direction of the Trustee, to take commercially reasonable action to accomplish
directions of the Trustee given pursuant to clause (b) or (c) above, (ii) ZVF or
the Collateral Agent refuses to take such action or (iii) the Trustee reasonably
determines that such action must be taken immediately, the Trustee may (and at
the written direction of the Required Noteholders of the affected Series of
Notes (with respect to any Limited Liquidation Event of Default) or the
Requisite Investors (with respect to any Liquidation Event of Default) shall)
take such previously directed action (and any related action as permitted under
this Base Indenture thereafter determined by the Trustee to be appropriate
without the need under this provision or any other provision under this Base
Indenture to direct ZVF or the Collateral Agent to take such action). The
Trustee may direct the Collateral Agent to institute legal proceedings for the
appointment of a receiver or receivers to take possession of the ZVF Vehicles
pending the sale thereof pursuant either to the powers of sale granted by this
Base Indenture, the Collateral Agency Agreement and the other Related Documents
or to a judgment, order or decree made in any judicial proceeding for the
foreclosure or involving the enforcement of this Base Indenture.

(e) Sale of Collateral. Upon any sale of any of the Collateral directly by the
Trustee, or by the Collateral Agent at the direction of the Trustee (or, in each
case, by their respective agents), whether made under the power of sale given
under this Section 9.2 or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Base
Indenture:

(i) the Trustee, any Indenture Noteholder and/or any Enhancement Provider may
bid for and purchase the property being sold, and upon compliance with the terms
of sale may hold, retain and possess and dispose of such property in its own
absolute right without further accountability;

(ii) the Trustee, or the Collateral Agent at the direction of the Trustee, may
make and deliver to the purchaser or purchasers a good and sufficient deed, bill
of sale and instrument of assignment and transfer of the property sold;

 

46



--------------------------------------------------------------------------------

(iii) all right, title, interest, claim and demand whatsoever, either at law or
in equity or otherwise, of ZVF of, in and to the property so sold shall be
divested; and such sale shall be a perpetual bar both at law and in equity
against ZVF, its successors and assigns, and against any and all Persons
claiming or who may claim the property sold or any part thereof from, through or
under ZVF or its successors or assigns;

(iv) the receipt of the Trustee or of the officer thereof making such sale shall
be a sufficient discharge to the purchaser or purchasers at such sale for his or
their purchase money, and such purchaser or purchasers, and his or their assigns
or personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Trustee or of such officer therefor, be obliged to
see to the application of such purchase money or be in any way answerable for
any loss, misapplication or nonapplication thereof; and

(v) to the extent that it may lawfully do so, ZVF agrees that it will not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension or redemption
laws, or any law permitting it to direct the order in which the ZVF Vehicles
shall be sold, now or at any time hereafter in force, which may delay, prevent
or otherwise affect the performance or enforcement of this Base Indenture.

(f) Additional Remedies. In addition to any rights and remedies now or hereafter
granted hereunder or under applicable law with respect to the Collateral, the
Trustee shall (subject to the foregoing provisions in respect of the ZVF
Vehicles) have all of the rights and remedies of a secured party under the UCC
as enacted in any applicable jurisdiction.

(g) Amortization Event. Upon the occurrence of an Amortization Event with
respect to one or more, but not all, Series of Notes Outstanding, the Trustee
shall, subject to Section 10.1 exercise all remedies hereunder to the extent
necessary to pay all interest on and principal of the related Series of Notes
and all other amounts owing hereunder with respect to such Series of Notes;
provided that, subject to Section 9.5 and Section 10.1(d) and the other rights
of the Trustee hereunder, any such actions shall not adversely affect in any
material respect the interests of the Noteholders of any Series of Notes
Outstanding with respect to which no Amortization Event shall have occurred and
shall not adversely affect in any material respect the interests of the
Segregated Noteholders of any Segregated Series of Notes Outstanding.

(h) Segregated Series. Upon the occurrence of an Amortization Event relating to
any Outstanding Segregated Series of Notes, the Trustee shall limit any recourse
hereunder or under the applicable Segregated Series Supplement to the related
Series-Specific Collateral in satisfying the payment of interest and principal
due on such Segregated Series of Notes. For all purposes hereunder and for the
avoidance of doubt, the Required Noteholders with respect to any Segregated
Series of Notes may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred on the Trustee with respect to the Series-Specific Collateral
relating to such Segregated Series of Notes; provided that, subject to
Section 9.5 and Section 10.1(d) and the other rights of the Trustee hereunder,
any such actions shall not adversely affect in any material respect the
interests of the Segregated Noteholders of any other Segregated Series of Notes
Outstanding and shall not adversely affect in any material respect the interests
of the Noteholders of any Series of Notes Outstanding.

 

47



--------------------------------------------------------------------------------

Section 9.3. Other Remedies.

Subject to the terms and conditions of this Base Indenture, if an Amortization
Event occurs and is continuing (other than any Amortization Event relating
solely to any Segregated Series of Notes), the Trustee may pursue any remedy
available to it on behalf of the Noteholders under applicable law or in equity
to collect the payment of principal of or interest on the Notes of each Series
of Notes (or the applicable Series of Notes, in the case of an Amortization
Event that affects less than all Series of Notes) or to enforce the performance
of any provision of such Notes, this Base Indenture or any Series Supplement
with respect such Series of Notes. In addition, the Trustee may, or shall at the
written direction of the Requisite Investors (or the Required Noteholders of one
or more Series of Notes, in the case of an Amortization Event that affects only
such Series of Notes), direct the Collateral Agent or ZVF to exercise any rights
or remedies available under any Related Documents (other than any Related
Document relating solely to any Segregated Series of Notes) or under applicable
law or in equity with respect to that Series of Notes, in each case to the
extent relating to the Collateral or the Note Obligations; provided that,
subject to Section 9.5 and Section 10.1(d) and the other rights of the Trustee
and the Collateral Agent under the Base Indenture and the Collateral Agency
Agreement, respectively, any such actions shall not adversely affect in any
material respect the interests of the Noteholders of any Notes Outstanding with
respect to which no Amortization Event shall have occurred and shall not
adversely affect in any material respect the interests of the Segregated
Noteholders of any Segregated Series of Notes Outstanding.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding, and any such proceeding
instituted by the Trustee shall be in its own name as trustee. All remedies are
cumulative to the extent permitted by law.

Section 9.4. Waiver of Past Events.

Subject to Section 12.2, the Required Noteholders of any Series of Notes, by
notice to the Trustee, may waive any existing Potential Amortization Event or
Amortization Event described in clause (f), (g), (h), (i) or (j) of Section 9.1
(with respect to clause (j), only to the extent specified in the applicable
Series Supplement) which relate to such Series and its consequences; provided
that, for the avoidance of doubt, with respect to clause (j) of Section 9.1, if
waiver of any existing Potential Amortization Event or Amortization Event
specified in an applicable Series Supplement is subject to a higher percentage
of the aggregate principal amount of Outstanding Notes of such Series pursuant
to such Series Supplement, such higher percentage of the aggregate principal
amount of Outstanding Notes of such Series shall be required to waive such
existing Potential Amortization Event or Amortization Event. Upon any such
waiver, such Potential Amortization Event shall cease to exist with respect to
such Series, and any Amortization Event with respect to such Series arising
therefrom shall be deemed to have been cured for every purpose of this Base
Indenture, but no such waiver shall extend to any subsequent or other Potential
Amortization Event or impair any right consequent thereon. A Potential
Amortization Event or an Amortization Event described in clause (a), (b), (c),
(d), (e) or (j) of Section 9.1 (with respect to clause (j), only to the extent
specified in the applicable Series Supplement) shall not be subject to waiver
without the approval of 100% of the aggregate Principal Amount of the
Outstanding Notes. The Trustee shall provide notice to each Rating Agency, if
any, of any waiver by the Noteholders of any Series pursuant to this
Section 9.4. The provisions relating to the waiver of Amortization Events and
Potential Amortization Events with respect to any Segregated Series shall be set
forth in the related Segregated Series Supplement.

 

48



--------------------------------------------------------------------------------

Section 9.5. Control by Requisite Investors.

The Requisite Investors (or, to the extent such remedy relates only to a
particular Series of Notes, the Required Noteholders of such Series) may direct
the time, method and place of conducting any proceeding for any remedy available
to the Trustee on behalf of the Noteholders or exercising any trust or power
conferred on the Trustee. However, subject to Section 10.1, the Trustee may
refuse to follow any direction that conflicts with law or this Base Indenture,
that the Trustee determines may be unduly prejudicial to the rights of other
Indenture Noteholders, or that may involve the Trustee in personal liability.

Section 9.6. Limitation on Suits.

Any other provision of this Base Indenture to the contrary notwithstanding, a
Noteholder may pursue a remedy with respect to this Base Indenture or any Series
of Notes only if:

(a) the Noteholder gives to the Trustee written notice of a continuing
Amortization Event with respect to such Series of Notes;

(b) the Noteholders of at least 25% of the aggregate Principal Amount of all
then Outstanding Notes of such Series of Notes make a written request to the
Trustee to pursue the remedy;

(c) such Noteholder or Noteholders offer and, if requested, provide to the
Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense;

(d) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer and, if requested, the provision of indemnity; and

(e) during such 60-day period the Required Noteholders of such Series of Notes
do not give the Trustee a direction inconsistent with the request.

A Noteholder may not use this Base Indenture to prejudice the rights of another
Noteholder or to obtain a preference or priority over another Noteholder.

Section 9.7. Unconditional Rights of Holders to Receive Payment.

Notwithstanding any other provision of the Indenture, the right of any Indenture
Noteholder of an Indenture Note to receive payment of principal of and interest
on the Indenture Note, on or after the respective due dates expressed in the
Indenture Note, or to bring suit for the enforcement of any such payment on or
after such respective dates, is absolute and unconditional and shall not be
impaired or affected without the consent of the Indenture Noteholder (it being
understood that Noteholders have consented to the limitations of their rights
with respect to the Series-Specific Collateral as set forth herein and the
Segregated Noteholders of each Segregated Series of Notes have consented to the
limitation of their rights with respect to the Collateral and Series-Specific
Collateral securing any other Segregated Series of Notes as set forth herein).

 

49



--------------------------------------------------------------------------------

Section 9.8. Collection Suit by the Trustee.

If any Amortization Event arising from the failure to make a payment in respect
of a Series of Notes occurs and is continuing, the Trustee is authorized to
recover judgment in its own name and as trustee of an express trust against ZVF
for the whole amount of principal and interest remaining unpaid on the Notes of
such Series and interest on overdue principal and, to the extent lawful,
interest and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel; provided,
that the Trustee shall not be permitted to recover such a judgment from any
Series-Specific Collateral.

Section 9.9. The Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Noteholders relating to the Collateral or the Note Obligations allowed in any
judicial proceedings relative to ZVF (or any other obligor upon the Notes), its
creditors or its property, and shall be entitled and empowered to collect,
receive and distribute any money or other property payable or deliverable on any
such claim and any custodian in any such judicial proceeding is hereby
authorized by each Noteholder to make such payments to the Trustee and, in the
event that the Trustee shall consent to the making of such payments directly to
such Noteholders, to pay the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 10.5. To the
extent that the payment of any such compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 10.5 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money and other
properties which such Noteholders may be entitled to receive in such proceeding
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any such Noteholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes of any Noteholder or the rights of any such Noteholder thereof, or to
authorize the Trustee to vote in respect of the claim of any such Noteholder in
any such proceeding.

Section 9.10. Priorities.

If the Trustee collects any money pursuant to this Article, the Trustee shall
pay out the money in accordance with the provisions of Article 5, net of all
costs, fees and expenses owed to the Trustee and the Collateral Agent by ZVF
hereunder or under any Related Document.

 

50



--------------------------------------------------------------------------------

Section 9.11. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under the Indenture or in
any suit against the Trustee for any action taken or omitted by it as a Trustee,
a court in its discretion may require the filing by any party litigant in the
suit of any undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section does
not apply to a suit by the Trustee, a suit by an Indenture Noteholder pursuant
to Section 9.7, or a suit by Indenture Noteholders of more than 10% of the
aggregate Principal Amount of all then Outstanding Indenture Notes.

Section 9.12. Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee or to the
holders of Indenture Notes is intended to be exclusive of any other right or
remedy, and every right or remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given under the
Indenture or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under the Indenture, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 9.13. Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any holder of any Indenture Note to
exercise any right or remedy accruing upon any Amortization Event shall impair
any such right or remedy or constitute a waiver of any such Amortization Event
or an acquiescence therein. Every right and remedy given by this Article 9 or by
law to the Trustee or to the holders of Indenture Notes may be exercised from
time to time, and as often as may be deemed expedient, by the Trustee or by the
holders of Indenture Notes, as the case may be.

Section 9.14. Reassignment of Surplus.

After termination of the Indenture and the payment in full of the Note
Obligations, any proceeds of the Collateral received or held by the Trustee
shall be turned over to ZVF and the Indenture Collateral shall be reassigned to
ZVF by the Trustee without recourse to the Trustee and without any
representations, warranties or agreements of any kind.

ARTICLE X    THE TRUSTEE

Section 10.1. Duties of the Trustee.

(a) If an Amortization Event has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by the Indenture and the
other Related Documents, and use the same degree of care and skill in their
exercise, as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs; provided, however, that, subject to clause
(c) below, the Trustee shall have no liability in connection with any action or
inaction taken, or not taken, by it upon the deemed occurrence of an
Amortization Event of which a Trust Officer has not received written notice.

 

51



--------------------------------------------------------------------------------

(b) Except during the occurrence and continuance of an Amortization Event:

(i) The Trustee undertakes to perform only those duties that are specifically
set forth in the Indenture and no others, and no implied covenants or
obligations shall be read into the Indenture against the Trustee; and

(ii) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of the Indenture; provided, however, that in the case of any
such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine such certificates or opinions to determine whether or not they conform
to the requirements of the Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein). Except as
otherwise provided, the delivery of reports, information and documents to the
Trustee is for informational purposes only and the Trustee’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein, including ZVF’s compliance with
any of its covenants hereunder (as to which the Trustee is entitled to rely
exclusively on Officer’s Certificates).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

(i) This clause does not limit the effect of clause (b) of this Section 10.1.

(ii) The Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts.

(iii) The Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 9.3.

(iv) The Trustee shall not be charged with knowledge of any default by any
Person in the performance of its obligations under any Related Document or any
other event that would constitute an Amortization Event, unless a Trust Officer
receives written notice of such failure from ZVF, Zipcar or any Indenture
Noteholder or otherwise has actual knowledge thereof.

(d) Notwithstanding anything to the contrary contained in this Base Indenture or
any of the Related Documents, no provision of the Indenture shall require the
Trustee to expend or risk its own funds or incur any liability (financial or
otherwise) if there are reasonable grounds (as determined by the Trustee in its
sole discretion) for believing that the repayment of such funds is not
reasonably assured to it by the security afforded to it by the terms of the
Indenture. The Trustee may refuse to perform any duty or exercise any right or
power unless it receives indemnity satisfactory to it against any risk, loss,
liability or expense.

 

52



--------------------------------------------------------------------------------

(e) In the event that the Paying Agent or the Registrar shall fail to perform
any obligation, duty or agreement in the manner or on the day required to be
performed by the Paying Agent or the Registrar, as the case may be, under the
Indenture, the Trustee, if it is the same entity as or is affiliated with such
Paying Agent or the Registrar, shall be obligated as soon as practicable upon
actual knowledge of a Trust Officer thereof and receipt of appropriate records
and information, if any, to perform such obligation, duty or agreement in the
manner so required.

(f) Subject to Section 10.3, all moneys received by the Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated from other funds except to the
extent required by law or the Related Documents.

(g) Whether or not therein expressly so provided, every provision of the
Indenture relating to the conduct of, affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 10.1.

(h) Beyond the exercise of reasonable care in the custody thereof, the Trustee
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto and, unless directed by the Required Noteholders of any Series of Notes
Outstanding, the Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral. Beyond the exercise of
reasonable care in the custody thereof, the Trustee shall have no duty as to any
Series-Specific Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto and,
unless directed by the Required Noteholders of any applicable Segregated Series
of Notes Outstanding, the Trustee shall not be responsible for filing any
financing or continuation statements or recording any documents or instruments
in any public office at any time or times or otherwise perfecting or maintaining
the perfection of any security interest in the related Series-Specific
Collateral. The Trustee shall be deemed to have exercised reasonable care in the
custody of the Collateral or any Series-Specific Collateral in its possession if
the Collateral or any Series-Specific Collateral is accorded treatment
substantially equal to that which it accords its own property and shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral or any Series-Specific Collateral, by reason of the act or omission
of any carrier, forwarding agency or other agent or bailee selected by the
Trustee with due care in good faith.

(i) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Collateral or any Series-Specific Collateral or for the validity,
perfection, priority or enforceability of the security interest in any of the
Collateral or any Series-Specific Collateral, whether impaired by operation of
law or by reason of any action or omission to act on its part hereunder, except
to the extent such action or omission constitutes negligence, bad faith or
willful misconduct on the part of the Trustee, for the validity or sufficiency
of the Collateral or any Series-Specific Collateral or any agreement or
assignment contained therein, for the validity of the title of ZVF to the
Collateral or any Series-Specific Collateral, for insuring the Collateral or any
Series-Specific Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or any Series-Specific Collateral or otherwise as to
the maintenance of the Collateral or any Series-Specific Collateral. Except as
otherwise provided herein, the Trustee shall have no duty to inquire as to the
performance or observance of any of the terms of the Indenture or the Related
Documents by ZVF or the Collateral Agent.

 

53



--------------------------------------------------------------------------------

Section 10.2. Rights of the Trustee.

Except as otherwise provided by Section 10.1:

(a) The Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting based upon any document believed by it to be genuine and
to have been signed by or presented by the proper person.

(b) The Trustee may consult with counsel of its selection and the written advice
of such counsel or any Opinion of Counsel shall be full and complete
authorization and protection from liability in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.

(c) The Trustee may act through agents, custodians and nominees and shall not be
liable for any misconduct or negligence on the part of, or for the supervision
of, any such agent, custodian or nominee so long as such agent, custodian or
nominee is appointed with due care. The appointment of agents (other than legal
counsel) pursuant to this subsection (c) shall be subject to the prior consent
of ZVF, which consent shall not be unreasonably withheld.

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it believes to be authorized or within its rights or powers
conferred upon it by this Base Indenture.

(e) Subject to Section 10.1(a), the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Base Indenture or any
Series Supplement, or to institute, conduct or defend any litigation hereunder
or in relation hereto, at the request, order or direction of any of the
Indenture Noteholders, pursuant to the provisions of this Base Indenture or any
Series Supplement, unless such Indenture Noteholders shall have offered to the
Trustee reasonable security or indemnity satisfactory to the Trustee against the
costs, expenses and liabilities which may be incurred therein or thereby.

(f) The Trustee shall not be bound to make any investigation into the facts of
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document, unless requested in writing so to do by the Required Noteholders of
any Series of Indenture Notes. If the Trustee is so requested by the Required
Noteholders or determines in its own discretion to make such further inquiry or
investigation into such facts or matters as it sees fit, the Trustee shall be
entitled, upon reasonable notice and upon reasonable request, to examine the
books, records and premises of ZVF, personally or by agent or attorney, at the
sole cost of ZVF and the Trustee shall incur no liability by reason of such
inquiry or investigation.

(g) The Trustee shall not be liable for any losses or liquidation penalties in
connection with Permitted Investments, unless such losses or liquidation
penalties were incurred through the Trustee’s own willful misconduct, negligence
or bad faith.

 

54



--------------------------------------------------------------------------------

(h) The Trustee shall not be liable for the acts or omissions of any successor
to the Trustee so long as such acts or omissions were not the result of the
negligence, bad faith or willful misconduct of such predecessor Trustee.

(i) The Trustee shall not be required to take any action pursuant to any request
or direction of ZVF unless such request or direction is sufficiently evidenced
by a Company Request or Company Order.

(j) Whenever in the administration of this Base Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officer’s Certificate.

(k) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other person employed to act hereunder.

(l) The Trustee may request that ZVF deliver an incumbency certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to the Indenture, which incumbency
certificate may be signed by any person authorized to sign an Officer’s
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded.

(m) In acting under this Base Indenture and any Series Supplement, the Trustee
may obtain a written direction from the Servicer to clarify the identification
of any Collateral or Series-Specific Collateral and the related beneficiaries
thereof.

(n) In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software or hardware services); it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

(o) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

Section 10.3. Individual Rights of the Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Indenture Notes and may otherwise deal with ZVF or an Affiliate of
ZVF with the same rights it would have if it were not Trustee. Any Agent may do
the same with like rights.

 

55



--------------------------------------------------------------------------------

Section 10.4. Notice of Amortization Events and Potential Amortization Events.

If an Amortization Event or a Potential Amortization Event with respect to any
Series of Indenture Notes Outstanding occurs and is continuing of which a Trust
Officer shall have received written notice, the Trustee shall promptly (and in
any event within five (5) Business Days) provide the applicable Indenture
Noteholders, ZVF and each Rating Agency, if any, with notice of such
Amortization Event or Potential Amortization Event, to the extent that the
applicable Series of Indenture Notes are Book-Entry Notes, by telephone and
facsimile and otherwise by first class mail.

Section 10.5. Compensation.

(a) ZVF shall promptly pay to the Trustee from time to time compensation for its
acceptance of the Indenture and services hereunder as the Trustee and ZVF shall
from time to time agree in writing. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. ZVF shall
reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses shall include (i) the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel and (ii) the
reasonable expenses of the Trustee’s agents.

(b) ZVF shall not be required to reimburse any expense or indemnify the Trustee
against any loss, liability, or expense incurred by the Trustee through the
Trustee’s own willful misconduct, bad faith or negligence.

(c) When the Trustee incurs expenses or renders services after an Amortization
Event described in Section 9.1(a) in respect of ZVF occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under the Bankruptcy Code.

(d) The provisions of this Section 10.5 shall survive the termination of the
Indenture and the resignation and removal of the Trustee.

Section 10.6. Replacement of the Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 10.6.

(b) The Trustee may, after giving forty-five (45) days prior written notice to
ZVF, each Indenture Noteholder and each Rating Agency, if any, resign at any
time and be discharged from the trust hereby created; provided, however, that no
such resignation of the Trustee shall be effective until a successor trustee
satisfying the requirements of Section 10.8(a) has assumed the obligations of
the Trustee hereunder. The Requisite Indenture Investors may remove the Trustee
with respect to the trust hereby created at any time by so notifying the Trustee
and ZVF. So long as no Amortization Event has occurred and is continuing with
respect to any Outstanding Series of Indenture Notes, ZVF may remove the Trustee
at any time; provided, however, that such removal shall not be effective until a
successor trustee satisfying the requirements of Section 10.8(a) has assumed the
obligations of the Trustee hereunder. ZVF shall remove the Trustee if:

(i) the Trustee fails to comply with Section 10.8;

 

56



--------------------------------------------------------------------------------

(ii) the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under the Bankruptcy Code;

(iii) a custodian or public officer takes charge of the Trustee or its property;
or

(iv) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, ZVF shall promptly appoint a successor Trustee. Within
one year after the successor Trustee takes office, the Requisite Indenture
Investors may appoint a successor Trustee to replace the successor Trustee
appointed by ZVF.

(c) If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring Trustee, at the expense of
ZVF, ZVF or any Indenture Noteholder may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

(d) If the Trustee after written request by any Indenture Noteholder fails to
comply with Section 10.8, such Indenture Noteholder may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(e) A successor Trustee shall deliver a written acceptance of its appointment to
the retiring Trustee or removed Trustee and to ZVF. Thereupon the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Base Indenture and any Series Supplement. The successor Trustee shall mail a
notice of its succession to Indenture Noteholders. The retiring Trustee shall
promptly transfer all property held by it as Trustee to the successor Trustee;
provided, however, that all sums owing to the retiring Trustee hereunder have
been paid. Notwithstanding replacement of the Trustee pursuant to this
Section 10.6, ZVF’s obligations under Section 10.5 shall continue for the
benefit of the retiring Trustee.

Section 10.7. Successor Trustee by Merger, etc.

Subject to Section 10.8, if the Trustee consolidates, merges or converts into,
or transfers all or substantially all of its corporate trust business to,
another corporation, the successor corporation without any further act shall be
the successor Trustee.

Section 10.8. Eligibility Disqualification.

(a) There shall at all times be a Trustee hereunder which shall (i) be a
corporation organized and doing business under the laws of the United States of
America or of any state thereof authorized under such laws to exercise corporate
trustee power and (ii) be subject to supervision or examination by Federal or
state authority and shall have a combined capital and surplus of at least
$50,000,000 as set forth in its most recent published annual report of
condition.

 

57



--------------------------------------------------------------------------------

(b) At any time the Trustee shall cease to satisfy the eligibility requirements
of Section 10.8(a) above, the Trustee shall resign immediately in the manner and
with the effect specified in Section 10.6.

Section 10.9. Appointment of Co-Trustee or Separate Trustee.

(a) Notwithstanding any other provisions of this Base Indenture or any Series
Supplement, at any time, for the purpose of meeting any legal requirements of
any jurisdiction in which any part of the Indenture Collateral may at the time
be located, the Trustee shall have the power and may execute and deliver all
instruments to appoint one or more persons to act as a co-trustee or
co-trustees, or separate trustee or separate trustees, of all or any part of the
Indenture Collateral, and to vest in such Person or Persons, in such capacity
and for the benefit of the Noteholders, such title to the Indenture Collateral,
or any part thereof, and, subject to the other provisions of this Section 10.9,
such powers, duties, obligations, rights and trusts as the Trustee may consider
necessary or desirable. No co-trustee or separate trustee hereunder shall be
required to meet the terms of eligibility as a successor trustee under
Section 10.8 and no notice to Indenture Noteholders of the appointment of any
co-trustee or separate trustee shall be required under Section 10.6. No
co-trustee shall be appointed without the consent of ZVF unless such appointment
is required as a matter of state law or to enable the Trustee to perform its
functions hereunder.

(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:

(i) The Indenture Notes of each Series of Indenture Notes shall be authenticated
and delivered solely by the Trustee or an authenticating agent appointed by the
Trustee;

(ii) All rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
law of any jurisdiction in which any particular act or acts are to be performed,
the Trustee shall be incompetent or unqualified to perform, such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Indenture Collateral or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;

(iii) No trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and

(iv) The Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.

 

58



--------------------------------------------------------------------------------

(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Base Indenture and the
conditions of this Article 10. Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Base Indenture and any Series Supplement, specifically including every provision
of this Base Indenture or any Series Supplement relating to the conduct of,
affecting the liability of, or affording protection to, the Trustee. Every such
instrument shall be filed with the Trustee and a copy thereof given to ZVF.

(d) Any separate trustee or co-trustee may at any time constitute the Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this Base
Indenture or any Series Supplement on its behalf and in its name. If any
separate trustee or co-trustee shall die, become incapable of acting, resign or
be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

Section 10.10. Representations and Warranties of Trustee.

The Trustee represents and warrants to ZVF and the Indenture Noteholders that:

(i) The Trustee is a New York banking corporation, duly organized, existing and
in good standing under the laws of the State of New York;

(ii) The Trustee has full power, authority and right to execute, deliver and
perform this Base Indenture and any Series Supplement issued concurrently with
this Base Indenture and to authenticate the Indenture Notes, and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Base Indenture and any Series Supplement issued concurrently with this Base
Indenture and to authenticate the Indenture Notes;

(iii) This Base Indenture has been duly executed and delivered by the Trustee;
and

(iv) The Trustee meets the requirements of eligibility as a trustee hereunder
set forth in Section 10.8.

Section 10.11. ZVF Indemnification of the Trustee.

ZVF shall indemnify and hold harmless the Trustee or any predecessor Trustee and
their respective directors, officers, agents and employees from and against any
loss, liability, claim, expense (including taxes, other than taxes based upon,
measured by or determined by the income of the Trustee or such predecessor
Trustee), damage or injury suffered or sustained by reason of any acts,
omissions or alleged acts or omissions arising out of or in connection with the
activities of the Trustee or such predecessor Trustee pursuant to this Base
Indenture or any Series Supplement, including but not limited to any judgment,
award, settlement, reasonable attorneys’ fees and other costs or expenses
reasonably incurred in connection with the defense of any actual or threatened
action, proceeding, claim (whether asserted by ZVF or any Indenture Noteholder
or any other Person) or liability in connection with the exercise or performance
of any of its powers or duties hereunder, or in connection with enforcing the
provisions of this Section 10.11; provided, however, that ZVF shall not
indemnify the Trustee, any predecessor Trustee or their respective directors,
officers, employees or agents if such acts, omissions or alleged acts or
omissions constitute bad faith, willful misconduct or negligence by the Trustee
or the Collateral Agent or such predecessor Trustee, as the case may be. The
indemnity provided herein shall survive the termination of the Indenture and the
resignation and removal of the Trustee.

 

59



--------------------------------------------------------------------------------

ARTICLE XI    DISCHARGE OF INDENTURE

Section 11.1. Termination of ZVF’s Obligations.

(a) The Indenture shall cease to be of further effect (except that (i) ZVF’s
obligations under Section 10.5 and Section 10.11, (ii) the Trustee’s and Paying
Agent’s obligations under Section 11.3 and (iii) the Indenture Noteholders’ and
the Trustee’s obligations under Section 13.15 shall survive) when all
Outstanding Indenture Notes theretofore authenticated and issued (other than
destroyed, lost or stolen Indenture Notes which have been replaced or paid) have
been delivered to the Trustee for cancellation and ZVF has paid all sums payable
hereunder and under each Series Supplement.

(b) In addition, except as may be provided to the contrary in any Series
Supplement, ZVF may terminate all of its obligations under the Indenture if:

(i) ZVF irrevocably deposits in trust with the Trustee or at the option of the
Trustee, with a trustee reasonably satisfactory to the Trustee and ZVF under the
terms of an irrevocable trust agreement in form and substance satisfactory to
the Trustee, money or U.S. Government Obligations in an amount sufficient, in
the opinion of a nationally recognized firm of independent certified public
accountants expressed in a written certification thereof delivered to the
Trustee, to pay, when due, principal and interest on the Indenture Notes to
maturity or redemption, as the case may be, and to pay all other sums payable by
it hereunder and under each Series Supplement; provided, however, that (1) the
trustee of the irrevocable trust shall have been irrevocably instructed to pay
such money or the proceeds of such U.S. Government Obligations to the Trustee
and (2) the Trustee shall have been irrevocably instructed to apply such money
or the proceeds of such U.S. Government Obligations to the payment of said
principal and interest with respect to the Indenture Notes;

(ii) ZVF delivers to the Trustee an Officer’s Certificate of ZVF stating that
all conditions precedent to satisfaction and discharge of the Indenture have
been complied with, and an Opinion of Counsel to the same effect;

(iii) ZVF delivers to the Trustee an Officer’s Certificate of ZVF stating that
no Potential Amortization Event or Amortization Event shall have occurred and be
continuing on the date of such deposit; and

(iv) the Rating Agency Condition with respect to each Series of Indenture Notes
Outstanding that is rated by a Rating Agency shall have been satisfied with
respect to such deposit and termination of obligations pursuant to this
Section 11.1.

 

60



--------------------------------------------------------------------------------

Then, the Indenture shall cease to be of further effect (except as provided in
this Section 11.1), and the Trustee, on demand of ZVF, shall execute proper
instruments acknowledging confirmation of and discharge under the Indenture.

(c) After such irrevocable deposit made pursuant to Section 11.1(b) and
satisfaction of the other conditions set forth herein, the Trustee upon request
shall acknowledge in writing the discharge of ZVF’s obligations under the
Indenture except for those surviving obligations specified above.

In order to have money available on a payment date to pay principal or interest
on the Indenture Notes, the U.S. Government Obligations shall be payable as to
principal or interest at least one Business Day before such payment date in such
amounts as will provide the necessary money. U.S. Government Obligations shall
not be callable at the issuer’s option.

(d) The representations and warranties set forth in Article 7 of this Base
Indenture shall survive for so long as any Series of Notes are Outstanding, and
may not be waived with respect to any Series of Notes Outstanding.

Section 11.2. Application of Trust Money.

The Trustee or a trustee satisfactory to the Trustee and ZVF shall hold in trust
money or U.S. Government Obligations deposited with it pursuant to Section 11.1.
The Trustee shall apply the deposited money and the money from U.S. Government
Obligations through the Paying Agent in accordance with the Indenture to the
payment of principal and interest on the Indenture Notes. The provisions of this
Section 11.2 shall survive the expiration or earlier termination of the
Indenture.

Section 11.3. Repayment to ZVF.

The Trustee and the Paying Agent shall promptly pay to ZVF upon written request
any excess money or, pursuant to Sections 2.10 and 2.14, return any Indenture
Notes held by them at any time.

Subject to Section 2.6(c), the Trustee and the Paying Agent shall pay to ZVF
upon written request any money held by them for the payment of principal or
interest that remains unclaimed for two years after the date upon which such
payment shall have become due.

The provisions of this Section 11.3 shall survive the expiration or earlier
termination of the Indenture.

ARTICLE XII    AMENDMENTS

Section 12.1. Without Consent of the Noteholders.

(a) Without the consent of any Indenture Noteholder, ZVF and the Trustee, at any
time and from time to time, may enter into one or more Supplements hereto, in
form satisfactory to the Trustee, for any of the following purposes:

(i) to create a new Series of Indenture Notes (including, without limitation,
making such modifications to this Base Indenture and the other Related Documents
as may be required to issue a Segregated Series of Notes in accordance with
Section 2.3(b));

 

61



--------------------------------------------------------------------------------

(ii) to add to the covenants of ZVF for the benefit of any Indenture Noteholders
(and if such covenants are to be for the benefit of less than all Series of
Indenture Notes, stating that such covenants are expressly being included solely
for the benefit of such Series of Indenture Notes) or to surrender any right or
power herein conferred upon ZVF (provided, however, that ZVF will not pursuant
to this subsection 12.1(a)(ii) surrender any right or power it has under the
Related Documents);

(iii) to mortgage, pledge, convey, assign and transfer to the Trustee any
property or assets as security for the Notes or any Segregated Series of Notes
and to specify the terms and conditions upon which such property or assets are
to be held and dealt with by the Trustee and to set forth such other provisions
in respect thereof as may be required by the Indenture or as may, consistent
with the provisions of the Indenture, be deemed appropriate by ZVF and the
Trustee, or to correct or amplify the description of any such property or assets
at any time so mortgaged, pledged, conveyed and transferred to the Trustee;

(iv) to cure any ambiguity, defect, or inconsistency or to correct or supplement
any provision contained herein or in any Series Supplement or in any Indenture
Notes issued hereunder;

(v) to provide for uncertificated Indenture Notes in addition to certificated
Indenture Notes;

(vi) to add to or change any of the provisions of the Indenture to such extent
as shall be necessary to permit or facilitate the issuance of Indenture Notes in
bearer form, registrable or not registrable as to principal, and with or without
interest coupons;

(vii) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee with respect to the Indenture Notes of one or more Series of
Indenture Notes and to add to or change any of the provisions of the Indenture
as shall be necessary to provide for or facilitate the administration of the
trusts hereunder by more than one Trustee; or

(viii) to correct or supplement any provision herein or in any Series Supplement
which may be inconsistent with any other provision herein or therein or to make
any other provisions with respect to matters or questions arising under this
Base Indenture or in any Series Supplement;

provided, however, that, as evidenced by an Officer’s Certificate of ZVF, such
action shall not adversely affect in any material respect the interests of any
Indenture Noteholder or Enhancement Provider; provided, further, that ZVF has
satisfied the Rating Agency Condition with respect to each Series of Indenture
Notes Outstanding with respect to such action.

 

62



--------------------------------------------------------------------------------

(b) Upon the request of ZVF and receipt by the Trustee of the documents
described in Section 2.2, the Trustee shall join with ZVF in the execution of
any Series Supplement authorized or permitted by the terms of this Base
Indenture and shall make any further appropriate agreements and stipulations
which may be therein contained, but the Trustee shall not be obligated to enter
into such Series Supplement which affects its own rights, duties or immunities
under this Base Indenture or otherwise.

Section 12.2. With Consent of the Noteholders.

(a) Except as provided in Section 12.1, the provisions of this Base Indenture
and any Series Supplement (unless otherwise provided in such Series Supplement)
may from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to in writing by ZVF, the
Trustee and the Requisite Indenture Investors (or the Required Noteholders of a
Series of Indenture Notes, in respect of any amendment, modification or waiver
to the Series Supplement with respect to such Series of Indenture Notes or any
amendment, modification or waiver to this Base Indenture which materially
adversely affects only the Indenture Noteholders of such Series of Indenture
Notes and does not materially adversely affect the Indenture Noteholders of any
other Series of Indenture Notes, as substantiated by an Officer’s Certificate of
ZVF to such effect); provided, that the Rating Agency Condition with respect to
each Series of Indenture Notes Outstanding that is rated by a Rating Agency
shall have been satisfied with respect to each such amendment or modification;
provided, further that (i) any amendment, modification or waiver of this Base
Indenture that materially and adversely affects only the Notes, as evidenced by
an Officer’s Certificate of ZVF, shall require the consent of the Requisite
Investors rather than the Requisite Indenture Investors; (ii) this Indenture may
be amended by ZVF without the consent of any Indenture Noteholders for the
purpose of amending the definition of the term “Ineligible Non-Investment Grade
Manufacturer Receivable Amount” (including by the exclusion of any
Non-Investment Grade Manufacturer from such definition); provided that the
Rating Agency Condition with respect to each Series of Indenture Notes
Outstanding that is rated by a Rating Agency shall have been satisfied with
respect to any such amendment; and (iii) ZVF shall be permitted to issue any
Subordinated Series of Indenture Notes and effect any amendments hereto
reasonably necessary to effect such issuance without the consent of any
Indenture Noteholder (other than the Required Noteholders of each previously
issued Subordinated Series of Indenture Notes); provided that the Rating Agency
Condition with respect to each Series of Indenture Notes Outstanding that is
rated by a Rating Agency shall have been satisfied with respect to such issuance
of such Subordinated Series of Indenture Notes.

(b) Notwithstanding the foregoing (but subject to the first proviso in the
immediately preceding sentence):

(i) any modification of this Section 12.2, any requirement hereunder that any
particular action be taken by Indenture Noteholders holding the relevant
percentage in Principal Amount of the Indenture Notes, any change in the
definition of the terms “Aggregate Asset Amount”, “Aggregate Asset Amount
Deficiency”, “Eligible Manufacturer”, “Eligible Manufacturer Program”, “Eligible
Program Manufacturer”, “Ineligible Asset Amount”, “Limited Liquidation Event of
Default”, “Liquidation Event of Default” or “Manufacturer Program” or the
applicable amount of Enhancement shall require the consent of each Noteholder
materially adversely affected thereby;

 

63



--------------------------------------------------------------------------------

(ii) any amendment, waiver or other modification that would (A) extend the due
date for, or reduce the amount of any scheduled repayment or prepayment of
principal of or interest on any Indenture Note (or reduce the principal amount
of or rate of interest on any Indenture Note) shall require the consent of each
affected Indenture Noteholder; (B) affect adversely in any material respect the
interests, rights or obligations of any Indenture Noteholder individually in
comparison to any other Indenture Noteholder shall require the consent of such
Indenture Noteholder; or (C) amend or otherwise modify any Amortization Event
shall require the consent of each Indenture Noteholder materially adversely
affected thereby; and

(iii) any amendment, waiver or other modification that would (A) approve the
assignment or transfer by ZVF of any of its rights or obligations hereunder or
under any other Related Documents to which it is a party, except pursuant to the
express terms hereof or thereof; or (B) release any obligor under any Related
Documents to which it is a party, except pursuant to the express terms hereof or
of such Related Document, shall require in each case the consent of Indenture
Noteholders holding not less than 66 2/3% of the Aggregate Indenture Principal
Amount; provided, however, that any such amendment, waiver, or other
modification relating to a Related Document that relates solely to a single
Series of Indenture Notes (as evidenced by an Officer’s Certificate of ZVF)
shall require only the consent of Indenture Noteholders holding not less than
66 2/3% of the Principal Amount of such Series of Indenture Notes; provided,
further that with respect to any such amendment, waiver or other modification
relating to a Related Document or portion thereof that does not adversely affect
in any material respect a Series of Indenture Notes, as evidenced by an
Officer’s Certificate of ZVF, then such Series of Indenture Notes shall be
deemed not to be outstanding for purposes of the foregoing consent (and the
calculation of Aggregate Indenture Principal Amount shall be modified
accordingly).

(c) No failure or delay on the part of any Indenture Noteholder or the Trustee
in exercising any power or right under the Indenture or any other Related
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.

Section 12.3. Supplements and Amendments.

Each amendment or other modification to the Indenture or the Indenture Notes
shall be set forth in a Supplement. The initial effectiveness of each Supplement
shall be subject to the satisfaction of the Rating Agency Condition with respect
to each Series of Indenture Notes Outstanding that is rated by a Rating Agency
and the delivery to the Trustee of (i) an Opinion of Counsel that such
Supplement is authorized by the Indenture and the conditions precedent set forth
herein and in such Series Supplement with respect thereto have been satisfied
and that it will be valid and binding upon ZVF in accordance with its terms and
(ii) the delivery of any indemnity required by the Trustee pursuant to
Section 12.6. In addition to the manner provided in Sections 12.1 and 12.2, each
Series Supplement may be amended as provided in such Series Supplement.

 

64



--------------------------------------------------------------------------------

Section 12.4. Revocation and Effect of Consents.

Until an amendment or waiver becomes effective, a consent to it by an Indenture
Noteholder of an Indenture Note is a continuing consent by the Indenture
Noteholder and every subsequent Indenture Noteholder of an Indenture Note or
portion of an Indenture Note that evidences the same debt as the consenting
Indenture Noteholder’s Indenture Note, even if notation of the consent is not
made on any Indenture Note. However, any such Indenture Noteholder or subsequent
Indenture Noteholder may revoke the consent as to his Indenture Note or portion
of an Indenture Note if the Trustee receives written notice of revocation before
the date the amendment or waiver becomes effective. An amendment or waiver
becomes effective in accordance with its terms and thereafter binds every
Indenture Noteholder. ZVF may fix a record date for determining which Indenture
Noteholders must consent to such amendment or waiver.

Section 12.5. Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment or waiver on
any Indenture Note thereafter authenticated. ZVF, in exchange for all Indenture
Notes, may issue and the Trustee shall authenticate new Indenture Notes that
reflect the amendment or waiver. Failure to make the appropriate notation or
issue a new Indenture Note shall not affect the validity and effect of such
amendment or waiver.

Section 12.6. The Trustee to Sign Amendments, etc.

The Trustee shall sign any Supplement authorized pursuant to this Article 12 if
the Supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If it does, the Trustee may, but need not, sign it.
In signing such Supplement, the Trustee shall be entitled to receive, if
requested, an indemnity reasonably satisfactory to it and to receive and,
subject to Section 10.1, shall be fully protected in relying upon, an Officer’s
Certificate of ZVF and an Opinion of Counsel as conclusive evidence that such
Supplement is authorized or permitted by the Indenture and that all conditions
precedent have been satisfied, and that it will be valid and binding upon ZVF in
accordance with its terms.

ARTICLE XIII     MISCELLANEOUS

Section 13.1. Notices.

(a) Any notice or communication by ZVF or the Trustee to the other shall be in
writing and delivered in person or mailed by first-class mail (registered or
certified, return receipt requested), telex, telecopier or overnight air courier
guaranteeing next day delivery, to the other’s address:

If to ZVF:

Zipcar Vehicle Financing LLC

c/o       Zipcar, Inc.

            25 First Street, 4th Floor

            Cambridge, MA 02141

 

65



--------------------------------------------------------------------------------

Attn: Dean Breda

Phone: (617) 995-4231

Fax: (617) 995-4300

with a copy to the Administrator:

Zipcar, Inc.

25 First Street, 4th Floor

Cambridge, MA 02141

Attn: Edward Goldfinger

Phone: (617) 995-4231

Fax: (617) 995-4300

If to the Trustee:

Deutsche Bank Trust Company Americas

60 Wall Street 26th Floor, Mail Stop NYC60-2606

New York, New York 10005

Attention: Alternative and Structured Finance Services

Phone: (212) 250-2946

Fax: (212) 553-2460

If to an Enhancement Provider, at the address provided in the applicable
Enhancement Agreement.

ZVF or the Trustee by notice to the other may designate additional or different
addresses for subsequent notices or communications; provided, however, ZVF may
not at any time designate more than a total of three (3) addresses to which
notices must be sent in order to be effective.

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given five
(5) days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one Business
Day after the date that such notice is delivered to such overnight courier.

Notwithstanding any provisions of the Indenture to the contrary, the Trustee
shall have no liability based upon or arising from the failure to receive any
notice required by or relating to the Indenture or the Indenture Notes.

If ZVF mails a notice or communication to Indenture Noteholders, it shall mail a
copy to the Trustee at the same time.

 

66



--------------------------------------------------------------------------------

(b) Where the Indenture provides for notice to Indenture Noteholders of any
event, such notice shall be sufficiently given (unless otherwise herein
expressly provided) if sent in writing and mailed, first-class postage prepaid,
to each Indenture Noteholder affected by such event, at its address as it
appears in the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed (if any) for the giving of such notice. In
any case where notice to an Indenture Noteholder is given by mail, neither the
failure to mail such notice, nor any defect in any notice so mailed, to any
particular Indenture Noteholder shall affect the sufficiency of such notice with
respect to other Indenture Noteholders, and any notice which is mailed in the
manner herein provided shall be conclusively presumed to have been duly given.
Where the Indenture provides for notice in any manner, such notice may be waived
in writing by any Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Indenture Noteholders shall be filed with the Trustee, but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

In the case by reason of the suspension of regular mail service or by reason of
any other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made that is satisfactory to the Trustee shall
constitute a sufficient notification for every purpose hereunder.

Section 13.2. Communication by Noteholders With Other Noteholders.

Indenture Noteholders may communicate with other Indenture Noteholders with
respect to their rights under the Indenture or the Indenture Notes.

Section 13.3. Certificate as to Conditions Precedent.

Upon any request or application by ZVF to the Trustee to take any action under
the Indenture, ZVF shall furnish to the Trustee an Officer’s Certificate of ZVF
in form and substance reasonably satisfactory to the Trustee (which shall
include the statements set forth in Section 13.4) stating that, in the opinion
of the signers, all conditions precedent and covenants, if any, provided for in
the Indenture relating to the proposed action have been complied with.

Section 13.4. Statements Required in Certificate.

Each certificate with respect to compliance with a condition or covenant
provided for in the Indenture shall include:

(a) a statement that the Person giving such certificate has read such covenant
or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements contained in such certificate are based;

(c) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

67



--------------------------------------------------------------------------------

Section 13.5. Rules by the Trustee.

The Trustee may make reasonable rules for action by or at a meeting of Indenture
Noteholders.

Section 13.6. Duplicate Originals.

The parties may sign any number of copies of this Base Indenture. One signed
copy is enough to prove this Base Indenture.

Section 13.7. Benefits of Indenture.

Except as set forth in a Series Supplement, nothing in this Base Indenture or in
the Indenture Notes, expressed or implied, shall give to any Person, other than
the parties hereto and their successors hereunder and the Indenture Noteholders,
any benefit or any legal or equitable right, remedy or claim under the
Indenture.

Section 13.8. Payment on Business Day.

In any case where any Payment Date, redemption date or maturity date of any
Indenture Note shall not be a Business Day, then (notwithstanding any other
provision of the Indenture) payment of interest or principal (and premium, if
any), as the case may be, need not be made on such date but may be made on the
next succeeding Business Day with the same force and effect as if made on the
Payment Date, redemption date, or maturity date; provided, however. that no
interest shall accrue for the period from and after such Payment Date,
redemption date, or maturity date, as the case may be.

Section 13.9. Governing Law.

THIS BASE INDENTURE, AND ALL MATTERS ARISING OUT OF OR RELATING THERETO IN ANY
WAY WHATSOEVER (WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Section 13.10. Submission To Jurisdiction; Waivers.

ZVF hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

68



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to ZVF at its address set
forth in Section 13.1 or at such other address of which the Trustee shall have
been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.10 any special, exemplary, punitive or consequential damages.

Section 13.11. Successors.

All agreements of ZVF in the Indenture and the Indenture Notes shall bind its
successor; provided, however, except as provided in Section 12.2(b)(iii), ZVF
may not assign its obligations or rights under the Indenture or any Related
Document (other than any Related Document or, in the case of collateral
assignments, portion thereof relating solely to a Segregated Series of Notes).
All agreements of the Trustee in the Indenture shall bind its successor.

Section 13.12. Severability.

In case any provision in this Base Indenture or in the Indenture Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 13.13. Counterpart Originals.

The parties may sign any number of copies of this Base Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement.

Section 13.14. Table of Contents, Headings, etc.

The Table of Contents and headings of the Articles and Sections of this Base
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

Section 13.15. Termination; Indenture Collateral.

This Base Indenture, and any grants, pledges and assignments hereunder, shall
become effective concurrently with the issuance of the first Series of Indenture
Notes and shall terminate when (a) all Note Obligations and all similar
obligations with respect to each Segregated Series of Notes shall have been
fully paid and satisfied, (b) the obligations of each Enhancement Provider under
any Enhancement and Related Documents have terminated, and (c) any Enhancement
shall have terminated, at which time the Trustee, at the request of ZVF and upon
receipt of an Officer’s Certificate of ZVF to the effect that the conditions in
clauses (a), (b) and (c) above have been complied with and upon receipt of a
certificate from the Trustee and each Enhancement Provider to the effect that
the conditions in clauses (a), (b) and (c) above have been complied with, shall
reassign (without recourse upon, or any warranty whatsoever by, the Trustee) and
deliver all Indenture Collateral and documents then in the custody or possession
of the Trustee promptly to ZVF.

 

69



--------------------------------------------------------------------------------

ZVF and the Indenture Noteholders hereby agree that, if any funds remain on
deposit in the Collection Account on any date on which no Series of Notes is
Outstanding or each Series Supplement related to a Series of Notes has been
terminated, upon request, such amounts shall be released by the Trustee and paid
to ZVF.

Section 13.16. No Bankruptcy Petition Against ZVF.

Each of the Indenture Noteholders and the Trustee hereby covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of the latest maturing Indenture Note, it will not institute against, or join
with, encourage or cooperate with any other Person in instituting, against ZVF
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any Federal or state bankruptcy or
similar law; provided, however, that nothing in this Section 13.16 shall
constitute a waiver of any right to indemnification, reimbursement or other
payment from ZVF pursuant to this Base Indenture. In the event that any such
Indenture Noteholder or the Trustee takes action in violation of this
Section 13.16, ZVF shall file or cause to be filed an answer with the bankruptcy
court or otherwise properly contesting the filing of such a petition by any such
Indenture Noteholder or the Trustee against ZVF or the commencement of such
action and raising the defense that such Indenture Noteholder or the Trustee has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 13.16 shall survive the termination of
the Indenture, and the resignation or removal of the Trustee. Nothing contained
herein shall preclude participation by any Indenture Noteholder or the Trustee
in the assertion or defense of its claims in any such proceeding involving ZVF.

Section 13.17. No Recourse.

The obligations of ZVF under the Indenture are solely the obligations of ZVF. No
recourse shall be had for the payment of any amount owing in respect of any fee
hereunder or any other obligation or claim arising out of or based upon the
Indenture against any member, employee, officer or director of ZVF. Fees,
expenses, costs or other obligations payable by ZVF under the Indenture shall be
payable by ZVF to the extent and only to the extent that ZVF is reimbursed
therefor pursuant to any of the Related Documents, or funds are then available
or thereafter become available for such purpose pursuant to Article 5. In the
event that ZVF is not reimbursed for such fees, expenses, costs or other
obligations or that sufficient funds are not available for their payment
pursuant to Article 5, the excess unpaid amount of such fees, expenses, costs or
other obligations shall in no event constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against, or corporate obligation of, ZVF.
Nothing in this Section 13.17 shall be construed to limit the Trustee from
exercising its rights hereunder with respect to the Collateral.

 

70



--------------------------------------------------------------------------------

Section 13.18. Waiver of Jury Trial.

EACH OF ZVF AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THE INDENTURE, THE INDENTURE NOTES OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.19. Patriot Act.

The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act Deutsche Bank Trust Company Americas, like all financial
institutions and in order to help fight the funding of terrorism and money
laundering, are required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account. The parties to this Agreement agree that they will provide Deutsche
Bank Trust Company Americas with such information as it may reasonably request
in order for Deutsche Bank Trust Company Americas to satisfy the requirements of
the USA Patriot Act.

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustee and ZVF have caused this Base Indenture to be
duly executed by their respective duly authorized officers as of the day and
year first written above.

 

ZIPCAR VEHICLE FINANCING LLC, as Issuer By:  

/s/ Edward Goldfinger

  Name: Edward Goldfinger   Title: Treasurer

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

By:  

/s/ Irene Siegel

  Name: Irene Siegel   Title: Vice President By:  

/s/ Maria Inoa

  Name: Maria Inoa   Title: Associate

 

72



--------------------------------------------------------------------------------

SCHEDULE I

TO THE

BASE INDENTURE

DEFINITIONS LIST

“Account Collateral” means ZVF’s right, title and interest in, to and under all
of the assets, property and interests in property, whether now owned or
hereafter acquired or created, pursuant to Section 3.1(a)(ii) and (iii) of this
Base Indenture.

“Accrued Amounts” means, with respect to any Series of Notes (or any class of
such Series of Notes), the amount, if any, specified in the applicable Series
Supplement.

“Accumulation Period” means, with respect to any Series of Notes, the period, if
any, specified in the applicable Supplement.

“Acura” means Acura, a division of the Honda Motor Company, and its successors.

“Adjusted Aggregate Asset Amount” with respect to any Series of Notes, has the
meaning specified in the applicable Series Supplement.

“Administration Agreement” means the Amended and Restated Administration
Agreement, dated as of May 11, 2011, by and among the Administrator, ZVF and the
Trustee, as amended, modified or supplemented from time to time in accordance
with its terms.

“Administrator” means Zipcar, in its capacity as the administrator under the
Administration Agreement, or any successor Administrator thereunder.

“Administrator Default” means any of the events described in Section 8(c) of the
Administration Agreement.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” means the power to direct the management and
policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.

“Affiliate Issuer” means, with respect to any Indenture Notes, any special
purpose entity that is an Affiliate of Zipcar that has entered into financing
arrangements secured by such Series of Indenture Notes pursuant to which such
Affiliate has assigned all voting, consent and control rights associated with
such Series of Indenture Notes to Persons that are not Affiliates of Zipcar;
provided, however, that such entity shall not be considered an Affiliate Issuer
with respect to any other Indenture Notes.

“Agent” means any Registrar or Paying Agent.



--------------------------------------------------------------------------------

“Aggregate Asset Amount” means, as of any date of determination, the amount
equal to the sum, rounded to the nearest $100,000, of (i) the Net Book Value of
all Program Vehicles that are Eligible Vehicles as of such date and not turned
in to and accepted by the Manufacturer thereof pursuant to its Manufacturer
Program, not delivered and accepted for Auction pursuant to a Manufacturer
Program or not otherwise sold or deemed to be sold under the Related Documents,
plus (ii) the Net Book Value of all Non-Program Vehicles that are Eligible
Vehicles as of such date not sold or deemed to be sold under the Related
Documents, plus (iii) the aggregate amount of Manufacturer Receivables (other
than Excluded Payments) payable to ZVF as of such date by Manufacturers with
respect to Vehicles that were Eligible Vehicles when turned in to and accepted
by such Manufacturers or delivered and accepted for Auction, plus (iv) with
respect to Eligible Vehicles that have been turned in to and accepted by the
Manufacturer, delivered and accepted for Auction or otherwise sold or become a
Casualty, any accrued and unpaid Casualty Payments or Termination Payments with
respect to such Eligible Vehicles as of such date under the ZVF Lease, plus
(v) with respect to Eligible Vehicles that have been turned in to and accepted
by the Manufacturer, delivered and accepted for Auction or otherwise sold, any
accrued and unpaid Monthly Base Rent with respect to such Eligible Vehicles
under the ZVF Lease as of such date, plus (vi) with respect to Eligible Vehicles
that were Program Vehicles sold by ZVF to a third party pursuant to
Section 2.5(a) of the ZVF Lease, any non-return incentives payable to ZVF under
a Manufacturer Program by an Eligible Program Manufacturer in respect of the
sale of such Vehicles outside of the related Manufacturer Program as of such
date, plus (vii) if such date is during the period from and including a
Determination Date to but excluding the next Payment Date, accrued and unpaid
Monthly Base Rent payable on the next Payment Date with respect to all Eligible
Vehicles as of such date that have not been turned in to and accepted by the
Manufacturer thereof pursuant to a Manufacturer Program, not been delivered and
accepted for Auction pursuant to a Manufacturer Program and not otherwise been
sold or deemed to be sold under the Related Documents, plus (viii) the amount of
cash and Permitted Investments on deposit in the Collection Account, minus
(ix) any Ineligible Asset Amount on such date.

“Aggregate Asset Amount Deficiency” means, with respect to any date of
determination, the amount, if any, by which the Aggregate Required Asset Amount
on such date exceeds the Aggregate Asset Amount on such date.

“Aggregate Indenture Principal Amount” means, the sum of (a) the Aggregate
Principal Amount, (b) the sum of the Principal Amounts with respect to all
Segregated Series of Notes then Outstanding and (c) the sum of the unutilized
purchase commitments of the Committed Purchasers (excluding, in each case, for
the purposes of making the foregoing calculation, any Indenture Notes held by
any Affiliate of Zipcar (other than a Committed Purchaser or an Affiliate Issuer
with respect to such Indenture Notes)).

“Aggregate Principal Amount” means the sum of the Principal Amounts with respect
to all Series of Notes then Outstanding.

“Aggregate Required Asset Amount” means, on any date of determination, the sum
of the Required Asset Amount with respect to each Series of Notes Outstanding on
such date.

“Alfa Romeo” means Alfa Romeo Automobiles S.p.A., an Italian corporation, and
its successors.

 

2



--------------------------------------------------------------------------------

“Amortization Commencement Date” means, with respect to a Series of Notes, the
date on which an Amortization Event for such Series is deemed to have occurred
pursuant to Section 9.1 of the Base Indenture.

“Amortization Event” with respect to each Series of Notes, has the meaning
specified in Section 9.1 of the Base Indenture.

“Amortization Period” means, with respect to any Series of Notes, the period
following the Revolving Period which shall be the Accumulation Period, the
Controlled Amortization Period or the Rapid Amortization Period, each as defined
in the applicable Series Supplement.

“Annual Noteholders’ Tax Statement” has the meaning specified in Section 4.2(b)
of the Base Indenture.

“Applicants” has the meaning specified in Section 2.7 of the Base Indenture.

“Assignment Agreement” means the agreement with respect to each Manufacturer and
its Manufacturer Program, entered into or to be entered into between Zipcar and
ZVF in favor of the Collateral Agent and acknowledged by such Manufacturer,
assigning to ZVF and further assigning to the Collateral Agent on behalf of the
Trustee for the benefit of the Noteholders certain of Zipcar’s rights, title and
interest in and to such Manufacturer’s Manufacturer Program as such rights,
title and interest relate to passenger automobiles and light-duty trucks
purchased and to be purchased by ZVF from such Manufacturer under such
Manufacturer Program.

“Auction” means the set of procedures specified in a Guaranteed Depreciation
Program for sale or disposition of Program Vehicles through auctions and at
auction sites designated by such Program Vehicles’ Manufacturer pursuant to such
Guaranteed Depreciation Program.

“Audi” means Audi of America, LLC, a Delaware limited liability company, and its
successors.”

“Authorized Officer” means (a) as to ZVF, any of the President, any Vice
President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of ZVF and (b) as to the Servicer, the Administrator or the
Lessee, any of the Chief Executive Officer, Chief Financial Officer, President,
any Vice President, the Treasurer, any Assistant Treasurer, the Secretary or any
Assistant Secretary of the Servicer, Administrator or Lessee, as applicable.

“Back-Up Administration Agreement” means the Amended and Restated Back-Up
Administration Agreement, dated as of May 11, 2011, by and among the
Administrator, ZVF, the Trustee and Lord Securities Corporation, as back-up
administrator (as the same may be amended, modified or supplemented from time to
time in accordance with its terms), and any successor agreement entered into
with a successor back-up administrator in accordance with the foregoing
agreement and the other Related Documents.

“Back-Up Disposition Agent Agreement” means the Amended and Restated Back-Up
Disposition Agent Agreement, dated as of May 11, 2011, by and among Fiserv
Automotive Solutions, Inc., the Servicer, ZVF, the Trustee and the Collateral
Agent (as the same may be amended, modified or supplemented from time to time in
accordance with its terms), and any successor agreement entered into with a
successor back-up disposition agent in accordance with the foregoing agreement
and the other Related Documents.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.

“Base Indenture” means the Amended and Restated Base Indenture, dated as of
May 11, 2011, between ZVF and the Trustee, as amended, modified or supplemented
from time to time in accordance with its terms, exclusive of Series Supplements.

“BMW” means Bayerische Motoren Werke Aktiengesellschaft, a German corporation,
and its successors.

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person, or, in any case, any authorized committee of such Board of
Directors.

“Book-Entry Notes” means beneficial interests in the Indenture Notes, ownership
and transfers of which shall be evidenced or made through book entries by a
Clearing Agency as described in Section 2.12 of the Base Indenture; provided
that after the occurrence of a condition whereupon book-entry registration and
transfer are no longer permitted and Definitive Notes are issued to the Note
Owners, such Definitive Notes shall replace Book-Entry Notes.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.

“Capitalized Cost” means, unless otherwise specified in a Segregated Series
Lease with respect to ZVF Segregated Vehicles, with respect to each Vehicle, the
result of (a) the price paid for such Vehicle by ZVF to the Manufacturer, dealer
or other Person selling such Vehicle, as established by the invoice delivered in
connection with the purchase of such Vehicle, plus, (b) if not otherwise
included therein, with respect to any Program Vehicle, dealer profit to the
extent included in the capitalized cost of such Program Vehicle under the terms
of the applicable Manufacturer Program, or, with respect to any Vehicle not
subject to a Manufacturer Program, dealer profit to the extent included in the
capitalized cost of Program Vehicles of the same make, model and model year
under the terms of the applicable Manufacturer Program, plus (c) delivery
charges for such Vehicle, minus, (d) in the case of any Non-Program Vehicle, the
amount of any upfront incentive fees paid or payable to ZVF by the Manufacturer
of such Vehicle in respect of the purchase of such Vehicle.

“Carrying Charges” means for any Payment Date, without duplication, the sum of
(a) the product of (i) the Non-Segregated Series Percentage and (ii) all fees,
expenses and other amounts payable by ZVF to the Trustee under the Indenture,
(b) the Monthly Servicing Fee payable by ZVF to the Servicer pursuant to the ZVF
Lease on such Payment Date, (c) the sum of (i) all reasonable out-of-pocket
costs and expenses of ZVF incurred and unpaid in connection with the issuance of
each Series of Notes, including any fees payable to any Rating Agency in
connection with its rating of such Series of Notes and any fees or commissions
payable in connection with the sale of such Series of Notes, and (ii) the
product of (X) all reasonable out-of-pocket costs and expenses of ZVF incurred
and unpaid in connection with the execution, delivery and performance (including
the enforcement, waiver or amendment) of any Related Document (other than any
amounts included in clause (e) below) and (Y) the Non-Segregated Series
Percentage, (d) any amount owing to replacement, back-up or successor
disposition agents or administrators with respect to the ZVF Lease or any ZVF
Vehicle leased thereunder, (e) all fees, expenses and other amounts payable by
ZVF to any Person pursuant to any Related Document and (f) any amounts owing to
a counterparty under a Swap Agreement or a Series-Specific Swap Agreement
relating to a Series of Notes, less (g) any amounts due from a counterparty
under a Swap Agreement or a Series-Specific Swap Agreement relating to a Series
of Notes.

 

4



--------------------------------------------------------------------------------

“Casualty” means, with respect to any ZVF Vehicle, that (a) such ZVF Vehicle is
destroyed, seized or otherwise rendered permanently unfit or unavailable for
use, (b) such ZVF Vehicle is subject to recall by the manufacturer thereof and
the Lessee has not commenced the required repairs within 15 days of its receipt
of the related recall notice, (c) such ZVF Vehicle is lost or stolen and is not
recovered for 90 days following the occurrence thereof or (d) in the case of an
Eligible Program Vehicle not redesignated under Section 2.6 of the ZVF Lease,
the return of such ZVF Vehicle cannot, prior to the end of the applicable
Repurchase Period, be effected for any reason or the Manufacturer thereof did
not accept such ZVF Vehicle for repurchase under the terms of the applicable
Manufacturer Program, in either case, for any reason other than the
Manufacturer’s willful refusal or inability to comply with its obligations under
its Manufacturer Program.

“Casualty Payment” has the meaning specified in Section 6.2 of the ZVF Lease.

“Cede” means Cede & Co., a nominee of DTC.

“Certificated Security” means a “certificated security” within the meaning of
Section 8-102 of the applicable UCC.

“Certificate of Title” means, with respect to each Vehicle, the certificate of
title applicable to such Vehicle duly issued in accordance with the certificate
of title act or statute of the jurisdiction applicable to such Vehicle.

“Chapter 11 Proceedings” means proceedings under chapter 11 of the Bankruptcy
Code.

“Class” means, with respect to any Series of Indenture Notes, any one of the
classes of Indenture Notes of that Series of Indenture Notes as specified in the
applicable Series Supplement.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto,
or Euroclear or Clearstream.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book entry transfers and pledges of securities deposited with the Clearing
Agency.

 

5



--------------------------------------------------------------------------------

“Clearstream” means Clearstream Banking, societe anonyme.

“Closing Date” means the Initial Closing Date or any Series Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any successor statute of similar
import, in each case as in effect from time to time. References to sections of
the Code also refer to any successor sections.

“Collateral” means the collective reference to the Indenture Collateral and the
ZVF Vehicle Collateral.

“Collateral Account” means a “Collateral Account” (as such term is defined in
Section 2.4(a) of the Collateral Agency Agreement) into which amounts relating
to Vehicle Collateral are deposited pursuant to the terms of the Collateral
Agency Agreement.

“Collateral Agency Agreement” means the Amended and Restated Collateral Agency
Agreement, dated as of May 11, 2011, among ZVF, as grantor, Zipcar as servicer,
the Collateral Agent, and the Trustee, as secured party, as amended, modified or
supplemented from time to time in accordance with its terms.

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent under the Collateral Agency Agreement, and any successor
thereto or permitted assign in such capacity thereunder.

“Collateral Agreements” means the ZVF Lease, the Supplemental Documents, the
Assignment Agreements, the Administration Agreement, the Back-Up Administration
Agreement, the Back-Up Disposition Agent Agreement, the ZVF LLC Agreement and
any Swap Agreement.

“Collection Account” means securities account no. ZC1001.7 entitled “Deutsche
Bank Trust Company Americas, as Trustee, Securities Account of Zipcar Vehicle
Financing LLC” maintained by the Collection Account Securities Intermediary
pursuant to the Collection Account Control Agreement or any successor securities
account maintained pursuant to the Collection Account Control Agreement.

“Collection Account Control Agreement” means the agreement among ZVF, Deutsche
Bank Trust Company Americas, as securities intermediary, and the Trustee, dated
as of May 24, 2010, relating to the Collection Account, as the same may be
amended, modified or supplemented from time to time in accordance with its
terms.

“Collection Account Securities Intermediary” means Deutsche Bank Trust Company
Americas or any other securities intermediary that maintains the Collection
Account pursuant to the Collection Account Control Agreement.

“Collections” means, without duplication, all payments on the Collateral,
including, without limitation, (i) all payments by or on behalf of the Lessee
under the ZVF Lease, (ii) all proceeds of the ZVF Vehicles, including (A) all
payments made by or on behalf of any Manufacturer or auction dealer under the
related Manufacturer Program with respect to the ZVF Vehicles, but excluding
Excluded Payments, (B) all payments made by or on behalf of any other Person as
proceeds from the sale of ZVF Vehicles and (C) all insurance proceeds and
warranty payments in respect of the ZVF Vehicles, but excluding Excluded
Payments, whether such payments are in the form of cash, checks, wire transfers
or other forms of payment and whether in respect of principal, interest,
repurchase price, fees, expenses or otherwise, (iii) all Swap Payments relating
to Series of Notes, (iv) all deposits made from a Collateral Account to the
Collection Account and (v) all amounts earned on Permitted Investments of funds
in the Collection Account and to the extent so specified in a Series Supplement,
in a Series Account.

 

6



--------------------------------------------------------------------------------

“Committed Purchaser” means a Person that has committed to purchase a Series of
Indenture Notes from ZVF from time to time and that finances such purchases
with, among other things, the proceeds of commercial paper notes issued by such
Person or an Affiliate thereof.

“Company Order” and “Company Request” means a written order or request signed in
the name of ZVF by any one of its Authorized Officers and delivered to the
Trustee.

“Condition Report” means a condition report with respect to a Program Vehicle,
signed and dated by the Servicer and a Manufacturer or its agent in accordance
with the applicable Manufacturer Program.

“Consolidated Subsidiary” means, at any time, any Subsidiary or other entity the
accounts of which are consolidated with those of Zipcar in its consolidated
financial statements as of such time.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof.
Contingent Obligations shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the solvency of any balance sheet item, level of
income or financial condition of another or (iii) to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, if in the case of any agreement described under subclause
(i) or (ii) of this sentence the primary purpose or intent thereof is as
described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported.

 

7



--------------------------------------------------------------------------------

“Contractual Obligation” means, with respect to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Controlled Amortization Period” means, with respect to any Series of Notes, the
period, if any, specified in the applicable Series Supplement.

“Controlled Group” means, with respect to any Person, such Person, whether or
not incorporated, and any corporation, trade or business that is, along with
such Person, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and (c),
respectively, of the Code.

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered which
office at the Initial Closing Date is located at 60 Wall Street 26th Floor, Mail
Stop NYC60-2606 New York, New York 10005 Attention: Alternative and Structured
Finance Services, or at any other time at such other address as the Trustee may
designate from time to time by notice to the Indenture Noteholders and ZVF.

“Daily Collection Report” has the meaning specified in Section 4.1(a) of the
Base Indenture.

“Daimler” means Daimler AG, a German corporation, and its successors.

“Defaulting Manufacturer” has the meaning specified in Section 17(a) of the ZVF
Lease.

“Definitions List” means this Definitions List, as amended or modified from time
to time.

“Definitive Notes” has the meaning specified in Section 2.12(a) of the Base
Indenture.

“Depository” has the meaning specified in Section 2.12(a) of the Base Indenture.

“Depository Agreement” means, with respect to a Series of Indenture Notes having
Book-Entry Notes, the agreement among ZVF, the Trustee and the Clearing Agency,
or as otherwise provided in the applicable Series Supplement.

“Depreciation Charge” means, with respect to (a) any Eligible Program Vehicle,
the applicable depreciation charge set forth in the related Manufacturer Program
for such Eligible Program Vehicle calculated on a calendar month basis and
expressed as a percentage and (b) any Non-Program Vehicle, the scheduled monthly
depreciation charge (expressed as a percentage) for such ZVF Vehicle set forth
by ZVF in the Depreciation Schedule for such ZVF Vehicle. The monthly
Depreciation Charge for any such ZVF Vehicle shall be multiplied by the
Capitalized Cost for such ZVF Vehicle and shall be calculated with respect to
each calendar month. The Depreciation Charge for any ZVF Vehicle with respect to
the calendar month in which such ZVF Vehicle (x) becomes a ZVF Vehicle or (y) is
sold or suffers a Casualty, shall equal the product of (i) the Depreciation
Charge with respect to such calendar month for such ZVF Vehicle and (ii) 50%.

 

8



--------------------------------------------------------------------------------

“Depreciation Schedule” means the initial schedule of estimated monthly
depreciation percentages prepared by ZVF with respect to each type of
Non-Program Vehicle, as revised from time to time by ZVF, subject to Section 23
of the ZVF Lease.

“Determination Date” means the date three Business Days prior to each Payment
Date.

“Disposition Date” means with respect to any ZVF Vehicle, (i) if such ZVF
Vehicle was sold at Auction pursuant to a Guaranteed Depreciation Program or
returned to a Manufacturer for repurchase pursuant to a Repurchase Program, the
Turnback Date, (ii) if such ZVF Vehicle was sold to any Person (other than to a
Manufacturer pursuant to such Manufacturer’s Repurchase Program or at Auction
pursuant to its Guaranteed Depreciation Program), the date on which the proceeds
of such sale are deposited in the Collection Account or (iii) if such ZVF
Vehicle becomes a Casualty or an Ineligible Vehicle (except as a result of a
sale thereof), the date on which the Casualty Payment is paid by the Lessee to
the Trustee.

“Disposition Proceeds” means the net proceeds (other than the portion of the
Repurchase Price payable by the Manufacturer pursuant to a Manufacturer Program)
from the sale or disposition of a ZVF Vehicle to any Person, whether at an
Auction or otherwise.

“Distribution Account” means, with respect to any Series of Notes, an account
established as such pursuant to the applicable Series Supplement.

“Dollar” and the symbol “$” mean the lawful currency of the United States.

“DTC” means The Depository Trust Company.

“Due Date” means, with respect to any payment due from a Manufacturer or auction
dealer in respect of a Program Vehicle turned back for repurchase or sale
pursuant to the terms of the related Manufacturer Program, (i) if such
Manufacturer Program specifies a date when such payment is due, such date and
(ii) if such Manufacturer Program does not specify a date when such payment is
due, the thirtieth (30th) day after the Disposition Date for such Vehicle.

“Early Termination Payment” has the meaning specified in Section 13.4 of the ZVF
Lease.

“Eligible Deposit Account” means (a) a segregated identifiable trust account
established in the trust department of a Qualified Trust Institution or (b) a
separately identifiable deposit account established in the deposit taking
department of a Qualified Institution.

“Eligible Manufacturer” means (a) Acura, Alfa Romeo, Audi, BMW, Daimler, Fiat,
Ford, Honda, Hyundai, Infiniti, Kia, Lexus, Mazda, MINI, Nissan, Scion, Smart,
Subaru, Toyota, Volkswagen and Volvo and (b) any other Manufacturer
(i) designated in writing by the Administrator and (ii) with respect to which
the Rating Agency Condition with respect to each Series of Notes Outstanding
that is rated by a Rating Agency shall have been satisfied.

 

9



--------------------------------------------------------------------------------

“Eligible Manufacturer Program” means at any time a Manufacturer Program that is
in full force and effect with an Eligible Program Manufacturer; provided that
(a) with respect to any new Manufacturer Program (including a Manufacturer
Program of a new Eligible Program Manufacturer but excluding a new model year
Manufacturer Program of an existing Eligible Program Manufacturer unless such
new model year Manufacturer Program is covered by clause (b)) that is proposed
for consideration after the Restatement Effective Date as an Eligible
Manufacturer Program, prior to such new Manufacturer Program constituting an
“Eligible Manufacturer Program” hereunder, the Rating Agency Condition with
respect to each Series of Notes Outstanding that is rated by a Rating Agency
shall have been satisfied with respect to such Manufacturer Program, and
(b) with respect to any material change in the terms of any existing Eligible
Manufacturer Program, prior to such Manufacturer Program (including a material
change in a new model year Manufacturer Program of an Eligible Program
Manufacturer from the Manufacturer Program of such Eligible Program Manufacturer
for the previous model year), as changed, constituting an “Eligible Manufacturer
Program” hereunder, the Rating Agency Condition with respect to each Series of
Notes Outstanding that is rated by a Rating Agency shall have been satisfied
with respect to such change.

“Eligible Program Manufacturer” means (a) Toyota or (b) a Manufacturer (i) who,
at the time that such Manufacturer is proposed for consideration as an Eligible
Program Manufacturer, has a long term unsecured debt rating of at least “BBB-”
from S&P, at least “Baa3” from Moody’s, or (ii) with respect to which the Rating
Agency Condition with respect to each Series of Notes Outstanding that is rated
by a Rating Agency shall have been satisfied; provided, however, that for so
long as a Manufacturer Event of Default is occurring with respect to any such
Manufacturer, such Manufacturer shall not qualify as an Eligible Program
Manufacturer.

“Eligible Program Vehicle” means a Program Vehicle that is subject to an
Eligible Manufacturer Program on the Vehicle Operating Lease Commencement Date
for such Program Vehicle, unless it has been redesignated as a Non-Program
Vehicle pursuant to Section 2.6 of the ZVF Lease; provided, that if any such
Vehicle that has been redesignated as a Non-Program Vehicle is subsequently
redesignated as a Program Vehicle pursuant to Section 2.6 of the ZVF Lease,
solely for purposes of determining whether such Vehicle is an Eligible Program
Vehicle pursuant to this definition, the Vehicle Operating Lease Commencement
Date for any such Vehicle shall be deemed to be the date of any redesignation.

“Eligible Vehicle” means a ZVF Vehicle (i) that is not older than forty-eight
(48) months from (x) if the mileage with respect to such ZVF Vehicle is less
than 100 miles upon its becoming a ZVF Vehicle, the date of purchase of such ZVF
Vehicle by ZVF or (y) if the mileage with respect to such ZVF Vehicle is greater
than or equal to 100 miles upon its becoming a ZVF Vehicle, the date of the
original manufacturer invoice therefor, (ii) that has not suffered a Casualty,
(iii) the Certificate of Title for which is in the name of ZVF and notes the
Collateral Agent as the first lienholder (or, the Certificate of Title has been
submitted to the appropriate state authorities for such titling and notation),
(iv) that is owned by ZVF free and clear of all Liens other than Permitted Liens
and (v) that is designated as a ZVF Vehicle in accordance with the Collateral
Agency Agreement.

 

10



--------------------------------------------------------------------------------

“Enhancement” means, with respect to any Series of Indenture Notes, the rights
and benefits provided to the Indenture Noteholders of such Series of Indenture
Notes pursuant to any letter of credit, surety bond, cash collateral account,
overcollateralization, issuance of subordinated Indenture Notes, spread account,
guaranteed rate agreement, maturity guaranty facility, tax protection agreement,
interest rate swap or any other similar arrangement.

“Enhancement Agreement” means any contract, agreement, instrument or document
governing the terms of any Enhancement or pursuant to which any Enhancement is
issued or outstanding.

“Enhancement Amount” has the meaning specified, with respect to any Series of
Indenture Notes, in the applicable Series Supplement.

“Enhancement Deficiency” has the meaning specified, with respect to any Series
of Indenture Notes, in the applicable Series Supplement.

“Enhancement Provider” means the Person providing any Enhancement as designated
in the applicable Series Supplement, other than any Indenture Noteholders the
Notes of which are subordinated to any Class of Indenture Notes of the same
Series of Indenture Notes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or any
substantial part of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or

 

11



--------------------------------------------------------------------------------

(c) the Board of Directors or other similar governing body of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.

“Excess Damage Charges” means, with respect to any Program Vehicle, the amount
charged or deducted from the Repurchase Price by the Manufacturer of such
Vehicle due to (a) damage over a prescribed limit, (b) if applicable, damage not
subject to a prescribed limit and (c) missing equipment, in each case with
respect to such Vehicle at the time that such Vehicle is turned in to such
Manufacturer or its agent for repurchase or Auction pursuant to the applicable
Manufacturer Program.

“Excess Mileage Charges” means, with respect to any Program Vehicle, the amount
charged or deducted from the Repurchase Price by the Manufacturer of such
Vehicle due to the fact that such Vehicle has mileage over a prescribed limit at
the time that such Vehicle is turned in to such Manufacturer or its agent for
repurchase or Auction pursuant to the applicable Manufacturer Program.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Payments” means (a) all incentive payments payable by a Manufacturer
to Zipcar in connection with the purchase of Vehicles (but not any amounts
payable by a Manufacturer as an incentive for selling Program Vehicles outside
of the related Manufacturer Program), (b) all amounts payable by a Manufacturer
as compensation for the preparation of newly delivered vehicles, (c) all amounts
payable by a Manufacturer as compensation for interest payable after the
purchase price for a Vehicle is paid and (d) all amounts payable by a
Manufacturer in reimbursement for warranty work performed by or on behalf of ZVF
on the Vehicles.

“Expected Final Payment Date” means, with respect to any Series of Indenture
Notes, the date stated in the applicable Series Supplement as the date on which
such Series of Indenture Notes is expected to be paid in full.

“FDIC” means the Federal Deposit Insurance Corporation.

“Fiat” means Fiat Automobiles S.p.A., an Italian corporation, and its
successors.

“Finance Guide” means the Black Book Official Finance/Lease Guide.

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer, controller or
treasurer of such Person.

“Fitch” means Fitch Ratings.

“Fleet Report” has the meaning specified in Section 2.3 of the Collateral Agency
Agreement.

 

12



--------------------------------------------------------------------------------

“Ford” means Ford Motor Company, a Delaware corporation, and its successors.

“GAAP” means the generally accepted accounting principles in the United States
of America promulgated or adopted by the Financial Accounting Standards Board
and its predecessors and successors from time to time.

“General Intangibles Collateral” means ZVF’s right, title and interest in, to
and under all of the assets, property and interests in property, whether now
owned or hereafter acquired or created, pursuant to Section 3.1(a)(i) and (v) of
this Base Indenture.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.

“Guaranteed Depreciation Program” means a guaranteed depreciation program
pursuant to which a Manufacturer has agreed to (a) cause vehicles manufactured
by it or one of its Affiliates that are turned back during the specified
Repurchase Period to be sold by an auction dealer, (b) cause the proceeds of any
such sale to be deposited in a Collateral Account by such auction dealer
promptly following such sale and (c) pay to ZVF the excess, if any, of the
guaranteed payment amount with respect to any such Vehicle calculated as of the
Turnback Date in accordance with the provisions of such guaranteed depreciation
program over the amount deposited in a Collateral Account by an auction dealer
pursuant to clause (b) above.

“Honda” means American Honda Motor Co., Inc., a California corporation, and its
successors.

“Hyundai” means Hyundai Motor America Corporation, a California corporation, and
its successors.

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
any lease of any property (whether real, personal or mixed) that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price for property or services, which purchase
price is (i) due more than six months from the date of the incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument, (e) all indebtedness secured by any Lien on any property or asset
owned by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, and (f) all Contingent Obligations of such Person in respect of any of
the foregoing.

“Indemnified Person” has the meaning specified in Section 26 of the ZVF Lease.

“Indenture” means the Base Indenture, together with all Series Supplements, as
amended, modified or supplemented from time to time by Supplements thereto in
accordance with its terms.

 

13



--------------------------------------------------------------------------------

“Indenture Collateral” has the meaning specified in Section 3.1 of the Base
Indenture.

“Indenture Notes” has the meaning specified in the recitals to the Base
Indenture.

“Indenture Noteholder” means the Person in whose name an Indenture Note is
registered in the Note Register.

“Independent Director” has the meaning specified in Schedule A to the ZVF LLC
Agreement.

“Ineligible Asset Amount” means, as of any date of determination, an amount
equal to the sum (without duplication) of the following amounts to the extent
that such amounts are included in clauses (i) through (vii) of the definition of
Aggregate Asset Amount for such date: (a) the aggregate amount of all
Manufacturer Receivables (other than Excluded Payments) as of such date payable
to ZVF by a Manufacturer with respect to which a Manufacturer Event of Default
specified in clause (i) or (ii) of the definition thereof is continuing with
respect to ZVF Vehicles that were Eligible Vehicles when turned in to and
accepted by such Manufacturer or delivered and accepted for Auction, plus
(b) the aggregate of all amounts specified in clause (iii) of the definition of
“Aggregate Asset Amount” which are unpaid more than thirty (30) days past the
applicable Due Date (or, if such amounts are payable by a Manufacturer that is
not an Eligible Program Manufacturer, the applicable Disposition Date), plus
(c) the aggregate of all amounts specified in clauses (iv) and (v) of the
definition of “Aggregate Asset Amount” which are past due as of such date and in
respect of which any grace period provided for in the ZVF Lease for the making
of such payments has expired, plus (d) the aggregate of all amounts specified in
clause (vi) of the definition of “Aggregate Asset Amount” which are payable to
ZVF by a Manufacturer with respect to which a Manufacturer Event of Default
specified in clause (i) or (ii) of the definition thereof is continuing or which
are unpaid more than thirty (30) days past the due date thereof, plus (e) the
aggregate of all Ineligible Non-Investment Grade Manufacturer Receivable Amounts
as if such date, plus (f) the greater of (1) the amount by which the aggregate
of all amounts specified in clauses (iii) and (vi) of the definition of
Aggregate Asset Amount (and not otherwise included in clauses (a) through
(e) above) exceeds 5% of all amounts included in clauses (i) through (vii) of
the definition of Aggregate Asset Amount as of such date and (2) the amount by
which the aggregate of all amounts specified in clauses (iii) and (vi) of the
definition of Aggregate Asset Amount (and not otherwise included in clauses
(a) through (e) above) relating to any one Manufacturer exceeds 2.5% of the all
amounts specified in clauses (i) through (vii) of the definition of “Aggregate
Asset Amount” in the aggregate for all Manufacturers.

“Ineligible Non-Investment Grade Manufacturer Receivable Amount” means, as of
any date of determination, with respect to each Non-Investment Grade
Manufacturer, an amount equal to the sum (without duplication) of the amounts
payable by such Non-Investment Grade Manufacturer as of such date and included
in clauses (iii) and (vi) of the definition of Aggregate Asset Amount.

“Ineligible Vehicle” means a ZVF Vehicle that is not an Eligible Vehicle.

“Infiniti” means Infiniti, a division of Nissan, and its successors.

 

14



--------------------------------------------------------------------------------

“Initial Closing Date” means May 24, 2010.

“Initial Determination Date” means, with respect to any Vehicle, the
Determination Date with respect to the Related Month in which a Vehicle
Operating Lease Commencement Date for such Vehicle occurs.

“Initial Principal Amount” means, with respect to any Series of Indenture Notes,
the aggregate initial principal amount specified in the applicable Series
Supplement.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Collections” means, on any date of determination, all Collections
which represent payments of Monthly Variable Rent under the ZVF Lease plus any
amounts earned on Permitted Investments in the Collection Account which are
available for distribution on such date.

“Interest Period” means, with respect to any Series of Indenture Notes, the
period specified in the applicable Series Supplement.

“Invested Percentage” means, with respect to any Series of Notes, the percentage
specified in the applicable Series Supplement.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Grade Manufacturer” means, as of any date of determination, each
Manufacturer who as of such date has both (i) a long-term unsecured debt rating
of at least “Baa3” from Moody’s and (ii) a long-term unsecured debt rating of at
least “BBB-” from Standard & Poor’s; provided that upon the withdrawal of the
rating of a Manufacturer by Moody’s or Standard & Poor’s or upon the downgrade
of an Investment Grade Manufacturer to a rating below “Baa3” by Moody’s or
“BBB-” by Standard & Poor’s, such Manufacturer shall be deemed to be an
Investment Grade Manufacturer for a period of 30 days following the earlier of
(i) the date on which any of the Administrator, ZVF or the Servicer obtains
actual knowledge of such withdrawal or downgrade and (ii) the date on which the
Administrative Agent notifies the Administrator of such withdrawal or downgrade.

“Investment Property” has the meaning specified in Section 9-102(a)(49) of the
applicable UCC.

“Kia” means Kia Motors America, Inc., a California Corporation, and its
successors.

“Lease Payment Default” means the occurrence of any event described in
Section 16.1.1 of the ZVF Lease.

 

15



--------------------------------------------------------------------------------

“Lease Payment Deficit” means, for any Related Month, an amount equal to the
excess, if any, of (a) the aggregate amount of payments required to be made
under the ZVF Lease with respect to the Related Month over (b) the aggregate
amount of payments actually received by ZVF under the ZVF Lease with respect to
the Related Month.

“Lessee” means Zipcar, in its capacity as the lessee under the ZVF Lease.

“Lessor” means ZVF, in its capacity as the lessor under the ZVF Lease.

“Lexus” means Lexus, a division of Toyota, and its successors.

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person which secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise.

“Limited Liquidation Event of Default” means, with respect to any Series of
Notes, any event specified as such in the applicable Series Supplement.

“Liquidation Event of Default” means, with respect to any Series of Notes, so
long as such event or condition continues, any of the following: (a) any Lease
Payment Default or (b) an Event of Bankruptcy with respect to Zipcar or ZVF.

“Luxembourg Agent” has the meaning specified in Section 2.4(c) of the Base
Indenture.

“Manufacturer” means a manufacturer or distributor of passenger automobiles
and/or light-duty trucks; provided that for purposes of determining the rating
of any Manufacturer, if any Manufacturer is not rated by Moody’s or Standard &
Poor’s, the rating of such Manufacturer will be deemed to be (i) the rating of
any parent entity with which it is consolidated for financial reporting purposes
or (ii) if a rating cannot be determined pursuant to clause (i), the rating of
any Affiliate of such Manufacturer specified by the Servicer, acting reasonably.

“Manufacturer Event of Default” means with respect to any Manufacturer,
(i) there shall be Past Due Amounts owing to Zipcar or ZVF with respect to such
Manufacturer in an amount equal to or in excess of the lesser of (x) $2 million
and (y) the then-outstanding aggregate amount of repurchase obligations of such
Manufacturer under its Manufacturer Program in respect of all Vehicles, in each
case, net of Past Due Amounts aggregating no more than $5 million (A) that are
the subject of a good faith dispute as evidenced in a writing by Zipcar, ZVF or
the Manufacturer questioning the accuracy of amounts paid or payable in respect
of certain Vehicles tendered for repurchase under a Manufacturer Program (as
distinguished from any dispute relating to the repudiation by such Manufacturer
generally of its obligations under such Manufacturer Program or the assertion by
such Manufacturer of the invalidity or unenforceability as against it of such
Manufacturer Program) and (B) with respect to which Zipcar or ZVF, as the case
may be, has provided adequate reserves as reasonably determined by such Person,
(ii) the occurrence and continuance of an Event of Bankruptcy with respect to
such Manufacturer; provided that a Manufacturer Event of Default which occurs
pursuant to this clause (ii) shall be deemed to no longer be continuing on and
after the date such Manufacturer assumes its Manufacturer Program in accordance
with the Bankruptcy Code or (iii) the termination of such Manufacturer’s
Manufacturer Program or the failure of such Manufacturer’s Repurchase Program or
Guaranteed Depreciation Program to qualify as a Manufacturer Program.

 

16



--------------------------------------------------------------------------------

“Manufacturer Program” unless otherwise specified in a Segregated Series
Supplement with respect to the Vehicles comprising the related Series-Specific
Collateral, means at any time any Repurchase Program or Guaranteed Depreciation
Program that is in full force and effect with a Manufacturer (i) pursuant to
which the repurchase price or guaranteed auction sale price is at least equal to
the Capitalized Cost of each Vehicle, minus all depreciation charges pursuant to
such Repurchase Program or Guaranteed Depreciation Program accrued with respect
to such Vehicle prior to the date that the Vehicle is submitted for repurchase,
minus Excess Mileage Charges, minus Excess Damage Charges, (ii) that cannot be
amended or terminated with respect to any Vehicle after the purchase of that
Vehicle, and (iii) the assignment of the benefits of which to ZVF and the
Collateral Agent has been acknowledged in writing by the related Manufacturer in
the form of an Assignment Agreement.

“Manufacturer Receivable” means an amount due from a Manufacturer or an auction
dealer under a Manufacturer Program in respect of or in connection with a
Program Vehicle disposed of in accordance with such Manufacturer Program.

“Market Value” means, unless otherwise specified in a Segregated Series
Supplement with respect to the related Series-Specific Vehicles, with respect to
any Vehicle as of any date of determination, the wholesale market value of such
Vehicle as specified in the Related Month’s published NADA Guide for the model
class and model year of such Vehicle based on the average equipment and the
average mileage of each vehicle of such model class and model year; provided,
that if the NADA Guide is not being published or the NADA Guide is being
published but such Vehicle is not included therein, the Finance Guide at the
beginning of the model year shall be used to estimate the wholesale market value
of the Vehicle, based on the Vehicle’s model class and model year or the closest
model class and model year thereto and a vehicle condition of “average” (as
defined in the Finance Guide); provided, further, that if the Finance Guide is
not being published or the Finance Guide is being published but such Vehicle or
a reasonably similar model class and model year is not included therein, the
wholesale market value of such Vehicle shall be based on an independent
third-party data source, and determined in accordance with a methodology, with
respect to which the Rating Agency Condition with respect to each Series of
Notes Outstanding that is rated by a Rating Agency shall have been satisfied;
provided, further, that if no such third-party data source or methodology shall
have been so approved or any such third-party source or methodology is not
available, the wholesale market value of such Vehicle shall be equal to a
reasonable estimate of the wholesale market value of such Vehicle as determined
by the Servicer, based on the Net Book Value of such Vehicle and any other
factors deemed relevant by the Servicer.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to any occurrence, event or
condition:

1. a material adverse change in the financial condition, business, prospects,
assets or operations of Zipcar and its Consolidated Subsidiaries;

2. a material adverse effect on the ability of Zipcar or ZVF to perform its
obligations under any of the Related Documents (other than any Related Document
relating solely to any Segregated Series of Notes);

3. a material adverse effect on ZVF’s interest in the ZVF Vehicles or the
related Manufacturer Receivables; or

4. an adverse effect on (i) the validity or enforceability of any Related
Documents or (ii) on the validity, status, perfection or priority of the Lien of
the Trustee in the Indenture Collateral or of the Collateral Agent in the ZVF
Vehicle Collateral.

“Maximum Lease Termination Date” means, with respect to any Vehicle, the earlier
of (x) the last Business Day of the month that is 36 months after the month in
which the Vehicle Operating Lease Commencement Date occurs with respect to such
Vehicle and (y) the last Business Day of the month that is 47 months after the
date of original invoice for such Vehicle.

“Maximum Manufacturer Amount” means, as of any date of determination, with
respect to a particular Manufacturer or group of Manufacturers, the lowest
Maximum Manufacturer Amount with respect to such Manufacturer or group of
Manufacturers specified with respect to such Manufacturer or group of
Manufacturers in any Series Supplement under which Notes are Outstanding as of
such date.

“Maximum Non-Eligible Manufacturer Amount” means, as of any date of
determination, the lowest Maximum Non-Eligible Manufacturer Amount specified in
any Series Supplement under which Notes are Outstanding as of such date.

“Maximum Term” has the meaning specified in Section 3.1 of the ZVF Lease.

“Mazda” means Mazda Motor of America, Inc., a California corporation, d/b/a
Mazda North American Operations, and its successors, provided, that for
determination of ratings by the Rating Agencies, “Mazda” means Mazda Motor
Corporation and its successors.

“MINI” means MINI, a division of BMW, and its successors.

“Minimum Term” has the meaning specified in Section 3.1 of the ZVF Lease.

“Monthly Administration Fee” has the meaning specified in the Administration
Agreement.

“Monthly Base Rent” has the meaning specified in Section 4.1 of the ZVF Lease.

“Monthly Noteholders’ Statement” means, with respect to any Series of Indenture
Notes, a statement substantially in the form of the designated Exhibit to the
applicable Series Supplement.

 

18



--------------------------------------------------------------------------------

“Monthly Servicing Certificate” has the meaning specified in Section 4.1(c) of
the Base Indenture.

“Monthly Servicing Fee” has the meaning specified in Section 22 of the ZVF
Lease.

“Monthly Variable Rent” has the meaning specified in Section 4.2 of the ZVF
Lease.

“Moody’s” means Moody’s Investors Service, Inc.

“NADA Guide” means the National Automobile Dealers Association, Official Used
Car Guide, Eastern Edition.

“Net Book Value” means, with respect to each ZVF Vehicle, (i) as of any date of
determination during the period from the Vehicle Operating Lease Commencement
Date for such ZVF Vehicle to but excluding the Initial Determination Date for
such ZVF Vehicle, the Capitalized Cost of such ZVF Vehicle, (ii) as of the
Initial Determination Date for such ZVF Vehicle, (A) the Capitalized Cost for
such ZVF Vehicle minus (B) the aggregate Depreciation Charges accrued with
respect to such ZVF Vehicle under the ZVF Lease through the last day of the
Related Month in which the Vehicle Operating Lease Commencement Date for such
ZVF Vehicle under the ZVF Lease occurred and (iii) as of any Determination Date
after the Initial Determination Date for such ZVF Vehicle, (A) the Net Book
Value of such ZVF Vehicle as calculated on the immediately preceding
Determination Date minus (B) the aggregate Depreciation Charges accrued with
respect to such ZVF Vehicle under the ZVF Lease during the Related Month
(through the last day thereof). After the Initial Determination Date for any ZVF
Vehicle, on any day which is not a Determination Date, the Net Book Value of
such ZVF Vehicle shall be the Net Book Value calculated for such ZVF Vehicle on
the most recent Determination Date. In connection with a redesignation of an
Eligible Vehicle as either an Eligible Program Vehicle or a Non-Program Vehicle
in accordance with Section 2.6 of the ZVF Lease, the Net Book Value of such
Vehicle shall be recalculated on the next Determination Date following such
redesignation as if such Vehicle had been designated as a Non-Program Vehicle
(in the case of a redesignated Eligible Program Vehicle) or an Eligible Program
Vehicle (in the case of a redesignated Non-Program Vehicle) on the Vehicle
Operating Lease Commencement Date for such Vehicle.

“New Vehicle Schedule” has the meaning specified in the ZVF Lease.

“Nissan” means Nissan North America, Inc., a California corporation, and its
successors.

“Non-Investment Grade Manufacturer” means, as of any date of determination, each
Manufacturer who as of such date is not an Investment Grade Manufacturer.

“Non-Program Vehicle” means a ZVF Vehicle (x) that is not subject to an Eligible
Manufacturer Program on the Vehicle Operating Lease Commencement Date for such
ZVF Vehicle or (y) which is redesignated as a Non-Program Vehicle pursuant to
Section 2.6 of the ZVF Lease unless, in the case of this clause (y), it has been
subsequently redesignated as an Eligible Program Vehicle pursuant to Section 2.6
of the ZVF Lease.

 

19



--------------------------------------------------------------------------------

“Non-Segregated Series Percentage” means as of any date of determination the
percentage equivalent of a fraction, the numerator of which is the sum of
(i) the Aggregate Principal Amount as of such date and (ii) the sum of the
unutilized purchase commitments of the Committed Purchasers with respect to each
Series of Notes Outstanding, and the denominator of which is the sum of (i) the
Aggregate Principal Amount, (ii) the sum of the Principal Amounts with respect
to all Segregated Series of Notes Outstanding, and (iii) the sum of the
unutilized purchase commitments of the Committed Purchasers with respect to each
Series of Indenture Notes Outstanding, in each case as of such date.

“Noteholder” and “Holder” means the Person in whose name a Note is registered in
the Note Register.

“Note Obligations” means all principal and interest, at any time and from time
to time, owing by ZVF on the Notes and all costs, fees and expenses payable by,
or obligations of, ZVF under the Indenture (exclusive of any Segregated Series
Supplements) and/or the Related Documents (other than Related Documents or
portions thereof relating solely to any Segregated Series).

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

“Note Rate” means, with respect to any Series of Indenture Notes, the annual
rate at which interest accrues on the Indenture Notes of such Series of
Indenture Notes (or formula on the basis of which such rate shall be determined)
as stated in the applicable Series Supplement.

“Note Register” means the register maintained pursuant to Section 2.5(a) of the
Base Indenture, providing for the registration of the Indenture Notes and
transfers and exchanges thereof.

“Notes” has the meaning specified in the recitals to the Base Indenture.

“Officer’s Certificate” means a certificate signed by an Authorized Officer of
Zipcar or ZVF, as the case may be.

“Operating Lease Commencement Date” has the meaning specified in Section 3.2 of
the ZVF Lease.

“Operating Lease Event of Default” has the meaning specified in Section 16.1 of
the ZVF Lease.

“Operating Lease Expiration Date” has the meaning specified in Section 3.2 of
the ZVF Lease.

 

20



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to
Zipcar or ZVF, as the case may be.

“Outstanding” has the meaning specified, with respect to any Series of Indenture
Notes, in the applicable Series Supplement.

“Past Due Amounts” means, with respect to any Manufacturer, the amount that such
Manufacturer (or if such Manufacturer’s Manufacturer Program is a Guaranteed
Depreciation Program, such Manufacturer or any related auction dealers) shall
have failed to pay when due under such Manufacturer’s Manufacturer Program with
respect to a Vehicle turned in to such Manufacturer with respect to which such
failure shall have continued for more than one hundred (100) days following the
Due Date.

“Paying Agent” has the meaning specified in Section 2.5(a) of the Base
Indenture.

“Payment Date” means, unless otherwise specified in any Series Supplement for
the related Series of Indenture Notes, the 25th day of each calendar month, or
if such date is not a Business Day, the next succeeding Business Day, commencing
on June 25, 2010.

“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, issued by an entity organized under the laws of the United States of
America and represented by instruments in bearer or registered or in book-entry
form which evidence (excluding any security with the “r” symbol attached to its
rating):

(i) obligations the full and timely payment of which are to be made by or is
fully guaranteed by the United States of America other than financial contracts
whose value depends on the values or indices of asset values;

(ii) demand deposits of, time deposits in, or certificates of deposit issued by,
any depositary institution or trust company incorporated under the laws of the
United States of America or any state thereof whose short-term debt is rated
“P-1” by Moody’s and “A-1+” by S&P and subject to supervision and examination by
Federal or state banking or depositary institution authorities; provided,
however, that at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, the certificates of deposit or
short-term deposits, if any, or long-term unsecured debt obligations (other than
such obligation whose rating is based on collateral or on the credit of a Person
other than such institution or trust company) of such depositary institution or
trust company shall have a credit rating from S&P of “A-1+” and a credit rating
from Moody’s of “P-1” in the case of certificates of deposit or short-term
deposits, or a rating from S&P not lower than “AA,” and a rating from Moody’s
not lower than “Aa2”;

(iii) commercial paper having, at the earlier of (x) the time of the investment
and (y) the time of the contractual commitment to invest therein, a rating from
S&P of “A-1+” and a rating from Moody’s of “P-1”;

(iv) bankers’ acceptances issued by any depositary institution or trust company
described in clause (ii) above;

 

21



--------------------------------------------------------------------------------

(v) investments in money market funds rated “AAAm” by S&P and “Aaa” by Moody’s;

(vi) Eurodollar time deposits having a credit rating from S&P of “A-1+” and a
credit rating from Moody’s of “P-1”;

(vii) repurchase agreements involving any of the Permitted Investments described
in clauses (i) and (vi) above and the certificates of deposit described in
clause (ii) above which are entered into with a depository institution or trust
company, having a commercial paper or short-term certificate of deposit rating
of “A-1+” by S&P (or as otherwise agreed to by S&P) and “P-1” by Moody’s; and

(viii) any other instruments or securities, if the Rating Agencies, if any,
confirm in writing that the investment in such instruments or securities will
not adversely affect any ratings with respect to any Series of Indenture Notes.

“Permitted Liens” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations
arising in the ordinary course of business that are not more than thirty days
past due or are being contested in good faith and by appropriate proceedings and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (iii) Liens in favor of the Trustee
pursuant to the Indenture and Liens in favor of the Collateral Agent pursuant to
the Collateral Agency Agreement, and (iv) Liens in favor of an Enhancement
Provider, provided, however, that such Liens referred to in this clause (iv) are
subordinate to the Liens in favor of the Trustee and the Collateral Agent and
have been consented to by each of the Trustee and the Collateral Agent.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.

“Physical Property” means banker’s acceptances, commercial paper, negotiable
certificates of deposits and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the applicable UCC and are
susceptible to physical delivery and Certificated Securities.

“Plan” means any “employee pension benefit plan”, as such term is defined in
ERISA, which is subject to Title IV of ERISA (other than a “multiemployer plan”,
as defined in Section 4001 of ERISA) and to which any company in the Controlled
Group has liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Potential Amortization Event” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Amortization
Event.

 

22



--------------------------------------------------------------------------------

“Potential Manufacturer Event of Default” means an event which, with the giving
of notice, the passage of time or both, would constitute a Manufacturer Event of
Default.

“Potential Operating Lease Event of Default” means any occurrence or event
which, with the giving of notice, the passage of time or both, would constitute
an Operating Lease Event of Default.

“Power of Attorney” means a power of attorney in the form of Exhibit B to the
Collateral Agency Agreement.

“Principal Amount” means, with respect to each Series of Indenture Notes, the
amount specified in the applicable Series Supplement.

“Principal Collections” means any Collections other than Interest Collections.

“Principal Distribution Period” means, with respect to any Series of Indenture
Notes, the period, if any, specified in the applicable Series Supplement.

“Principal Payment Amount” means, with respect to any Class of Indenture Notes,
the amount (or amounts) specified in any applicable Series Supplement.

“Principal Terms” has the meaning specified in Section 2.3 of the Base
Indenture.

“Proceeds” has the meaning specified in Section 9-102(a)(64) of the applicable
UCC.

“Program Segregated Vehicle” means a ZVF Segregated Vehicle eligible under, and
subject to, a Manufacturer Program

“Program Vehicle” means a ZVF Vehicle eligible under, and subject to, a
Manufacturer Program.

“Program Vehicle Special Default Payments” has the meaning specified in
Section 13.3 of the ZVF Lease.

“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any State thereof or incorporated under the
laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities which at all times has the
Required Rating and, in the case of any such institution organized under the
laws of the United States of America, whose deposits are insured by the FDIC.

“Qualified Insurer” means a financially sound and responsible insurance company
duly authorized and licensed where required by law to transact business and
having a general policy rating of “A” or better by A.M. Best Company, Inc.

 

23



--------------------------------------------------------------------------------

“Qualified Trust Institution” means an institution organized under the laws of
the United States of America or any State thereof or incorporated under the laws
of a foreign jurisdiction with a branch or agency located in the United States
of America or any State thereof and subject to supervision and examination by
federal or state banking authorities which at all times (i) is authorized under
such laws to act as a trustee or in any other fiduciary capacity, (ii) has
capital, surplus and undivided profits of not less than $50,000,000 as set forth
in its most recent published annual report of condition, and (iii) has a long
term deposits rating of not less than “BBB-” by S&P, and “Baa3” by Moody’s.

“Rapid Amortization Period” means, with respect to any Series of Notes, the
period, if any, specified in the applicable Series Supplement.

“Rating Agency” with respect to any Series of Indenture Notes, has the meaning
specified in the applicable Series Supplement; provided, that, if a Rating
Agency ceases to rate the Indenture Notes of any Series of Indenture Notes, such
Rating Agency shall be deemed to no longer constitute a Rating Agency for any
purpose with respect to such Series of Indenture Notes.

“Rating Agency Condition” with respect to any Series of Indenture Notes, has the
meaning specified in the applicable Series Supplement.

“Reassignment Claim” has the meaning specified in Section 2.2 of the Collateral
Agency Agreement.

“Record Date” means, with respect to any Series of Indenture Notes and any
Payment Date, the date specified in the applicable Series Supplement.

“Redesignated Ineligible Program Vehicle” has the meaning specified in
Section 2.6 of the ZVF Lease.

“Registered Organization” means “registered organization” within the meaning of
Section 9-102(a)(70) of Revised Article 9.

“Registrar” has the meaning specified in Section 2.5(a) of the Base Indenture.

“Related Document Actions” has the meaning specified in Section 8.7(b) of the
Base Indenture.

“Related Documents” means, collectively, the Base Indenture, each Series
Supplement (other than a Segregated Series Supplement), the Indenture Notes, the
Collateral Agency Agreement, the ZVF LLC Agreement, any Enhancement Agreement,
the Assignment Agreements, the Administration Agreement, the Depository
Agreements, the Collection Account Control Agreement, the Back-Up Administration
Agreement, the Back-Up Disposition Agent Agreement, any agreements relating to
the issuance or the purchase of any Series of Indenture Notes, the ZVF Lease and
the Supplemental Documents relating to the ZVF Lease.

“Related Month” means, (i) with respect to any Payment Date or Determination
Date, the most recently ended calendar month, (ii) with respect to any other
date, the calendar month in which such date occurs and (iii) with respect to an
Interest Period, the calendar month in which such Interest Period commences;
provided, however, that with respect to the above clause (i), the initial
Related Month shall be the period from and including the Initial Closing Date to
and including the last day of the calendar month in which the Initial Closing
Date occurs.

 

24



--------------------------------------------------------------------------------

“Related Vehicle Collateral” has the meaning specified in Section 5.1(a) of the
Collateral Agency Agreement.

“Rent” has the meaning specified in Section 4.3 of the ZVF Lease.

“Reportable Event” has the meaning specified in Title IV of ERISA.

“Repurchase Period” means, with respect to any Program Vehicle, the period
during which such Program Vehicle may be turned in to the Manufacturer thereof
for repurchase or sale at Auction pursuant to the applicable Manufacturer
Program.

“Repurchase Price” means (i) with respect to any Program Vehicle subject to a
Repurchase Program, the price paid or payable by the Manufacturer thereof to
repurchase such Program Vehicle pursuant to its Manufacturer Program and
(ii) with respect to any Program Vehicle subject to a Guaranteed Depreciation
Program, the amount which the Manufacturer thereof guarantees will be paid to
the seller of such Program Vehicle by such Manufacturer and/or the related
auction dealers upon the disposition of such Program Vehicle pursuant to its
Manufacturer Program.

“Repurchase Program” means a program pursuant to which a Manufacturer has agreed
to repurchase vehicles manufactured by such Manufacturer or one of its
Affiliates during the specified Repurchase Period.

“Required Asset Amount” means, with respect to any Series of Notes, the amount
specified in the applicable Series Supplement.

“Required Enhancement Amount” means, with respect to any Series of Notes, the
amount specified in the applicable Series Supplement.

“Required Noteholders” has the meaning specified, with respect to any Series of
Indenture Notes, in the applicable Series Supplement.

“Required Rating” means (i) a short-term certificate of deposit rating from
Moody’s of “P-1,” and from S&P of at least “A-1” and (ii) a long-term unsecured
debt rating of not less than “Aa3” by Moody’s and not less than “A-” by S&P.

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such Person or any of its property, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local (including, without limitation, usury laws, the Federal
Truth in Lending Act and retail installment sales acts).

 

25



--------------------------------------------------------------------------------

“Requisite Indenture Investors” means Indenture Noteholders holding in excess of
50% of the Aggregate Indenture Principal Amount; provided, however, that, upon
the occurrence and during the continuance of an Amortization Event with respect
to any Series of Indenture Notes held by a Committed Purchaser, the purchase
commitment of such Committed Purchaser with respect to such Series shall be
deemed to be zero.

“Requisite Investors” means Noteholders holding in excess of 50% of the sum of
(a) the Aggregate Principal Amount and (b) the sum of the unutilized purchase
commitments of the Committed Purchasers (excluding, for the purposes of making
the foregoing calculation, any Notes held by any Affiliate of Zipcar (other than
an Affiliate Issuer with respect to such Notes) and the unutilized purchase
commitments of any Committed Purchasers in respect of a Segregated Series of
Notes); provided, however that, upon the occurrence and during the continuance
of an Amortization Event with respect to any Series of Notes held by a Committed
Purchaser, the purchase commitment of such Committed Purchaser with respect to
such Series shall be deemed to be zero.

“Responsible Officer” means, with respect to the Collateral Agent, any officer
within the corporate trust department of the Collateral Agent, including any
Vice President, Assistant Vice President or Associate of the Corporate Trust
Office, or any trust officer, or any officer customarily performing functions
similar to those performed by the person who at the time shall be such officers,
or to whom any corporate trust matter is referred because of his knowledge of
and familiarity with a particular subject, or any successor thereto responsible
for the administration of the Collateral Agency Agreement.

“Restatement Effective Date” means May 11, 2011.

“Revised Article 8” means Article 8 of the New York UCC.

“Revised Article 9” means Article 9 of the New York UCC.

“Revolving Period” means, with respect to any Series of Notes, the period
specified in the applicable Series Supplement.

“S&P” or “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business.

“Scion” means Scion, a division of Toyota, and its successors.

“Securities Act” means the Securities Act of 1933, as amended.

“Segregated Collateral Agency Series” means any Segregated Series of Notes with
respect to which the Collateral Agent shall act as collateral agent pursuant to
the Collateral Agency Agreement, as specified in the related Series Supplement.

“Segregated Collection Account” means the collection account or other account
designated in a Series Supplement to receive certain collections with respect to
the Series-Specific Collateral for such Segregated Series; provided, that, if
any such Series Supplement designates an alternate method for treating
collections with respect to the Series-Specific Collateral for such Segregated
Series, references to the “Segregated Collection Account” for such Segregated
Series shall be deemed to be references to such alternate method.

 

26



--------------------------------------------------------------------------------

“Segregated Non-Collateral Agency Series” means any Segregated Series of Notes
with respect to which the Collateral Agent does not act as collateral agent
pursuant to the Collateral Agency Agreement, as specified in the applicable
Series Supplement.

“Segregated Non-Program Vehicle” unless otherwise specified in the related
Segregated Series Supplement, means a ZVF Segregated Vehicle that is not subject
to a Manufacturer Program on the lease commencement date for such ZVF Segregated
Vehicle under the related Segregated Series Lease.

“Segregated Noteholder” means the Person in whose name a Segregated Note is
registered in the Note Register.

“Segregated Notes” has the meaning specified in the recitals to the Base
Indenture.

“Segregated Program Vehicle” means an ZVF Segregated Vehicle eligible under, and
subject to, a Manufacturer Program.

“Segregated Series” is defined in Section 2.3(b) of the Base Indenture.

“Segregated Series Lease” means any lease relating to a Segregated Series of
Notes, between ZVF, as lessor thereunder, and Zipcar, as lessee and as servicer,
as the same may be amended, modified or supplemented from time to time in
accordance with its terms.

“Segregated Series Note Obligations” means all principal and interest, at any
time and from time to time, owing by ZVF on a particular Segregated Series of
Notes and all costs, fees and expenses payable by, or obligations of, ZVF under
the Indenture, the related Segregated Series Supplement and/or the Related
Documents (other than any Related Documents or portions thereof relating solely
to any other Segregated Series or relating solely to any Series of Notes) to the
extent relating solely to the related Series-Specific Collateral.

“Segregated Series of Notes” means one or more Segregated Series, as the context
may require.

“Segregated Series Supplement” means any Series Supplement relating to a
Segregated Series of Notes.

“Series Account” means any account or accounts established pursuant to a Series
Supplement for the benefit of a Series of Indenture Notes.

“Series Closing Date” means, with respect to any Series of Indenture Notes, the
date of issuance of such Series of Indenture Notes, as specified in the
applicable Series Supplement.

“Series of Indenture Notes” means, collectively, each Series of Notes and each
Segregated Series of Notes.

 

27



--------------------------------------------------------------------------------

“Series of Notes” or “Series” means one or more series of Notes issued and
authenticated pursuant to the Base Indenture and the applicable Series
Supplement (for the avoidance of doubt, excluding any Segregated Series of
Notes).

“Series-Specific Collateral” is defined in Section 2.3(b)(i) the Base Indenture.

“Series-Specific Swap Agreement” means one or more interest rate swap contracts,
interest rate cap agreements or similar contracts entered into by ZVF in
connection with the issuance of a Series of Indenture Notes, as specified, and
designated as a “Series-Specific Swap Agreement” in the applicable Series
Supplement, providing limited protection against interest rate risks solely with
respect to such Series of Indenture Notes.

“Series Supplement” means a supplement to the Base Indenture complying (to the
extent applicable) with the terms of Section 2.3 of the Base Indenture.

“Servicer” means Zipcar, in its capacity as servicer under the ZVF Lease or any
Segregated Series Lease and the Collateral Agency Agreement, as applicable.

“Servicer Default” has the meaning specified in Section 16.7 of the ZVF Lease.

“Smart” means Smart, a division of Daimler, and its successors.

“Special Term” has the meaning specified in Section 3.1 of the ZVF Lease.

“Specified Bankruptcy Opinion Provisions” means the provisions contained in the
legal opinions delivered in connection with the issuance of each Series of
Indenture Notes or, if applicable, amendments to the Related Documents, in each
case, relating to the non-consolidation of Zipcar and its Affiliates and ZVF.

“Specified Potential Amortization Event” mean a Potential Amortization Event
under clause (a), (d), (f) or (h) of Section 9.1 of this Base Indenture.

“Subaru” means Subaru of America, Inc., a New Jersey corporation, and its
successors.

“Subordinated Series of Indenture Notes” means a subordinated Series of
Indenture Notes (other than, for the avoidance of doubt, a subordinated Class of
Indenture Notes issued pursuant to a Series Supplement) which is fully
subordinated to each Series of Indenture Notes Outstanding (other than any other
previously issued Subordinated Series of Indenture Notes).

“Subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held by the parent or (b) that is, at the time any
determination is being made, otherwise controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

28



--------------------------------------------------------------------------------

“Supplement” means a supplement to the Base Indenture complying (to the extent
applicable) with the terms of Article 12 of the Base Indenture.

“Supplemental Documents” has the meaning specified in Section 2.1 of the ZVF
Lease.

“Swap Agreement” means one or more interest rate swap contracts, interest rate
cap agreements or similar contracts (other than a Series-Specific Swap
Agreement) entered into by ZVF in connection with the issuance of a Series of
Notes, as specified, and designated, as a “Swap Agreement”, in the applicable
Series Supplement, providing limited protection against interest rate risks.

“Swap Payments” means amounts payable to or receivable by ZVF pursuant to any
Swap Agreement.

“Tax Opinion” means an Opinion of Counsel to be delivered in connection with the
issuance of a new Series of Indenture Notes to the effect that, for United
States federal income tax purposes, (i) the issuance of such new Series of
Indenture Notes will not affect adversely the United States federal income tax
characterization of any Series of Indenture Notes Outstanding or Class thereof
that was (based upon an Opinion of Counsel) characterized as debt at the time of
their issuance and (ii) ZVF will not be classified as an association or as a
publicly traded partnership taxable as a corporation for United States federal
income tax purposes.

“Term” has the meaning specified in Section 3.2 of the ZVF Lease.

“Termination Payment” means, collectively, any Excess Damage Charges, Excess
Mileage Charges, early turnback surcharges and any other similar charges and
penalties charged under the Manufacturer Programs.

“Termination Value” means, with respect to any ZVF Vehicle, as of any date, an
amount equal to (i) the Capitalized Cost of such ZVF Vehicle, minus (ii) all
Depreciation Charges for such ZVF Vehicle accrued prior to such date under the
ZVF Lease (including the monthly Depreciation Charges to accrue with respect to
the calendar month in which such date occurs).

“Toyota” means Toyota Motor Sales, U.S.A., Inc., a California corporation, and
its successors, provided, that for determination of ratings by the Rating
Agencies, “Toyota” means Toyota Motor Corporation and its successors.

“Trustee” means the party named as such in the Indenture until a successor
replaces it in accordance with the applicable provisions of the Indenture and
thereafter means the successor serving thereunder.

“Trust Officer” means any officer within the corporate trust department of the
Trustee, including any Vice President, Assistant Vice President or Associate of
the Corporate Trust Office, or any trust officer, or any officer customarily
performing functions similar to those performed by the person who at the time
shall be such officers, or to whom any corporate trust matter is referred
because of his knowledge of and familiarity with a particular subject, or any
successor thereto responsible for the administration of the Base Indenture.

 

29



--------------------------------------------------------------------------------

“Turnback Date” means, with respect to any Program Vehicle, the date on which
such Program Vehicle is accepted for return by a Manufacturer or its agent
pursuant to its Manufacturer Program and depreciation charges for such Program
Vehicle cease to accrue pursuant to its Manufacturer Program.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
specified jurisdiction.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Government Obligations” means direct obligations of the United States of
America, or any agency or instrumentality thereof for the payment of which the
full faith and credit of the United States of America is pledged as to full and
timely payment of such obligations.

“Vehicle” means a ZVF Vehicle or a ZVF Segregated Vehicle.

“Vehicle Collateral” means the collective reference to the ZVF Vehicle
Collateral and the ZVF Segregated Vehicle Collateral.

“Vehicle Funding Date” has the meaning specified in Section 3.1 of the ZVF
Lease.

“Vehicle Operating Lease Commencement Date” has the meaning specified in
Section 3.1 of the ZVF Lease.

“Vehicle Operating Lease Expiration Date” has the meaning specified in
Section 3.1 of the ZVF Lease.

“Vehicle Purchase Price” has the meaning specified in Section 2.4 of the ZVF
Lease.

“Vehicle Return Default” has the meaning specified in Section 16.6 of the ZVF
Lease.

“Vehicle Term” has the meaning specified in Section 3.1(a) of the ZVF Lease.

“Vehicle Turn-In Condition” has the meaning specified in Section 13.1 of the ZVF
Lease.

“VIN” means vehicle identification number.

“Volkswagen” means Volkswagen of America, Inc., a New Jersey corporation, and
its successors.

“Volvo” means Volvo Cars of North America, LLC, a Delaware limited liability
company, and its successors.

 

30



--------------------------------------------------------------------------------

“written” or “in writing” means any form of written communication, including,
without limitation, by means of telex, telecopier device, telegraph or cable.

“Zipcar” means Zipcar, Inc., a Delaware corporation, and its successors.

“ZVF” means Zipcar Vehicle Financing LLC, a Delaware limited liability company,
and its successors.

“ZVF Lease” means the Amended and Restated Master Motor Vehicle Operating Lease
and Servicing Agreement, dated May 11, 2011, between ZVF, as lessor thereunder,
and Zipcar, as lessee and as servicer, as the same may be amended, modified or
supplemented from time to time in accordance with its terms.

“ZVF LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of ZVF, dated as of May 11, 2011, as amended, modified or
supplemented from time to time in accordance with its terms.

“ZVF Management Agreement” means each of the Management Agreements with one or
more of the members of the Board of Directors of ZVF, as amended, modified or
supplemented from time to time in accordance with its terms.

“ZVF Segregated Vehicle” means a passenger automobile or light-duty truck which
is owned by ZVF and leased by ZVF to the Lessee pursuant to a Segregated Series
Lease.

“ZVF Segregated Vehicle Collateral” has the meaning specified in Section 2.1(b)
of the Collateral Agency Agreement.

“ZVF Vehicle” means a passenger automobile or light-duty truck which is owned by
ZVF and leased by ZVF to the Lessee pursuant to the ZVF Lease.

“ZVF Vehicle Collateral” has the meaning specified in Section 2.1(a) of the
Collateral Agency Agreement.

 

31



--------------------------------------------------------------------------------

EXHIBIT A

TO THE AMENDED AND RESTATED BASE INDENTURE

FORM OF MONTHLY SERVICING CERTIFICATE

ZIPCAR VEHICLE FINANCING LLC

Pursuant to Section 4.1(c) of the Amended and Restated Base Indenture dated as
of May 11, 2011 for Car Sharing Asset Backed Notes (Issuable in Series) by and
between Zipcar Vehicle Financing LLC, as Issuer, and Deutsche Bank Trust Company
Americas, as Trustee (the “Base Indenture”), the undersigned
                    ,                      of Zipcar Vehicle Financing LLC, does
hereby certify to the best of his knowledge after due investigation that
attached hereto is a true and correct copy of the Monthly Noteholders’ Statement
hereby delivered on or before the fourth Business Day prior to the upcoming
Payment Date pursuant to Section 4.1(d) of the Base Indenture.

The undersigned has read the provisions of the Indenture relating to the
foregoing, has made due investigation into the matters discussed herein, which
investigation has enabled him to express an informed opinion on the foregoing
and, in the opinion of the undersigned, those conditions or covenants contained
in the Base Indenture which relate to the above matters have been complied with.

Capitalized terms used herein shall have the meanings set forth in the Base
Indenture and Schedule I (Definitions List) thereto.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Officer’s
Certificate this      day of                     ,             .

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

TO THE AMENDED AND RESTATED BASE INDENTURE

FORM OF OFFICER’S CERTIFICATE

The undersigned, [                    ], a [                    ] of Zipcar
Vehicle Financing LLC, a Delaware limited liability company (the “Company”),
pursuant to Section 8.25 of the Amended and Restated Base Indenture, dated as of
May 11, 2011 (the “Base Indenture”) between the Company and Deutsche Bank Trust
Company Americas, as trustee (the “Trustee”), hereby certifies that (i) the
Company is in receipt of the preliminary Manufacturer Program (as defined in
Schedule I to the Base Indenture) for [name of manufacturer] for the
[            ] model year, (ii) upon review of such Manufacturer Program, there
are no changes to the terms and conditions of the Manufacturer Program as
compared to the Manufacturer Program for the previous model year that are likely
to have a material adverse effect on the Company and (iii) the undersigned has
no reason to believe that there will be any changes to the terms and conditions
of the final Manufacturer Program for the [            ] model year as compared
to the Manufacturer Program for the previous model year that would be likely to
have a material adverse effect on the Company.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of                     , 20    .

 

 

Name:

Title: